 



Exhibit 10.3

EXECUTION VERSION
CREDIT
AND GUARANTY AGREEMENT
dated as of May 23, 2007
among
LAS VEGAS SANDS, LLC,
as Borrower
CERTAIN AFFILIATES OF BORROWER,
as Guarantors,
VARIOUS LENDERS,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,
LEHMAN BROTHERS INC.,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,
THE BANK OF NOVA SCOTIA,
as Administrative Agent and Collateral Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Documentation Agent
 
$5,000,000,000 Senior Secured Credit Facilities
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS AND INTERPRETATION
    2  
1.1. Definitions
    2  
1.2. Accounting Terms
    45  
1.3. Interpretation, etc.
    46  
 
       
SECTION 2. LOANS AND LETTERS OF CREDIT
    46  
2.1. Term Loans
    46  
2.2. Revolving Loans
    48  
2.3. Swing Line Loans
    49  
2.4. Issuance of Letters of Credit and Purchase of Participations Therein
    51  
2.5. Pro Rata Shares; Availability of Funds
    55  
2.6. Use of Proceeds
    56  
2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes
    56  
2.8. Interest on Loans
    57  
2.9. Conversion/Continuation
    59  
2.10. Default Interest
    60  
2.11. Fees
    61  
2.12. Scheduled Payments/Commitment Reductions
    62  
2.13. Voluntary Prepayments/Commitment Reductions
    63  
2.14. Mandatory Prepayments/Commitment Reductions
    65  
2.15. Application of Prepayments/Reductions
    66  
2.16. General Provisions Regarding Payments
    67  
2.17. Ratable Sharing
    68  
2.18. Making or Maintaining Eurodollar Rate Loans
    69  
2.19. Increased Costs; Capital Adequacy
    71  
2.20. Taxes; Withholding, etc.
    72  
2.21. Obligation to Mitigate
    75  
2.22. Defaulting Lenders
    75  
2.23. Removal or Replacement of a Lender
    77  
2.24. Incremental Facilities
    78  
 
       
SECTION 3. CONDITIONS PRECEDENT
    80  
3.1. Closing Date
    80  
3.2. Conditions to the Making of Loans
    84  
3.3. Conditions to Letters of Credit
    86  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    87  
4.1. Organization; Requisite Power and Authority; Qualification
    87  
4.2. Equity Interests and Ownership
    87  
4.3. Due Authorization
    87  
4.4. No Conflict
    87  
4.5. Governmental Consents
    88  
4.6. Binding Obligation
    88  
4.7. Historical Financial Statements
    88  

i 



--------------------------------------------------------------------------------



 



              Page  
4.8. Projections
    88  
4.9. No Material Adverse Change
    89  
4.10. Adverse Proceedings, etc.
    89  
4.11. Payment of Taxes
    89  
4.12. Properties
    89  
4.13. Environmental Matters
    90  
4.14. No Defaults
    90  
4.15. Material Contracts
    90  
4.16. Governmental Regulation
    90  
4.17. Margin Stock
    91  
4.18. Employee Matters
    91  
4.19. Employee Benefit Plans
    91  
4.20. Certain Fees
    92  
4.21. Solvency
    92  
4.22. Matters Relating to Collateral
    92  
4.23. Compliance with Statutes, etc.
    93  
4.24. Disclosure
    93  
4.25. Patriot Act
    93  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    93  
5.1. Financial Statements and Other Reports
    93  
5.2. Existence
    99  
5.3. Payment of Taxes and Claims
    99  
5.4. Maintenance of Properties
    99  
5.5. Insurance
    99  
5.6. Books and Records; Inspections
    100  
5.7. Lenders Meetings
    100  
5.8. Compliance with Laws
    100  
5.9. Environmental
    101  
5.10. Compliance with Material Contracts
    101  
5.11. Subsidiaries
    102  
5.12. Additional Material Real Estate Assets
    102  
5.13. FF&E
    102  
5.14. Interest Rate Protection
    102  
5.15. Further Assurances
    103  
5.16. Maintenance of Ratings
    103  
5.17. PA Sale Proceeds
    103  
 
       
SECTION 6. NEGATIVE COVENANTS
    104  
6.1. Indebtedness
    104  
6.2. Liens and Other Matters
    106  
6.3. Investments; Joint Ventures; Formation of Subsidiaries
    110  
6.4. Restrictions on Subsidiary Distributions
    112  
6.5. Restricted Payments
    113  
6.6. Financial Covenants
    115  
6.7. Fundamental Changes; Disposition of Assets
    116  
6.8. Sale and Leasebacks
    119  

ii 



--------------------------------------------------------------------------------



 



              Page  
6.9. Transactions with Shareholders and Affiliates
    119  
6.10. Disposal of Subsidiary Stock
    120  
6.11. Conduct of Business
    121  
6.12. Certain Restrictions on Changes to Certain Documents
    121  
6.13. Fiscal Year
    122  
6.14. No Joint Assessment
    122  
6.15. No Further Negative Pledge
    122  
6.16. Restrictions Regarding PA Subsidiaries
    123  
 
       
SECTION 7. GUARANTY
    123  
7.1. Guaranty of the Obligations
    123  
7.2. Contribution by Guarantors
    123  
7.3. Payment by Guarantors
    124  
7.4. Liability of Guarantors Absolute
    125  
7.5. Waivers by Guarantors
    127  
7.6. Guarantors’ Rights of Subrogation, Contribution, etc.
    127  
7.7. Subordination of Other Obligations
    128  
7.8. Continuing Guaranty
    128  
7.9. Authority of Guarantors or Borrower
    128  
7.10. Financial Condition of Borrower
    128  
7.11. Bankruptcy, etc.
    129  
7.12. Discharge of Guaranty Upon Sale of Guarantor
    129  
 
       
SECTION 8. EVENTS OF DEFAULT
    130  
8.1. Events of Default
    130  
 
       
SECTION 9. AGENTS
    134  
9.1. Appointment of Agents
    134  
9.2. Powers and Duties
    135  
9.3. General Immunity
    135  
9.4. Agents Entitled to Act as Lender
    136  
9.5. Lenders’ Representations, Warranties and Acknowledgment
    137  
9.6. Right to Indemnity
    137  
9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender
    137  
9.8. Collateral Documents and Guaranty
    138  
9.9. Withholding Taxes
    140  
9.10. Intercreditor Agreements
    140  
 
       
SECTION 10. MISCELLANEOUS
    141  
10.1. Notices
    141  
10.2. Expenses
    142  
10.3. Indemnity
    143  
10.4. Set-Off
    143  
10.5. Amendments and Waivers
    144  
10.6. Successors and Assigns; Participations
    146  
10.7. Independence of Covenants
    151  
10.8. Survival of Representations, Warranties and Agreements
    151  

iii 



--------------------------------------------------------------------------------



 



              Page  
10.9. No Waiver; Remedies Cumulative
    151  
10.10. Marshalling; Payments Set Aside
    151  
10.11. Severability
    151  
10.12. Obligations Several; Independent Nature of Lenders’ Rights
    151  
10.13. Headings
    152  
10.14. APPLICABLE LAW
    152  
10.15. CONSENT TO JURISDICTION
    152  
10.16. WAIVER OF JURY TRIAL
    152  
10.17. Confidentiality
    153  
10.18. Usury Savings Clause
    154  
10.19. Counterparts
    154  
10.20. Effectiveness
    154  
10.21. Patriot Act
    154  
10.22. Electronic Execution of Assignments
    154  
10.23. Gaming Authorities
    155  
10.24. Harrah’s Shared Garage Lease
    155  
10.25. Certain Matters Affecting Lenders
    155  

iv 



--------------------------------------------------------------------------------



 



             
APPENDICES:
    A-1     Delayed Draw I Term Loan Commitments
 
    A-2     Delayed Draw II Term Loan Commitments
 
    A-3     Tranche B Term Loan Commitments
 
    A-4     Revolving Commitments
 
    B     Notice Addresses  
SCHEDULES:
    4.2     Equity Interests and Ownership
 
    4.5     Governmental Consents
 
    4.12     Material Real Estate Assets and Leases
 
    4.15     Material Contracts
 
    4.22 (b)   Permits
 
    6.1     Certain Indebtedness
 
    6.2     Certain Liens
 
    6.3     Certain Investments
 
    6.9     Certain Affiliate Transactions  
EXHIBITS:
    A     Assignment Agreement
 
    B     Certificate Re Non-bank Status
 
    C     Closing Date Certificate
 
    D     Compliance Certificate
 
    E     Conversion/Continuation Notice
 
    F     Counterpart Agreement
 
    G-1     Form Deed of Trust (Venetian Site)
 
    G-2     Form Deed of Trust (Palazzo Site)
 
    G-3     Form Deed of Trust (Central Park West Site)
 
    G-4     Form Deed of Trust (SECC Site)
 
    G-5     Form Deed of Trust (Palazzo Mall Site)
 
    H-1     Delayed Draw I Term Loan Note
 
    H-2     Revolving Loan Note
 
    H-3     Swingline Note
 
    H-4     Tranche B Term Loan Note
 
    H-5     Delayed Draw II Term Loan Note
 
    I     Funding Notice
 
    J     Intercompany Note
 
    K     Issuance Notice
 
    L     Joinder Agreement
 
    M     Security Agreement
 
    N     Estoppel Certificate
 
    O     Subordination, Non-Disturbance and Attornment
 
  P-1     Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
  P-2     Form of Opinion of Lionel Sawyer & Collins
 
  P-3     Form of Opinion of Duane Morris
 
    Q     Perfection
 
    R     Solvency Certificate

v 



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTY AGREEMENT
          This CREDIT AND GUARANTY AGREEMENT, dated as of May 23, 2007, is
entered into by and among LAS VEGAS SANDS, LLC, a Nevada limited liability
company (the “Borrower”), CERTAIN AFFILIATES of Borrower, as Guarantors, the
Lenders party hereto from time to time, THE BANK OF NOVA SCOTIA (“Scotia
Capital”), as administrative agent for the Lenders (together with its permitted
successors in such capacity, “Administrative Agent”) and as collateral agent
(together with its permitted successor in such capacity, “Collateral Agent”),
GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), LEHMAN BROTHERS INC. (“Lehman
Brothers”) and CITIGROUP GLOBAL MARKETS INC. (“Citi”), as joint lead arrangers
and joint bookrunners (GSCP, Lehman Brothers and Citi in such capacities,
“Arrangers”), and as syndication agents (GSCP, Lehman Brothers and Citi in such
capacities, “Syndication Agents”), and JPMORGAN CHASE BANK, N.A. (“JPM”), as
documentation agent (in such capacity, “Documentation Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Borrower and certain of its Affiliates own and operate the
Venetian Facility;
     WHEREAS, VCR (a direct, wholly-owned subsidiary of Borrower) owns the
Palazzo Site and is designing, developing, constructing and intends to operate
the Palazzo Project;
     WHEREAS, the Phase II Mall Subsidiary (an indirect, wholly-owned subsidiary
of Borrower) is constructing the Palazzo Mall, and the Phase II Mall Borrowers
have entered into the Existing Mall Financing Agreement to finance the
development and construction of the Palazzo Mall and related transaction
expenses;
     WHEREAS, Borrower, VCR, certain financial institutions, GSCP and Scotia
Capital, as arrangers, and Scotia Capital, as administrative agent, are parties
to that certain Amended and Restated Credit Agreement dated as of February 22,
2005 (as amended prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which lenders extended certain senior credit facilities to Borrower
and VCR;
     WHEREAS, Interface (a direct, wholly-owned subsidiary of LVSC as of the
Closing Date), and Wells Fargo Bank, N.A., as Trustee for the Registered Holders
of GS Mortgage Securities Corporation II, Commercial Mortgage Pass-Through
Certificates, Series 2005-VC GSFL VII (as successor in interest to Archon
Financial, L.P. and subsequently Goldman Sachs Mortgage Company) are parties to
that certain Loan Agreement dated as of July 30, 2004 as amended prior to the
date hereof (the “Existing Mortgage Loan Agreement”), pursuant to which
Interface initially borrowed $100,000,000;
     WHEREAS, Lenders have agreed to extend certain credit facilities to
Borrower, in an aggregate amount not to exceed $5,000,000,000, consisting of (i)
$3,000,000,000 aggregate
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



principal amount of Tranche B Term Loans, (ii) $600,000,000 aggregate principal
amount of Delayed Draw I Term Loans, (iii) $400,000,000 aggregate principal
amount of Delayed Draw II Term Loans and (iv) $1,000,000,000 aggregate principal
amount of Revolving Commitments, the proceeds of which will be used (a) to
refinance all amounts outstanding under the Existing Credit Agreement, the
Existing Mall Financing Agreement, the Existing Mortgage Loan Agreement, and at
the Borrower’s option, the Existing GE Facility (the “Refinancing”), (b) to
finance the remaining design, development, construction and pre-opening costs of
the Palazzo Project and the SECC Phase II Project, (c) to pay fees and expenses
incurred in connection with the Loans and the Refinancing and (d) for general
corporate purposes and working capital needs of the Credit Parties, including
certain investments to fund portions of development projects being undertaken by
certain Excluded Subsidiaries and Affiliates;
     WHEREAS, Borrower has agreed to secure all of its Obligations by granting
to Collateral Agent, for the benefit of Secured Parties, a First Priority Lien
on substantially all of its assets (excluding pledges of Equity Interests);
     WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets (excluding pledges of Equity
Interests); and
     WHEREAS, the Credit Parties and the Lenders have agreed to share the
Collateral with the holders of LVSC Notes on an equal and ratable basis,
pursuant to the Collateral Documents.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
          “Adelson” means Sheldon G. Adelson, an individual.
          “Adjusted Eurodollar Rate” means, for any Interest Rate Determination
Date with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (a) (i) the rate per annum (rounded to the nearest
1/100 of 1%) equal to the rate determined by Administrative Agent to be the
offered rate which appears on the page of the Telerate Screen which displays an
average British Bankers Association Interest Settlement Rate (such page
currently being page number 3740 or 3750, as applicable) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the rate determined by Administrative Agent to be
the offered rate on such other page or other service which displays an average
British Bankers Association Interest Settlement Rate for deposits (for delivery
on the first day of such period) with a term
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (iii) in the
event the rates referenced in the preceding clauses (i) and (ii) are not
available, the arithmetic average (rounded upward to the nearest 1/100 of one
percent) of the offered quotations, if any, to first class banks in the
interbank Eurodollar market for Dollar deposits of amounts in same day funds
comparable to the respective principal amounts of the Eurodollar Rate Loans of
Administrative Agent for which the Adjusted Eurodollar Rate is then being
determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date by (b) a percentage equal to 100% minus the stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such Interest Rate
Determination Date to any member bank of the Federal Reserve System in respect
of “Eurocurrency liabilities” as defined in Regulation D (or any successor
category of liabilities under Regulation D).
          “Administrative Agent” as defined in the preamble hereto.
          “Adverse Proceeding” means any action, suit, proceeding, hearing
(whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of Material
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any Material Subsidiary, threatened against or
affecting Borrower or any Material Subsidiary or any property of Borrower or any
Material Subsidiary.
          “Affected Lender” as defined in Section 2.18(b).
          “Affected Loans” as defined in Section 2.18(b).
          “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under direct or indirect common
control with, that Person (excluding, however, any trustee under, or any
committee with responsibility for administering any Pension Plan). With respect
to any Lender, a Person shall be deemed to be “controlled by” another Person if
such other Person possesses, directly or indirectly, power to vote 51% or more
of the securities (on a fully diluted basis) having ordinary voting power for
the election of directors, managing general partners or managers, as the case
may be. With respect to all other Persons, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any such other Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise; provided, however, the beneficial owner
of 20% or more of the voting Securities of a Person shall be deemed to have
control.
          “Agent” means, individually, each of Administrative Agent, Syndication
Agents, Collateral Agent, Documentation Agent, and each Arranger, and “Agents”
means Administrative Agent, Syndication Agents, Collateral Agent, Documentation
Agent, and Arrangers, collectively.
          “Agent Affiliates” as defined in Section 10.1(b).
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Aggregate Amounts Due” as defined in Section 2.17.
          “Aggregate Payments” as defined in Section 7.2.
          “Agreement” means this Credit and Guaranty Agreement, dated as of
May 23, 2007, as it may be amended, supplemented or otherwise modified from time
to time.
          “Aircraft Agreements” means each of the interchange and time sharing
agreements among certain Affiliates of Adelson, on the one hand, and LVSC and
certain of its Affiliates, on the other hand, providing for the shared use of
aircraft owned by such Affiliates of Adelson and Affiliates of LVSC, the
allocation of costs relating thereto and time sharing arrangements with respect
thereto, including any such agreements in effect on the Closing Date, and any
such agreements entered into thereafter on terms not materially worse, taken as
a whole, to the Credit Parties or the Lenders.
          “Applicable Margin” and “Applicable Revolving Commitment Fee
Percentage” mean (a) with respect to Revolving Loans that are Eurodollar Rate
Loans and the commitment fee payable on unused Revolving Commitments, (i) on the
Closing Date, 1.50% and 0.375% per annum, respectively; and (ii) thereafter, a
percentage, per annum, determined by reference to the Corporate Ratings as set
forth below:

                                              Applicable             Applicable
Margin   Revolving             for Revolving   Commitment Fee Levels   Corporate
Ratings   Loans   Percentage
I
  At least Ba1 and BB+     1.00 %     0.25 %
II
  Less than Ba1 and                
 
  BB+, but at least                   Ba2 and BB     1.25 %     0.375 %
III
  Less than Ba2 and                
 
  BB or no Corporate                   Rating     1.50 %     0.375 %

(b) with respect to Swing Line Loans and Revolving Loans that are Base Rate
Loans, a rate per annum equal to (i) the Applicable Margin for Eurodollar Rate
Loans as set forth in clause (a)(i) or (a)(ii) above, as applicable, minus
(ii) 1.00% per annum, (c) with respect to Term Loans that are Eurodollar Rate
Loans, (i) a rate per annum equal to 1.50% in the event that the Corporate
Ratings are Ba2 or BB or better and (ii) a rate per annum equal to 1.75% if
otherwise and (d) with respect to Term Loans that are Base Rate Loans, a rate
per annum equal to (i) the Applicable Margin for Eurodollar Rate Loans as set
forth in clause (c)(i) or (c)(ii), as applicable, minus (ii) 1.00% per annum.
Each change in the Applicable Margin resulting from a publicly
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



announced change in the Corporate Ratings shall be effective commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change.
For purposes of the foregoing, (i) if the Corporate Ratings established or
deemed to have been established by Moody’s and S&P shall fall within different
“Levels” and the ratings differential is one level, the higher rating will
apply; (ii) if the Corporate Ratings established or deemed to have been
established by Moody’s and S&P shall fall within different “Levels” and the
ratings differential is two levels or more, the level one below the higher of
the two ratings will apply; (iii) if only one of Moody’s or S&P maintains
Corporate Ratings, then, notwithstanding anything herein to the contrary, the
rating of such single rating agency will apply until such time as the other
rating agency maintains Corporate Ratings; and (iv) if the rating system of
Moody’s or S&P shall change, or if Moody’s or S&P shall cease to be in the
business of issuing corporate ratings, Borrower, Administrative Agent and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from Moody’s or S&P, and,
pending the effectiveness of any such amendment, the Corporate Ratings shall be
determined by reference to the Corporate Ratings most recently in effect prior
to such change or cessation.
          “Approved Electronic Communications” means any notice, demand,
communication, information, document or other material that any Credit Party
provides to Administrative Agent pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Agents or to the
Lenders by means of electronic communications pursuant to Section 10.1(b).
          “Arrangers” as defined in the preamble.
          “Asset Sale” means the sale or other transfer by a Credit Party to any
Person of (a) any of the stock of any of such Credit Party’s direct
Subsidiaries, (b) substantially all of the assets of any division or line of
business of a Credit Party, or (c) any other assets (whether tangible or
intangible) of a Credit Party (other than (i) inventory or goods sold in the
ordinary course of business, or (ii) any other assets to the extent that the
aggregate fair market value of such assets sold during any Fiscal Year is less
than or equal to $15,000,000).
          “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications as
may be approved by Administrative Agent.
          “Assignment Effective Date” as defined in Section 10.6(b).
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
          “Beneficiary” means each Agent, Issuing Bank, Swing Line Lender,
Lender and Lender Counterparty.
          “Board of Governors” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
          “Borrower” as defined in the preamble hereto.
          “Business Day” means (i) any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
Eurodollar Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market. If an action is required to be taken in this Agreement on or no later
than a day that is not a Business Day, such action shall be required to be taken
on or no later than the next succeeding Business Day.
          “Capital Lease” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person. For purposes of this Agreement and each other Credit Document,
the amount of a Person’s obligation under a Capital Lease shall be the
capitalized amount thereof, determined in accordance with GAAP, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a premium or a penalty.
          “Cash” means money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the
implied faith and credit of the United States, in each case maturing within one
year after such date; (ii) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state,
municipality or any public instrumentality thereof, in each case, maturing
within one year after such date and having, at the time of the acquisition
thereof, a rating of AAA/AAA from S&P or A1/VMIG-1 from Moody’s;
(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) corporate notes issued with
maturities of one year or less from the date of acquisition that are rated at
least A by S&P and A by Moody’s; (v) auction rate securities and variable rate
demand notes provided that the credit quality and the availability of principal
or effective maturity, specifically the “reset period” or “put”, are consistent
with clause (ii) above;
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



(vi) time deposit accounts, money market deposits, certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia or
Canada that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; (vii) repurchase
obligations with a term of not more than 180 days for underlying securities of
these types described in clauses (i), (ii) and (vi) above; (viii) shares of any
money market mutual fund that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i), (ii),
(iii), (iv) and (v) above, (b) has net assets of not less than $500,000,000,
(c) complies with the criteria set forth in rule 2a-7 under the Investment
Company Act of 1940 and (d) has the highest rating obtainable from either S&P or
Moody’s; and (ix) Tri-Party and Deliverable Repurchase agreements that are fully
collateralized to at least 102% of market value by U.S. Treasury and Government
Agency securities.
          “Casino Level Mall Lease” means the Casino Level Restaurant/Retail
Master Lease between VCR and Grand Canal, dated as of May 14, 2004, with respect
to the lease of certain restaurant and retail space on the ground floor of the
Venetian Facility to Grand Canal.
          “Central Park West Site” means the approximately 18.7 acres of real
property owned by Borrower located near the intersection of Sands Avenue and
Koval Lane.
          “Central Plant” means the “Electric Substation” and the “HVAC Space”,
as each such term is defined in the Cooperation Agreement.
          “Certificate re Non-Bank Status” means a certificate substantially in
the form of Exhibit B.
          “Change of Control” means any sale, pledge or other transfer
(excluding any transfer of Securities by Adelson for the purposes of providing
estate planning and gifts reasonably acceptable to the Administrative Agent) of
Securities whereby (a) (i) Adelson and/or his Affiliates or Related Parties
cease to own, directly or indirectly, at least 35% of the voting Securities of
LVSC, or (ii) any Person or group of Persons (other than Adelson and/or his
Affiliates or Related Parties), owns directly or indirectly, a greater
percentage of the voting Securities of LVSC than Adelson and/or his Affiliates
or Related Parties, (b) LVSC ceases to own (either directly, or indirectly) 100%
of the Equity Interests of Borrower, (c) except as otherwise permitted by
Section 6.7(a), (c), (d), (h) or (s), Borrower ceases to own directly or
indirectly 100% of the Equity Interests (other than preferred Equity Interests
held by third parties on the Closing Date, Equity Interests in Guarantors
acquired or formed after the Closing Date, and any Equity Interests required to
be held by a non-Affiliate in order to comply with applicable gaming laws and
regulations or other Governmental Acts or laws) of each of the Guarantors; or
(d) a “Change of Control” (or similar term) as defined in (i) the LVSC Notes
Indenture, (ii) any other instrument evidencing Indebtedness of LVSC in excess
of $250,000,000, or (iii) any other instrument evidencing Indebtedness of any
Credit Party permitted hereunder and issued after the Closing Date in excess of
$250,000,000, shall occur.
          “Citi” as defined in the preamble hereto.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Class” means (i) with respect to Lenders, each of the following
classes of Lenders: (a) Lenders having Tranche B Term Loan Exposure, (b) Lenders
having Delayed Draw I Term Loan Exposure, (c) Lenders having Delayed Draw II
Term Loan Exposure, (d) Lenders having Revolving Exposure (including Swing Line
Loans) and (e) Lenders having New Term Loan Exposure of each applicable Series,
and (ii) with respect to Loans, each of the following classes of Loans:
(a) Tranche B Term Loans, (b) Delayed Draw I Term Loans, (c) Delayed Draw II
Term Loans, (d) Revolving Loans (including Swing Line Loans) and (e) each Series
of New Term Loans.
          “Closing Date” means the date on which the Tranche B Term Loans are
made, which occurred on May 23, 2007.
          “Closing Date Certificate” means a Closing Date Certificate
substantially in the form of Exhibit C.
          “Collateral” means, collectively, all of the real, personal and mixed
property (excluding Equity Interests) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
          “Collateral Agent” as defined in the preamble hereto.
          “Collateral Documents” means the Security Agreement, the Intellectual
Property Security Agreements, the Deeds of Trust, the Subordination,
Non-Disturbance and Attornment Agreements, the Walgreens’ Consent, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.
          “Commercial Letter of Credit” means any letter of credit or similar
instrument issued for the purpose of providing the financing payment mechanism
in connection with the purchase of any materials, goods or services by a Credit
Party.
          “Commitment” means any Revolving Commitment or Term Loan Commitment.
          “Compliance Certificate” means a Compliance Certificate substantially
in the form of Exhibit D.
          “Conforming L/C” means an unconditional, direct pay letter of credit
which (a) is obtained by LVSC or Adelson or one of his Affiliates or Related
Parties (but not the Credit Parties), (b) either (i) has an expiration date of
not less than 24 months or (ii) has an expiration date of not less than
12 months with an automatic extension of one 12-month period unless the issuer
of such letter of credit gives Administrative Agent not less than 60 days prior
written notice that it will not renew the letter of credit for such successive
term, (c) either (i) is irrevocable or (ii) provides that the issuer will
deliver not less than 60 days prior written notice to Administrative Agent of
its intention to revoke such letter of credit, (d) is issued by a financial
institution acceptable to Administrative Agent in its reasonable judgment and
(e) is otherwise in form and substance acceptable to Administrative Agent in its
reasonable judgment; provided that any such letter of credit shall only qualify
as a Conforming L/C if it states that it may be drawn
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



upon by Administrative Agent and applied in accordance with the terms of this
Agreement upon the occurrence of any Conforming L/C Draw Event; provided,
further, that no Credit Party shall have any obligations (contingent or
otherwise) in respect of any such letter of credit or any reimbursement
agreement applicable thereto.
          “Conforming L/C Draw Event” means, during the time that the Conforming
L/C remains in full force and effect, the occurrence of any of the following
(a) an Event of Default (which is continuing and has not been waived) set forth
in Sections 8.1(a), (b), (f), (g), (m) or resulting from a breach of any of the
covenants set forth in Section 6.6 (other than any such breach cured by the
posting of such Conforming L/C pursuant to the last sentence of the definition
of Consolidated Adjusted EBITDA); (b) if such Conforming L/C has a maturity of
less than 24 months, either (x) Administrative Agent’s receipt of notice from
the issuer of the Conforming L/C that such issuer will not renew the Conforming
L/C or (y) the date that is five days prior to the expiration of the Conforming
L/C if the Administrative Agent has not received evidence of the renewal
thereof; provided that the Administrative Agent may not draw down on the
Conforming L/C under such circumstances if, and only if, Adelson or his
Affiliates or Related Parties substitute cash equity in Borrower in an amount
equal to the face amount of the Conforming L/C in lieu of the Conforming L/C on
or before the date that is five days prior to the expiration thereof (such
equity to be substituted for the withdrawn Conforming L/C in the calculation of
Consolidated Adjusted EBITDA); or (c) Administrative Agent’s receipt of notice
from the issuer of the Conforming L/C that such issuer intends to revoke,
terminate or cancel the Conforming L/C; provided that Administrative Agent may
not draw down on the Conforming L/C under such circumstances if, and only if,
Adelson or his Affiliates or Related Parties substitute cash equity in Borrower
in an amount equal to the face amount of the Conforming L/C in lieu of the
Conforming L/C on or before the date that is five days prior to the revocation,
termination or cancellation thereof (such equity to be substituted for the
withdrawn Conforming L/C in the calculation of Consolidated Adjusted EBITDA).
          “Consolidated Adjusted EBITDA” means, for any period, the sum of the
amounts (without duplication) for such period of (a) Consolidated Net Income,
(b) Consolidated Interest Expense, (c) provision for taxes based on income to
the extent deducted in calculating Consolidated Net Income, (d) total
depreciation expense, (e) total amortization expense, and (f) total pre-opening
and development expenses, (g) total amortization of deferred gain and deferred
rent incurred as a result of the sale of the retail mall space within the
Venetian Facility, and (h) other non-cash items reducing Consolidated Net Income
(excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
non-extraordinary cash item prepaid in the ordinary course of business in a
prior period) less other non-cash items increasing Consolidated Net Income
(excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period), all of the
foregoing as determined on a consolidated basis for the Credit Parties in
conformity with GAAP; provided that, for purposes of determining compliance with
the covenant set forth in Section 6.6, any Consolidated Adjusted EBITDA
attributable to the operation of (i) the Palazzo Project prior to the first
Quarterly Date following the first anniversary of the Palazzo Opening Date,
(ii) the PA Gaming Project prior to the first Quarterly Date following the first
anniversary of the PA Gaming Opening Date, or (iii) the PA Retail Project prior
to the first Quarterly Date following the first anniversary of the PA Retail
Opening Date, shall be calculated on the basis of the one, two or three full
Fiscal Quarters following such
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Opening Date, multiplied by 4, 2, or 4/3, respectively. Any cash equity
contributions or Permitted Shareholder Subordinated Indebtedness made by LVSC,
Adelson or any of his Affiliates or Related Parties (other than one of the
Credit Parties) to Borrower (to the extent such proceeds remain with a Credit
Party) and/or the face amount of any Conforming L/C delivered to Administrative
Agent for the benefit of the Lenders during any quarter and during a period of
20 days following such quarter, in an aggregate amount for such cash equity
contributions and face amounts of Conforming L/Cs not to exceed $50,000,000 per
quarter, may at the written election of Borrower be included in Consolidated
Adjusted EBITDA for such quarter for purposes of Section 6.6, provided that
Borrower may not include such cash equity contributions or the face amount of
the Conforming L/C, or any combination thereof, in Consolidated Adjusted EBITDA
(a) if any Conforming L/C Draw Event or any Event of Default or Potential Event
of Default (other than the Event of Default or Potential Event of Default being
cured thereby) has occurred and is continuing at the time such cash contribution
is made or such Conforming L/C is provided to Administrative Agent, (b) if such
cash equity contributions and/or Conforming L/Cs are utilized under Section 6.3
or (c) in any event, after two consecutive Fiscal Quarters unless, following any
exercise of such election to include any such cash equity contributions and/or
face amount of any Conforming L/C in Consolidated Adjusted EBITDA, Borrower have
thereafter been in compliance with Section 6.6 on a rolling four quarter basis
occurring after such election (without giving affect to any previous cash
contributions or Conforming L/C) for at least one Fiscal Quarter.
          “Consolidated Interest Coverage Ratio” means, as of any Quarterly
Date, the ratio computed for the period consisting of the Fiscal Quarter as to
which such Quarterly Date relates and each of the three immediately preceding
Fiscal Quarters of (a) Consolidated Adjusted EBITDA (for all such Fiscal
Quarters) to (b) the sum (for all such Fiscal Quarters) of Consolidated Interest
Expense.
          “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest), net of interest income, of the Credit
Parties on a consolidated basis with respect to all outstanding Indebtedness of
the Credit Parties (other than non-cash interest on Permitted Subordinated
Indebtedness), including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Hedging Agreements, plus (except for purposes of calculating the
Consolidated Interest Coverage Ratio in connection with payments pursuant to
Section 6.5(a)) all Restricted Payments made by Borrower to LVSC in accordance
with Section 6.5(h) of this Agreement, but excluding, however, amortization of
debt issuance costs and deferred financing fees including any amounts referred
to in Section 2.11 payable to Agents or Lenders, and any fees and expenses
payable to Agents or Lenders in connection with this Agreement on or prior to
the Closing Date; provided, however, that Consolidated Interest Expense for any
period ending prior to the Closing Date, shall be calculated on a pro forma
basis as if the Refinancing occurred on the first day of such period and as if
Borrower’s Indebtedness outstanding on the Closing Date were outstanding
throughout such period.
          “Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Total Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA computed for the period consisting of, if such date is a
Quarterly Date, the Fiscal Quarter ending
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



on such date and each of the three immediately preceding Fiscal Quarters, or if
such date is not a Quarterly Date, the four full Fiscal Quarters most recently
ended.
          “Consolidated Net Income” means, for any period, the net income (or
loss) of the Credit Parties on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP and before any
reduction in respect of preferred stock dividends; provided that there shall be
excluded, without duplication, (a) the income (or loss) of any Person (other
than a Credit Party or a Restaurant Joint Venture), except to the extent of the
amount of dividends or other distributions actually paid to the Credit Parties
by such Person during such period, (b) any amounts accrued that are paid or
payable to managers of Restaurant Joint Ventures as management fees, or to
equity owners (other than Credit Parties) in Restaurant Joint Ventures in
accordance with their percentage of Equity Interests therein, (c) the income (or
loss) of any Person accrued prior to the date it is merged into or consolidated
with Borrower or any other Credit Party or that Person’s assets are acquired by
Borrower or any other Credit Party, (d) any after-tax gains or losses
attributable to (i) Asset Sales consummated pursuant to Section 6.7(a), (d),
(q) or (r), (ii) returned surplus assets of any Pension Plan or (iii) the
disposition of any Securities or the extinguishment of any Indebtedness of any
Person or any of its restricted subsidiaries, (e) dividends or distributions
from any Excluded Subsidiary to Borrower or any other Credit Party which are
used to fund their share of any applicable tax payments to be made under the Tax
Sharing Agreement, (f) the effect of non-cash accounting adjustments resulting
from a change in the tax status of a flow-through tax entity to a
“C-corporation” or other entity taxed similarly, (g) any net extraordinary gains
or net extraordinary losses and (h) any refinancing costs, amortization or
charges (including premiums, costs, amortization and charges associated with the
Refinancing or any permitted refinancing of the LVSC Notes).
          “Consolidated Senior Leverage Ratio” means, at any time of
determination, the ratio of (a) Consolidated Total Senior Debt outstanding on
such date to (b) Consolidated Adjusted EBITDA computed for the period consisting
of the most recently ended Fiscal Quarter and each of the three immediately
preceding Fiscal Quarters.
          “Consolidated Total Debt” means, as at any date of determination:
(i) the aggregate stated balance sheet amount of all Indebtedness of the Credit
Parties (other than any Shareholder Subordinated Indebtedness), determined on a
consolidated basis in accordance with GAAP; plus (ii) all Indebtedness of LVSC
that is guaranteed by the Credit Parties; minus (iii) the aggregate stated
balance sheet amount of unrestricted Cash and Cash Equivalents (including, in
any event, deposits received from Palazzo Condo Tower Sales) of the Credit
Parties in excess of $75,000,000 determined on a consolidated basis in
accordance with GAAP as of such date.
          “Consolidated Total Senior Debt” means as at any date of
determination, Consolidated Total Debt, less the sum of (x) Permitted
Subordinated Indebtedness and (y) the aggregate amount of the LVSC Notes, and
Indebtedness under the LVSC Aircraft Financing guaranteed by the Credit Parties.
          “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking,
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



agreement or other instrument to which that Person is a party or by which it or
any of its properties is bound or to which it or any of its properties is
subject.
          “Contributing Guarantors” as defined in Section 7.2.
          “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
          “Conversion/Continuation Notice” means a Conversion/Continuation
Notice substantially in the form of Exhibit E.
          “Cooperation Agreement” means that certain Third Amended and Restated
Reciprocal Easement, Use and Operating Agreement, dated as of July 26, 2006, as
amended as of January 12, 2007, entered into by and among VCR, LCR, Grand Canal,
Phase II Mall Subsidiary and Interface.
          “Core Assets” means the Venetian Facility (other than the convention,
exhibition, entertainment, ballroom, restaurant, retail and meeting space
therein) and the Palazzo Project (other than the Palazzo Condo Tower, the
Palazzo Mall, any other restaurant and retail space therein and any convention,
exhibition, entertainment, ballroom or meeting space therein).
          “COREA” means the Construction, Operation and Reciprocal Easement
Agreement, to be entered into by and between Phase II Mall Subsidiary and Grand
Canal.
          “Corporate Ratings” means LVS’s corporate family rating by Moody’s or
LVS’s corporate or issuer credit rating by S&P, as applicable.
          “Counterpart Agreement” means a Counterpart Agreement substantially in
the form of Exhibit F delivered by a Credit Party pursuant to Section 5.11.
          “Credit Date” means the date of a Credit Extension.
          “Credit Document” means this Agreement, the Notes, any applications
for, or reimbursement agreements or other documents or certificates executed by
Borrower in favor of an Issuing Bank relating to the Letters of Credit, each
Rate Protection Agreement, the Collateral Documents, the Existing GE FF&E
Intercreditor Agreement, any other intercreditor or similar agreements entered
into in connection with a FF&E Facility and each other agreement that expressly
states by its terms that it is a Credit Document; provided, however, for the
purposes of Section 5, Sections 8.1(a), (d), (e) and Section 10.6, Rate
Protection Agreements shall not be considered to be a Credit Document.
          “Credit Extension” means the making of a Loan or the issuing of a
Letter of Credit.
          “Credit Party” means Borrower and each Restricted Subsidiary.
          “Deeds of Trust” means (a) the Deed of Trust, Leasehold Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated as
of the Closing
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Date, granted by VCR and Borrower to the Title Company, for the benefit of
Collateral Agent, as agent for the Secured Parties, substantially in the form of
Exhibit G-1, (b) the Deed of Trust, Leasehold Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing, dated as of the Closing Date,
granted by VCR to the Title Company, for the benefit of Collateral Agent, as
agent for the Secured Parties, substantially in the form of Exhibit G-2, (c) the
Deed of Trust, Assignment of Rents and Leases, Security Agreement and Fixture
Filing, dated as of the Closing Date, granted by the Borrower to the Title
Company, for the benefit of the Collateral Agent, as agent for the Secured
Parties, substantially in the form of Exhibit G-3 annexed hereto, (d) the Deed
of Trust, Leasehold Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing, dated as of the Closing Date, granted by Interface
to the Title Company, for the benefit of Collateral Agent, as agent for the
Secured Parties, substantially in the form of Exhibit G-4, (e) the Deed of
Trust, Leasehold Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing, dated as of the Closing Date, granted by Phase II
Mall Subsidiary to the Title Company, for the benefit of Collateral Agent, as
agent for the Secured Parties, substantially in the form of Exhibit G-5, (f) the
Deed of Trust, Leasehold Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing granted by the applicable Credit Party to the Title
Company, for the benefit of Collateral Agent, as agent for the Secured Parties,
substantially in the form of Exhibit G-1 together with confirming changes as
necessary to cover the Palazzo Condo Tower Site, and (g) any additional
mortgages required to be granted in favor of the Lenders pursuant to
Section 5.12.
          “Default Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
          “Default Period” means, with respect to any Defaulting Lender, the
period commencing on the date of the applicable Funding Default and ending on
the earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Borrower and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Borrower, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
          “Defaulted Loan” as defined in Section 2.22.
          “Defaulting Lender” as defined in Section 2.22.
          “Delayed Draw Term Loan” means a Delayed Draw I Term Loan and/or a
Delayed Draw II Term Loan.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Delayed Draw I Term Loan” means a Loan made by a Lender to Borrower
pursuant to Section 2.1(c).
          “Delayed Draw II Term Loan” means a Loan made by a Lender to Borrower
pursuant to Section 2.1(d).
          “Delayed Draw I Term Loan Commitment” means the commitment of a Lender
to make or otherwise fund any Delayed Draw I Term Loan and “Delayed Draw I Term
Loan Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Delayed Draw I Term Loan Commitment, if any, is set
forth on Appendix A-1 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Delayed Draw I Term Loan Commitments as of the Closing
Date is $600,000,000.
          “Delayed Draw II Term Loan Commitment” means the commitment of a
Lender to make or otherwise fund any Delayed Draw II Term Loan and “Delayed Draw
II Term Loan Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s Delayed Draw II Term Loan Commitment, if
any, is set forth on Appendix A-2 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Delayed Draw II Term Loan Commitments as of
the Closing Date is $400,000,000.
          “Delayed Draw I Term Loan Commitment Period” means the period from the
Closing Date to the Delayed Draw I Term Loan Commitment Termination Date.
          “Delayed Draw II Term Loan Commitment Period” means the period from
the Closing Date to the Delayed Draw II Term Loan Commitment Termination Date.
          “Delayed Draw I Term Loan Commitment Termination Date” means the
earliest to occur of (i) the 12-month anniversary of the Closing Date (or, if
such day is not a Business Day, the next succeeding Business Day) and (ii) the
date of the termination of the Delayed Draw I Term Loan Commitments pursuant to
Section 8.1.
          “Delayed Draw II Term Loan Commitment Termination Date” means the
earliest to occur of (i) the 18-month anniversary of the Closing Date (or, if
such day is not a Business Day, the next succeeding Business Day) and (ii) the
date of the termination of the Delayed Draw II Term Loan Commitments pursuant to
Section 8.1.
          “Delayed Draw I Term Loan Exposure” means, with respect to any Lender
as of any date of determination, (i) prior to the termination of the Delayed
Draw I Term Loan Commitments, the sum of (a) that Lender’s Delayed Draw I Term
Loan Commitment and (b) the aggregate outstanding principal amount of the
Delayed Draw I Term Loans of that Lender; and (ii) after the termination of the
Delayed Draw I Term Loan Commitments, the aggregate outstanding principal amount
of the Delayed Draw I Term Loans of that Lender.
          “Delayed Draw II Term Loan Exposure” means, with respect to any Lender
as of any date of determination, (i) prior to the termination of the Delayed
Draw II Term Loan Commitments, the sum of (a) that Lender’s Delayed Draw II Term
Loan Commitment and
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



(b) the aggregate outstanding principal amount of the Delayed Draw II Term Loans
of that Lender; and (ii) after the termination of the Delayed Draw II Term Loan
Commitments, the aggregate outstanding principal amount of the Delayed Draw II
Term Loans of that Lender
          “Delayed Draw I Term Loan Maturity Date” means the earlier of (i) the
seventh anniversary of the Closing Date, and (ii) the date that all Delayed Draw
I Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
          “Delayed Draw II Term Loan Maturity Date” means the earlier of (i) the
sixth anniversary of the Closing Date, and (ii) the date that all Delayed Draw
II Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
          “Delayed Draw I Term Loan Note” means a promissory note in the form of
Exhibit H-1, as it may be amended, supplemented or otherwise modified from time
to time.
          “Delayed Draw II Term Loan Note” means a promissory note in the form
of Exhibit H-5, as it may be amended, supplemented, or otherwise modified from
time to time.
          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Documentation Agent” as defined in the preamble hereto.
          “Dollars” and the sign “$” mean the lawful money of the United States
of America.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.
          “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender
and any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act); in
each case, which Person shall not have been denied an approval or a license, or
found unsuitable under the Nevada Gaming Laws or Pennsylvania Gaming Laws
applicable to Lenders and which extends credit or buys loans; provided that no
Credit Party, nor LVSC or any Subsidiary of LVSC shall be an Eligible Assignee;
provided, further, that so long as no Event of Default shall have occurred and
be continuing, no (i) Person that owns or operates a casino located in
Singapore, Macau, the United Kingdom, the States of Nevada, New Jersey,
Massachusetts or Pennsylvania, or any other jurisdiction in which Borrower or
any of its Subsidiaries has obtained or applied for a Gaming License (or is an
Affiliate of such a Person); provided that a passive investment constituting
less than 10% of the common stock of any such casino shall not constitute
ownership thereof for the purposes of this definition, (ii) Person that owns or
operates a convention, trade show, conference center or
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



exhibition facility in Singapore, Macau, the United Kingdom, Las Vegas, Nevada
or Clark County, Nevada or the States of New Jersey, Massachusetts or
Pennsylvania, or any other jurisdiction in which Borrower or any of its
Subsidiaries owns, operates or is developing a convention, trade show,
conference center or exhibition facility (or an Affiliate of such a Person);
provided that a passive investment constituting less than 10% of the common
stock of any such convention or trade show facility shall not constitute
ownership for the purpose of this definition, or (iii) union pension fund;
provided that any intermingled fund or managed account which has as part of its
assets under management the assets of a union pension fund shall not be
disqualified from being an Eligible Assignee hereunder so long as the manager of
such fund is not controlled by a union, shall be an Eligible Assignee; provided,
further, that no more than 20% of the aggregate Loans and/or Commitments may be
held by Adelson or any of his Related Parties or Affiliates in the aggregate,
and such Persons shall not be eligible to cast votes on any matters subject to
Lender approval hereunder, and shall be disregarded in calculating “Requisite
Lenders” or any other required voting percentage hereunder.
          “Employee Benefit Plan” means any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.
          “Engagement Letter” means that certain Engagement Letter, dated as of
April 20, 2007, by and among Borrower and the Arrangers and Agents.
          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, natural resources or the environment.
          “Environmental Laws” means any and all Legal Requirements relating to
(a) environmental matters, including those relating to any Hazardous Materials
Activity, (b) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (c) the protection of human, plant or animal health or
welfare, in any manner applicable to Borrower or any of its Subsidiaries or any
of their Facilities, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the
Oil Pollution Act (33 U.S.C. § 2701 et seq.), the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Nevada Hazardous
Materials law (NRS Chapter 459), the Nevada Solid Waste/Disposal of Garbage or
Sewage law (NRS 444.440 to 444.650, inclusive), the Nevada Water
Controls/Pollution law (NRS Chapter 445A), the Nevada Air Pollution law (NRS
Chapter 445B), the Nevada Cleanup of Discharged Petroleum law (NRS 590.700 to
590.920, inclusive), the Nevada Control of Asbestos law (NRS 618.750 to
618.850), the Nevada Appropriation of Public Waters law (NRS 533.324 to
533.4385, inclusive), the Nevada Artificial Water Body Development Permit law
(NRS 502.390), the Nevada Protection of Endangered Species, Endangered Wildlife
Permit (NRS 503.585), Endangered Flora Permit law (NRS 527.270), the Atomic
Energy Act of 1954 (42 U.S.C. Section 2011 et seq.), the Safe
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Drinking Water Act (42 U.S.C. Sections 300f et seq.), the Surface Mining Control
and Reclamation Act of 1974 (30 U.S.C. Sections 1201 et seq.), and the Uranium
Mill Tailings Radiation Control Act of 1978 (42 U.S.C. Section 7901 et seq.),
each as amended or supplemented, any analogous present or future state or local
statutes or laws, and any regulations promulgated pursuant to any of the
foregoing.
          “Equity Interests” means any and all shares, interests, participations
or other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (a) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(c) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (a) above or any trade or business described in clause
(b) above is a member. Any former ERISA Affiliate of Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower or
such Subsidiary within the meaning of this definition with respect to the period
such entity was an ERISA Affiliate of Borrower or such Subsidiary and with
respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
          “ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (b) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(d) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 412(m) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (d) the withdrawal by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
would reasonably be likely to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; (f) the
imposition of liability on Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the withdrawal of Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan that
would reasonably be likely to result in liability to Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates therefor, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
occurrence of an act or omission which would reasonably be expected to give rise
to the imposition on Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(i) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (j) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or (k) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan.
          “Eurodollar Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
          “Event of Default” means each of the conditions or events set forth in
Section 8.1.
          “Event of Loss” means, with respect to any property or asset (tangible
or intangible, real or personal), any of the following: (a) any loss,
destruction or damage of such property or asset; (b) any actual condemnation,
seizure or taking by exercise of the power of eminent domain or otherwise of
such property or asset, or confiscation of such property or asset or the
requisition of the use of such property or asset; or (c) any settlement in lieu
of clause (b) above.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute
          “Excluded Subsidiary” means (i) any foreign Subsidiaries of Borrower
or Interface, (ii) VML US Finance LLC, and its Subsidiaries, (iii) Venetian
Interactive LLC, and its Subsidiaries, (iv) all of the PA Subsidiaries, (v) each
Restaurant Joint Venture, (vi) Grand Canal Shops Mall MM Subsidiary, Inc., and
(vii) any subsidiary designated as an Excluded Subsidiary pursuant to the
following two paragraphs.
          Borrower may designate any newly acquired or newly formed Subsidiary
of Borrower or Interface to be an Excluded Subsidiary unless such Subsidiary or
any of its
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds (or
will own or will hold) any Lien on, any property of, Borrower or any Restricted
Subsidiary; provided that (i) such acquisition or formation complies with
Section 6.3 and (ii) each of (A) the Subsidiary to be so designated and (B) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which any lender
has recourse to any of the assets of any Credit Party.
          Borrower may designate any existing Restricted Subsidiary to be an
Excluded Subsidiary unless such Restricted Subsidiary or any of its Subsidiaries
owns any Capital Stock or Indebtedness of, or owns or holds (or will own or will
hold) any Lien on, any property of, Borrower or any Restricted Subsidiary;
provided that each Subsidiary to be so designated (i) does not (upon and after
such designation) create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
any lender has recourse to any of the assets of any Credit Party, (ii) is, at
the time of designation, an Immaterial Subsidiary, (iii) at the time of
designation, together with its Subsidiaries, holds no more, taken together with
all other Subsidiaries so designated since the Closing Date, than 5% in the
aggregate of the net tangible assets of the Credit Parties, and (iv) at the time
of designation, together with its Subsidiaries, generated no more than 5% of the
aggregate revenues of the Credit Parties, taken together with all other
Subsidiaries so designated since the Closing Date, measured for the four most
recently-ended Fiscal Quarters prior to the date of such designation.
          Borrower may designate any Excluded Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation
(a) such Excluded Subsidiary shall become a Credit Party and shall comply with
the provisions of Section 5.11; (b) no Event of Default or Potential Event of
Default shall have occurred and be continuing; and (c) the Borrower is in
compliance with the covenants set forth in Section 6.6 immediately following
such designation, on a pro forma basis taking into account such designation.
          Any such designation pursuant to the preceding three paragraphs by
Borrower shall be notified by Borrower to Administrative Agent by promptly
delivering to Administrative Agent a copy of any applicable resolution of the
board of directors (or similar governing body) of Borrower giving effect to such
designation and an officers’ certificate certifying that such designation
complied with the foregoing provisions.
          “Existing Credit Agreement” as defined in the recitals hereto.
          “Existing Financing Facilities” means the Existing Credit Agreement,
Existing Mortgage Loan Agreement, Existing Mall Financing Agreement and Existing
GE FF&E Credit Agreement.
          “Existing GE Facility” means the approximately $143,000,000 term loan
facility provided under the Existing GE FF&E Credit Agreement.
          “Existing GE Facility Agent” means General Electric Capital
Corporation, as administrative agent under the Existing GE FF&E Credit
Agreement.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Existing GE FF&E Credit Agreement” means that certain FF&E Facility
Credit Agreement, dated as of December 14, 2006, by and among Borrower, VCR, LCR
and the Existing GE Facility Agent.
          “Existing GE FF&E Intercreditor Agreement” means the Amended and
Restated Agreement Among Creditors, dated as of May 23, 2007, among the
Collateral Agent and the Existing GE Facility Agent.
          “Existing Mall Financing Agreement” means the Construction Loan
Agreement, dated as of September 30, 2004, among the Phase II Mall Borrowers,
Scotia Capital, as administrative agent, and the lenders party thereto, pursuant
to which the lenders thereunder have agreed to provide certain loans to the
Phase II Mall Borrowers, together with all related agreements, instruments and
documents executed or delivered pursuant thereto, in each case as such
agreements, instruments and documents have been amended prior to the date
hereof.
          “Existing Mortgage Loan Agreement” as defined in the preamble hereto.
          “Facility” means any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by the Credit Parties.
          “Fair Share” as defined in Section 7.2.
          “Fair Share Contribution Amount” as defined in Section 7.2.
          “FDIC” means the Federal Deposit Insurance Corporation.
          “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.
          “FF&E Documents” means the Existing GE FF&E Credit Agreement, the
Existing GE FF&E Intercreditor Agreement, and any other FF&E Facility
Agreements.
          “FF&E Facility” means (a) the Existing GE Facility and (b) any other
credit or loan facility, vendor financing, mortgage financing, purchase money
obligation, capital lease or similar arrangement incurred pursuant to
Section 6.1(d) or, at the option of the Borrower, Section 6.1(j), with respect
to real or personal property.
          “FF&E Facility Agreements” means the credit, vendor financing,
mortgage financing or capital lease agreement associated with or entered into
with respect to any FF&E
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Facility or any similar agreement, together with all applicable guarantees,
collateral documents and other loan-type documents and any associated
intercreditor or standstill agreements.
          “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower (in such capacity and not individually) that
such financial statements fairly present, in all material respects, the
financial condition of the Credit Parties as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and/or normal period-end adjustments.
          “Financial Plan” as defined in Section 5.1(j).
          “First Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
the only Lien to which such Collateral is subject, other than any Lien permitted
under Section 6.2.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Borrower ending on December 31
of each calendar year.
          “Former Lender” is defined in Section 10.25(a).
          “Funding Default” as defined in Section 2.22.
          “Funding Guarantors” as defined in Section 7.2.
          “Funding Notice” means a notice substantially in the form of
Exhibit I.
          “GAAP” means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.
          “Gaming License” means every license, franchise or other authorization
to own, lease, operate or otherwise conduct gaming activities of the Credit
Parties, including all such licenses granted under the Nevada Gaming Laws, and
other applicable federal, state, foreign or local laws.
          “GGP” means GGP Limited Partnership, a Delaware limited partnership,
and any successor thereto by merger or by operation of law.
          “Gondola Lease” means the Lease between VCR and Grand Canal, dated as
of May 17, 2004, with respect to the lease of the gondola amusement ride
concession and related retail space.
          “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Governmental Authority” means any federal, state, municipal, national
or other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
          “Grand Canal” means Grand Canal Shops II, LLC.
          “Grantor” as defined in the Security Agreement.
          “GSCP” as defined in the preamble hereto.
          “Guaranteed Obligations” as defined in Section 7.1.
          “Guarantor” means Interface (whether or not a Subsidiary of Borrower),
and each Domestic Subsidiary of Borrower or Interface, other than any Excluded
Subsidiary; provided that upon the designation of an Excluded Subsidiary as a
Restricted Subsidiary, such Subsidiary shall be included in the definition of
“Guarantor”.
          “Guaranty” means the guaranty of each Guarantor set forth in
Section 7.
          “Harrah’s Shared Garage Lease” means that certain Agreement of Lease
dated January 24, 2005 between Harrah’s Las Vegas, Inc. as landlord and LCR, as
tenant.
          “Harrah’s Shared Roadway Agreement” means the Agreement, dated as of
January 16, 1998, between VCR and Harrah’s Casino Resort.
          “Hazardous Materials” means (a) any chemical, material or substance at
any time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and
(j) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or which may or could pose a
hazard to the health of the owners, occupants or any Persons in the vicinity of
any Facility or to the indoor or outdoor environment.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Hazardous Materials Activity” means any activity, event or occurrence
involving any Hazardous Materials, including the use, manufacture, possession,
storage, holding, presence, existence, location, Release, threatened Release,
discharge, placement, generation, transportation, processing, construction,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing.
          “Hedging Agreement” means any (a) currency exchange or interest rate
swap agreements, currency exchange or interest rate cap agreements and currency
exchange or interest rate collar agreements and (b) other agreements or
arrangements designed to protect against fluctuations in currency exchange or
interest rates.
          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to any Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
          “Historical Financial Statements” means as of the Closing Date,
(i) the annual report on Form 10-K for each of the Fiscal Years ended
December 31, 2006, and December 31, 2005, of LVSC filed with the Securities and
Exchange Commission, and (ii) the quarterly report on Form 10-Q for the Fiscal
Quarter ended March 31, 2007, of LVSC filed with the Securities and Exchange
Commission, and, in the case of clauses (i) and (ii), certified by the chief
financial officer of LVSC that they fairly present, in all material respects,
the financial condition of LVSC and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and/or normal period-end
adjustments.
          “HVAC Component” means, collectively (a) the Central Plant and (b) the
“Other Facilities”, as defined in each HVAC Services Agreement.
          “HVAC Ground Lease” means the Ground Lease made effective as of
November 14, 1997, between VCR and the HVAC Provider.
          “HVAC Provider” means Atlantic-Pacific, Las Vegas LLC, a Delaware
limited liability company or its permitted successors under the HVAC Services
Agreements.
          “HVAC Services Agreements” means collectively (a) the Energy Services
Agreement, dated as of November 14, 1997, as amended on July 1, 1999, between
VCR and the HVAC Provider, as modified by that certain settlement agreement
dated as of April 25, 2005 and as further amended by an amendment dated as of
July 1, 2006, (b) the Energy Services Agreement, dated as of November 14, 1997,
as amended on July 1, 1999, between Interface and the HVAC Provider (c) the HVAC
Ground Lease, (d) (Interface Group-Nevada, Inc.) Easement Agreement, made
November 14, 1997, by and between Interface and the HVAC Provider, and (e) all
other agreements between the HVAC Provider (or its predecessor in interest) and
the Credit Parties.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Immaterial Subsidiary” means any Restricted Subsidiary that (i) holds
no more than 2% of the tangible assets of the Credit Parties, (ii) generated no
more than 2% of the aggregate revenues of the Credit Parties, measured for the
four most recently-ended Fiscal Quarters prior to the date of such designation,
(iii) holds no Gaming License, and (iv) holds no assets (including other
licenses) material to the operations of the Resort Complex.
          “Increased Amount Date” as defined in Section 2.24.
          “Increased-Cost Lenders” as defined in Section 2.23.
          “Indebtedness” as applied to any Person, means (a) all indebtedness
for borrowed money, (b) that portion of obligations with respect to Capital
Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
trade payables and accruals incurred in the ordinary course of business),
(e) all indebtedness secured by any Lien on any property or asset owned or held
and under contracts by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, (f) the direct or indirect guaranty, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the
indebtedness of another; (g) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the indebtedness
of another will be paid or discharged, or the holders thereof will be protected
(in whole or in part) against loss in respect thereof; (h) any liability of such
Person for indebtedness of another through any agreement (contingent or
otherwise) (i) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (ii) to maintain the solvency or any balance
sheet item, level of income or financial condition of another if, in the case of
any agreement described under subclauses (i) or (ii) of this clause (h), the
primary purpose or intent thereof is as described in clause (g) above; and
(i) all obligations of such Person in respect of any Hedging Agreement.
Obligations under the HVAC Services Agreements shall be treated as service
contracts or operating leases and not as Indebtedness. Additionally,
Indebtedness shall not include (i) any amount of the liability in respect of an
operating lease that at such time would not be required to be capitalized and
reflected as a liability on the balance sheet in accordance with GAAP, (ii) any
surety bonds for claims underlying mechanics liens and any reimbursement
obligations with respect thereto so long as such reimbursement obligations are
not then due, or are promptly paid when due, (iii) any indebtedness that has
been either satisfied or discharged or defeased through covenant defeasance or
legal defeasance, or (iv) for purposes of calculations under Section 6.6,
obligations under Hedging Agreements. For purposes of determining the “aggregate
principal amount” of Indebtedness under any Hedging Agreement under
Section 8.1(b), such amount shall be equal to: (A) in the case of a Hedge
Agreement documented pursuant to a Master Agreement published by the
International Swap and Derivatives Associations, Inc, the amount, if any, that
would be or is payable thereunder by the applicable Credit Party to its
counterparty, as if (i) such Hedging Agreement were being terminated early on
such date of determination due to a “Termination Event”, “Event of Default” or
similar event thereunder, and (ii) the Credit Party party thereto
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



were the sole “Affected Party,” and (B) in all other cases, the mark-to-market
value of such Hedging Agreement, which will be the unrealized loss on such
Hedging Agreement to the Credit Party to such Hedging Agreement reasonably
determined by the Administrative Agent as the amount, if any, by which (i) the
present value of the future cash flows to be paid by the applicable Credit Party
exceeds (ii) the present value of the future cash flows to be received by such
Credit Party pursuant to such Hedging Agreement.
          “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action required by
Environmental Laws to remove, remediate, clean up or abate any Hazardous
Materials Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any Federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) any Credit Documents or the transactions contemplated
hereby or thereby (including Lenders’ agreement to make the Loans hereunder) or
the use or intended use of the proceeds thereof or any enforcement of any of the
Credit Documents (including any sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty), (ii) the
representations of the Credit Parties contained in the Engagement Letter, or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Borrower or any of its Subsidiaries.
          “Indemnitee” as defined in Section 10.3.
          “Installment” as defined in Section 2.12.
          “Intellectual Property” as defined in the Security Agreement.
          “Intellectual Property Asset” means, at the time of determination, any
interest (fee, license or otherwise) then owned by any Credit Party in any
Intellectual Property.
          “Intellectual Property Security Agreements” has the meaning assigned
to that term in the Security Agreement.
          “Intercompany Note” means a global promissory note substantially in
the form of Exhibit J evidencing Indebtedness owed among the Credit Parties.
          “Interest Payment Date” means (a) with respect to any Loan that is a
Base Rate Loan, each Quarterly Payment Date, and (b) with respect to any Loan
that is a Eurodollar Rate Loan, the last day of each Interest Period applicable
to such Loan; provided, however, that in the
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



case of each Interest Period of longer than three months, “Interest Payment
Date” shall also include each Quarterly Payment Date.
          “Interest Period” means, in connection with a Eurodollar Rate Loan, an
interest period of one-, two-, three- or six-months (and nine- or twelve-months,
if agreed to by applicable Lenders), as selected by Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) and (d), of this definition, end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of any Class of Loans shall extend beyond such Class’s applicable
Maturity Date; and (d) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Commitment Termination Date.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
          “Interface” means Interface Group-Nevada, Inc., a Nevada corporation.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Investment” means, relative to any Person, (a) any direct or indirect
purchase or other acquisition by such Person of, or of a beneficial interest in,
any Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from any
Person, of any Equity Interests of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements required or permitted
hereunder to hedge against fluctuations of interest rates or currency exchange
risk. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less all returns of principal or equity thereon or repayments
thereof. For purposes of the definition of “Excluded Subsidiary” and
Section 6.3, (a) “Investments” shall include the portion (proportionate to
Borrower’s Equity Interest in such Subsidiary) of the fair market value (as
determined in good faith by Borrower) of the net assets of a Subsidiary of
Borrower at the time that such Subsidiary is designated an Excluded Subsidiary;
provided that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, Borrower shall be deemed to continue to have an “Investment” in an
Excluded Subsidiary in an amount (if positive) equal to (i) Borrower’s
“Investment” in such Subsidiary at
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



the time of such redesignation, less (ii) the portion (proportionate to
Borrower’s Equity Interest in such Subsidiary) of the fair market value (as
determined in good faith by Borrower) of the net assets of such Subsidiary at
the time of such redesignation, and (b) any property transferred to or from an
Excluded Subsidiary shall be valued at its fair market value at the time of such
transfer, in each case as determined in good faith by Borrower.
          “Issuance Notice” means an Issuance Notice substantially in the form
of Exhibit K.
          “Issuing Bank” means Scotia Capital, as Issuing Bank hereunder,
together with its permitted successors and assigns in such capacity, and such
additional issuing banks as are approved by the Administrative Agent and the
Borrower.
          “JDA” means the Joint Development Agreement, dated as of February 25,
2004 (as amended on January 17, 2007), between VCR (as successor to LCR) and Cap
II-Buccaneer, LLC.
          “JPM” as defined in the preamble hereto.
          “Joinder Agreement” means an agreement substantially in the form of
Exhibit L.
          “Joint Venture” means a Supplier Joint Venture or any other joint
venture, partnership or other similar arrangement, whether in corporate,
partnership, limited liability company or other legal form; provided that in no
event shall any Subsidiary of any Person be considered to be a Joint Venture of
such Person.
          “LCR” means Lido Casino Resort, LLC, a Nevada limited liability
company that was merged with and into VCR on March 19, 2007.
          “LCR Holdings” means Lido Intermediate Holding Company, LLC, a
Delaware limited liability company, and a wholly-owned Subsidiary of VCR.
          “Leasehold Property” means any leasehold interest of any Credit Party
as lessee under any lease of real property, other than any such leasehold
interest designated from time to time by Collateral Agent in its sole discretion
as not being required to be included in the Collateral.
          “Legal Requirements” means all applicable and binding laws, statutes,
orders, decrees, injunctions, licenses, permits, approvals, agreements and
regulations of any Governmental Authority having jurisdiction over the matter in
question.
          “Lehman Brothers” as defined in the preamble hereto.
          “Lender” means each financial institution listed on the signature
pages hereto as a Lender, and any other Person that becomes a party hereto
pursuant to an Assignment Agreement or a Joinder Agreement.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Lender Counterparty” as defined in the definition of Rate Protection
Agreement.
          “Letter of Credit” or “Letters of Credit” means Commercial Letters of
Credit and Standby Letters of Credit issued or to be issued by the Issuing Banks
for the account of the Credit Parties pursuant to Section 2.4.
          “Letter of Credit Sublimit” means the lesser of (i) $150,000,000, and
(ii) the aggregate unused amount of Revolving Commitments then in effect.
          “Letter of Credit Usage” means, as at any date of determination, the
sum of (a) the maximum aggregate amount which is or at any time thereafter may
become available for drawing under all Letters of Credit then outstanding plus
(b) the aggregate amount of all drawings under Letters of Credit honored by
Issuing Banks and not yet reimbursed by Borrower (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to
Section 2.4(d)).
          “Lien” means (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
          “Loan” means a Tranche B Term Loan, a Delayed Draw I Term Loan, a
Delayed Draw II Term Loan, a Revolving Loan, a Swing Line Loan and a New Term
Loan.
          “LVSC” means Las Vegas Sands Corp., a Nevada corporation and its
successors.
          “LVSC Aircraft Financing” means up to $200,000,000 in aggregate
principal amount Indebtedness of LVSC at any one time outstanding for the
purpose of financing the purchase and/or ownership of aircraft and related parts
and equipment; provided that (a) either (i) such LVSC Aircraft Financing is
outstanding as of the Closing Date, or (ii) the covenants, defaults (and events
of default), redemption, amortization and other prepayment events, remedies,
acceleration rights, subordination provisions and other material terms
applicable to such LVSC Aircraft Financing shall not be materially more
restrictive to the guarantors thereof than such provisions contained in the
agreements governing LVSC Aircraft Financing outstanding on the Closing Date,
taken as a whole, as reasonably determined by LVSC; and (b) such Indebtedness or
any related guarantees shall not be secured by any assets or property of the
Credit Parties.
          “LVSC Corporate Services Agreement” means the Services Agreement,
dated as of February 17, 2005, between LVSC and the Borrower.
          “LVSC Notes” means (x) $250,000,000 in principal amount of 6.375%
Senior Notes issued by LVSC due 2015 and (y) Indebtedness issued in exchange
for, or the proceeds of which are used to repay, refinance, renew, substitute,
refund or defease the Indebtedness evidenced by the LVSC Notes; provided that
with respect to the Indebtedness referred to in
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



clause (y), (a) no Potential Event of Default or Event of Default shall be
caused by the incurrence thereof (including the use of the proceeds thereof to
refinance, replace, substitute, refund or defease the LVSC Notes), (b) the
principal amount of such Indebtedness shall not exceed the principal amount of
LVSC Notes so refinanced, renewed, replaced, substituted or refunded (plus
Refinancing Fees), (c) there shall be no scheduled amortization of principal on
any portion of such Indebtedness until a date six months following the Tranche B
Term Loan Maturity Date, and (d) the applicable final maturity date of any
tranche of such Indebtedness shall not be earlier than the date six months
following the Tranche B Term Loan Maturity Date.
          “LVSC Notes Documents” means the LVSC Notes, the LVSC Notes Indenture
and the guarantees thereof and any collateral documents relating thereto.
          “LVSC Notes Indenture” means the Indenture dated as of February 10,
2005 between LVSC and the LVSC Notes Indenture Trustee, as supplemented by
Supplemental Indentures, dated as of February 22, 2005 and the Closing Date,
among LVSC, the subsidiary guarantors party thereto and the LVSC Notes Indenture
Trustee.
          “LVSC Notes Indenture Trustee” means U.S. Bank National Association in
its capacity as the trustee under the LVSC Notes Indenture and its successors in
such capacity.
          “Macau” means the Macau Special Administrative Region of the People’s
Republic of China.
          “MAI Appraisal” means an appraisal conducted by a member of the
Appraisal Institute in accordance with the standards of the Appraisal Institute.
          “Margin Stock” as defined in Regulation U of the Board of Governors as
in effect from time to time.
          “Material Adverse Effect” means (a) a material adverse effect upon the
business, operations, properties, assets or condition (financial or otherwise)
of the Credit Parties, taken as a whole (but excluding a material adverse effect
upon the business, operations, properties, assets or condition (financial or
otherwise) of the Excluded Subsidiaries that only has an effect on the Credit
Parties and their business and condition by decreasing the value of their direct
and indirect Equity Interests in the Excluded Subsidiaries), or (b) the material
impairment of the ability of the Credit Parties to observe or perform, or of the
Administrative Agent or Lenders to enforce, the Obligations.
          “Material Contract” means the Cooperation Agreement, the PA Investment
Notes, the Walgreens’ Documents, the Harrah’s Shared Garage Lease, the Palazzo
Mall Sale Agreement, the Office Space Lease, the Casino Level Mall Lease, and
any contract or other arrangement entered into after the Closing Date to which
Borrower or any of the other Credit Parties is a party (other than the Credit
Documents) for which breach, nonperformance, or cancellation by an applicable
Credit Party, or failure of an applicable Credit Party to renew, could
reasonably be expected to have a Material Adverse Effect.
          “Material Real Estate Asset” means (i) (a) any fee-owned Real Estate
Asset having a fair market value (as determined in good faith by the Borrower)
in excess of
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



$25,000,000 as of the date of the acquisition thereof and (b) all Leasehold
Properties other than those with respect to which the aggregate payments under
the term of the lease (excluding option and renewal terms) are less than
$2,500,000 per annum or (ii) any Real Estate Asset that the Requisite Lenders
have reasonably determined is material to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Credit Party.
          “Material Subsidiary” means Interface, and any subsidiary of Borrower
or Interface that is either (a) a Credit Party, or (b) either (i) holds at least
2% of the tangible assets of the Credit Parties and their subsidiaries, taken as
a whole, or (ii) generated at least 2% of the aggregate revenues of the Credit
Parties and their subsidiaries, taken as a whole, measured for the four most
recently-ended Fiscal Quarters prior to the applicable date of determination.
          “Maturity Date” means any Term Loan Maturity Date or the Revolving
Commitment Termination Date, as applicable.
          “Moody’s” means Moody’s Investor Services, Inc., or any successor
thereto, and if such Person shall for any reason no longer perform the function
of a securities rating agency, Moody’s shall be deemed to refer to any other
rating agency designated by Borrower with the written consent of the
Administrative Agent (such consent not to be unreasonably withheld).
          “Mortgage Policy” as defined in Section 3.1(f)(iv).
          “Mortgaged Property” means each Material Real Estate Asset listed on
Schedule 4.12, and any Real Estate Asset in which a security interest is
required to be granted hereunder after the Closing Date.
          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
          “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of the Credit Parties in the form substantially similar to
Management’s Discussion & Analysis included in LVSC’s Form 10-Q or 10-K, as
applicable, for the applicable Fiscal Quarter or Fiscal Year and for the period
from the beginning of the then current Fiscal Year to the end of such period to
which such financial statements relate.
          “Net Asset Sale Proceeds” means the aggregate cash proceeds
(i) received by any Credit Party from a PA Subsidiary pursuant to Section 5.17
hereof, and (ii) received by any Credit Party in respect of any Asset Sale, net
of (a) the direct costs relating to such Asset Sale (including legal, accounting
and investment banking fees and expenses, sales and marketing expenses, employee
severance and termination costs, any trade payables or similar liabilities
related to the assets sold and required to be paid by the seller as a result
thereof and sales, finders’ or broker’s commission), and any relocation expenses
incurred as a result thereof and taxes paid or payable as result thereof
(including any such taxes paid or payable by an owner of any Credit Party),
(b) amounts required to be applied to the repayment of Indebtedness secured by a
Lien (or amounts permitted by the terms of such Indebtedness to be otherwise
reinvested in other assets of such Credit Party to the extent so reinvested)
which is prior to the Lien under the Collateral Documents on the asset or assets
that are the subject of such Asset Sale, (c) all
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



distributions and other payments required to be made to minority interest
holders in a Subsidiary or Joint Venture as a result of such Asset Sale and
(d) any reserve for adjustment in respect of the sale price of such asset or
assets or any liabilities associated with the asset disposed of in such Asset
Sale and the deduction of appropriate amounts provided by the seller as a
reserve in accordance with GAAP against any liabilities associated with the
assets disposed of in the Asset Sale and retained by a Credit Party.
          “Net Debt Proceeds” as defined in Section 2.14(c).
          “Net Loss Proceeds” means the aggregate cash proceeds received by any
Credit Party in respect of any Event of Loss with respect to Collateral,
including insurance proceeds from condemnation awards or damages awarded by any
judgment, net of (a) the direct costs in recovery of such Net Loss Proceeds
(including legal, accounting, appraisal and insurance adjuster fees and
expenses) and any taxes paid or payable as a result thereof (including any such
taxes paid or payable by an owner of any Credit Party), (b) amounts required to
be applied to the repayment of any Indebtedness secured by a Lien (or amounts
permitted by the terms of such Indebtedness to be otherwise reinvested in other
assets of such Credit Party to the extent so reinvested) which is prior to the
Liens of Lenders under the Collateral Documents on the asset or assets that are
the subject of the Event of Loss, and (c) all distributions and other payments
required to be made to any minority interest holders in a Subsidiary or Joint
Venture as a result of such Event of Loss. Notwithstanding the foregoing, all
proceeds of so-called “liquidated damages”, “subguard” and “business
interruption” insurance policies shall not be Net Loss Proceeds.
          “Nevada Gaming Authorities” means, collectively, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and the Clark County Liquor
and Gaming Licensing Board.
          “Nevada Gaming Laws” means the Nevada Gaming Control Act, as codified
in Chapter 463 of the Nevada Revised Statutes, as amended from time to time, and
the regulations of the Nevada Gaming Commission promulgated thereunder, as
amended from time to time.
          “New Revolving Loan Lender” as defined in Section 2.24.
          “New Revolving Loan Commitments” as defined in Section 2.24.
          “New Revolving Loans” as defined in Section 2.24.
          “New Term Loan Commitments” as defined in Section 2.24.
          “New Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the New Term Loans of
such Lender.
          “New Term Loan Lender” as defined in Section 2.24.
          “New Term Loan Maturity Date” means the date that New Term Loans of a
Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “New Term Loans” as defined in Section 2.24.
          “Nonpublic Information” means information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD promulgated under the Securities Exchange Act of 1934,
as amended.
          “Non-Recourse Financing” means Indebtedness incurred in connection
with the construction, installation, purchase or lease of personal or real
property or equipment (a) as to which the lender upon default may seek recourse
or payment against a Credit Party only through the return or foreclosure or sale
of the property or equipment so constructed, installed, purchased or leased and
to any proceeds of such property and Indebtedness and the related collateral
account in which such proceeds are held and (b) may not otherwise assert a valid
claim for payment on such Indebtedness against a Credit Party or any other
property of a Credit Party, except, in each of the foregoing clauses (a) and
(b), in the case of customary or “market standard” non-recourse exceptions,
including fraud and environmental indemnities.
          “Non-US Lender” as defined in Section 2.20(c).
          “Note” means a Tranche B Term Loan Note, a Delayed Draw I Term Loan
Note, a Delayed Draw II Term Loan Note, a Revolving Loan Note or a Swing Line
Note.
          “Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.
          “Obligations” means all obligations of every nature of each Credit
Party from time to time owed to the Agents and/or the Lenders (or in the case of
a Rate Protection Agreement, an Affiliate of a Lender or an Agent) under the
Credit Documents, whether for principal, interest, premium, if any,
reimbursement of amounts drawn under Letters of Credit, fees, expenses,
indemnification or otherwise including interest accruing on the Loans during the
pendency of any proceeding of the type described in Section 8.1(f) and (g),
whether or not allowed in such proceeding.
          “Obligee Guarantor” as defined in Section 7.7.
          “Office Space Lease” means the Lease between VCR and Grand Canal,
dated as of May 17, 2004, with respect to the lease of certain office space to
VCR.
          “Officers’ Certificate” means, as applied to any corporation or other
entity, a certificate executed on behalf of such corporation or other entity by
its chairman of the board (if an officer) or its president or one of its vice
presidents and by its chief financial officer, vice president - finance or its
treasurer (in each case, in their capacity as such officer) or, if such entity
does not have any such officer, any such officer of its managing member or
managing partner, as applicable.
          “Opening Date Conditions” means the date on which the Palazzo Project,
PA Retail Project, or PA Gaming Project, as the case may be, is open to the
general public and is accepting customers, as certified by the Borrower to the
Administrative Agent.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Operating Lease” means, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) that is not a Capital Lease other
than any such lease under which that Person is the lessor.
          “Operative Documents” means the Credit Documents, the LVSC Notes
Documents as to which the Credit Parties are a party, documents related to LVSC
Aircraft Financing guaranteed by the Credit Parties as to which the Credit
Parties are a party, the FF&E Documents, the Resort Complex Operative Documents
and the Project Documents.
          “Organizational Documents” means (i) with respect to any corporation,
its certificate or articles of incorporation or organization, as amended, and
its by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its certificate or articles of organization, as amended, and its operating
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
          “PA Contribution Agreement” means that certain Amended and Restated
Contribution Agreement, dated as of December 3, 2004, between Bethworks Now, LLC
and Las Vegas Sands, LLC, solely as in effect on the Closing Date, and as
amended thereafter with the consent of the Administrative Agent (such consent
not to be unreasonably withheld).
          “PA Gaming” means the “Casino Joint Venture”, as such term is defined
in the PA Contribution Agreement.
          “PA Gaming Opening Date” means the date on which the Opening Date
Conditions relating to the PA Gaming Project have all been satisfied.
          “PA Gaming Project” means the “Casino/Hotel Project”, as such term is
defined in the PA Contribution Agreement.
          “PA Investment Note” means any promissory note (which in the case of
all PA Investment Notes representing Indebtedness of PA Subsidiaries that hold
gaming assets regulated by the Pennsylvania Gaming Authority, may be in an
aggregate principal amount no greater than $500,000,000, or such greater amount
as is approved by the Administrative Agent in its reasonable discretion, in
accordance with applicable law and if requested, following receipt of
satisfactory opinions of counsel) issued by (a) in the case of the PA Gaming
Project, PA Gaming (and guaranteed by each of its Subsidiaries, if any) and
(b) in the case of the PA Retail Project, PA Retail (and guaranteed by each of
its Subsidiaries, if any), in favor of VCR in respect of Investments in such PA
Subsidiary made in the form of senior loans; provided that each PA Investment
Note shall (i) either (A) be secured, on a first priority basis (subject to
customary and legally required exceptions), by all material assets of the
applicable PA Project (other than assets securing Indebtedness permitted by
Section 6.16(a), if any), or (B) consist of senior Indebtedness, subject to a
negative pledge clause governing all assets of the applicable PA
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Project (but permitting the Liens permitted by Section 6.16(b)), including
Equity Interests in all applicable PA Subsidiaries (other than Equity Interests
in PA Gaming or PA Retail held by a non-Credit Party); (ii) contain terms
(including the negative pledge and a limitation on indebtedness of the
applicable PA Subsidiary or PA Subsidiaries, but not a cross-default to the
Obligations) reasonably satisfactory to Administrative Agent (including in
respect of the related guarantees and collateral documents, if applicable);
(iii) be collaterally assignable to Collateral Agent without any further consent
by the issuer and guarantor of such notes; and (iv) be so collaterally assigned
to Collateral Agent.
          “PA Project” means the PA Retail Project or the PA Gaming Project, as
the case may be.
          “PA Retail” means the “Retail Joint Venture”, as such term is defined
in the PA Contribution Agreement.
          “PA Retail Opening Date” means the date on which the Opening Date
Conditions relating to the PA Retail Project have all been satisfied.
          “PA Retail Project” means the “Retail Project”, as such term is
defined in the PA Contribution Agreement.
          “PA Subsidiary” means PA Gaming and/or PA Retail and any of their
respective Subsidiaries.
          “Palazzo Condo Tower” means the saleable residential space to be
developed and constructed on the Palazzo Site, currently expected to consist of
approximately 300 units and approximately 1,000,000 square feet.
          “Palazzo Condo Tower Parcel” means the airspace parcel within which
the Palazzo Condo Tower will be constructed, as more specifically described in
the Walgreens’ Sale and Purchase Agreement.
          “Palazzo Condo Tower Sales” means sales of fee interests in the
individual condominium units in the Palazzo Condo Tower.
          “Palazzo Mall” means a commercial retail mall facility to be built in
connection with the Palazzo Project to be located within certain airspace within
the Palazzo Project.
          “Palazzo Mall Parcel” means the airspace parcel within which part of
the Palazzo Mall will be constructed, as more specifically described in the
Walgreens’ Lease.
          “Palazzo Mall Sale” means the sale of the equity interests in the
Phase II Mall Subsidiary pursuant to the terms of the Palazzo Mall Sale
Agreement.
          “Palazzo Mall Sale Agreement” means that certain Agreement, dated as
of April 12, 2004, as amended, between VCR (as successor in interest) and GGP,
as amended and assigned by VCR’s predecessor to Phase II Mall Holdings pursuant
to the terms of that certain Assignment and Assumption Agreement and First
Amendment to Agreement, dated as of
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



September 30, 2004, among LCR, as the assignor, Phase II Mall Holdings, as the
assignee, and GGP.
          “Palazzo Opening Date” means the date on which the Opening Date
Conditions relating to the Palazzo Project have all been satisfied.
          “Palazzo Project” means an approximately 3,000 room hotel, casino,
retail, meeting and residential complex (commonly known as The Palazzo Resort
Hotel Casino) to be integrated with the Venetian Facility and located on the
Palazzo Site (including the Palazzo Condo Tower and the Palazzo Mall, but
excluding the SECC and the SECC Phase II Project).
          “Palazzo Site” means the real property consisting of approximately 14
acres adjoining the Venetian Site and owned by VCR.
          “Patriot Act” as defined in Section 3.1(p).
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pennsylvania Gaming Authorities” means the Pennsylvania Gaming
Control Board, Department of Revenue, State Police and Office of Attorney
General.
          “Pennsylvania Gaming Laws” means the Pennsylvania Race Horse
Development And Gaming Act, 4 Pa. C.S.A. Section 1101 et seq., the regulations
promulgated by the Pennsylvania Gaming Control Board, 58 Pa Code Section 401.1
et seq., and the regulations promulgated by the Pennsylvania Department of
Revenue, 61 Pa Code 1001.1 et seq.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Permits” means all authorizations, consents, decrees, permits,
waivers, privileges, approvals from and filings with all Governmental
Authorities necessary for the operation of the Palazzo Project in accordance in
all material respects with the Project Documents and the Resort Complex
Operative Documents and any other material building, construction, land use,
environmental or other material permit, license, franchise, approval, consent
and authorization (including planning board approvals from applicable
Governmental Authorities and approvals required under the Nevada Gaming Laws)
required for or in connection with the construction, ownership, use, occupation
and operation of the Palazzo Project, the Resort Complex and the transactions
provided for in this Agreement and the Resort Complex Operative Documents.
          “Permitted Subordinated Indebtedness” means any unsecured Indebtedness
of the Credit Parties (a) for which no installment of principal matures earlier
than 12 months after the Tranche B Term Loan Maturity Date and (b) for which the
payment of principal and interest is subordinated in right of payment to the
Obligations pursuant to documentation containing redemption and other prepayment
events, maturities, amortization schedules, covenants, events of default,
remedies, acceleration rights, subordination provisions and other material terms
reasonably satisfactory to Administrative Agent and Syndication Agents.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
          “Phase II Mall Borrowers” means the Phase II Mall Subsidiary and Phase
II Mall Holdings.
          “Phase II Mall Subsidiary” means Phase II Mall Subsidiary, LLC, a
Delaware limited liability company, and a wholly-owned direct Subsidiary of
Phase II Mall Holdings.
          “Phase II Mall Holdings” means Phase II Mall Holding, LLC, a Nevada
limited liability company, and a wholly-owned indirect Subsidiary of LCR
Holdings.
          “Platform” as defined in Section 5.1(p).
          “Potential Event of Default” means a condition or event that, after
notice or lapse of time or both, would constitute an Event of Default.
          “Prime Rate” means the rate of interest quoted in The Wall Street
Journal, Money Rates Section as the Prime Rate (currently defined as the base
rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.
          “Principal Office” means, for each of Administrative Agent, Swing Line
Lender and Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Borrower, Administrative Agent and each Lender.
          “Proceedings” as defined in Section 5.1(h).
          “Procurement Services Agreement” means the Corporate Services
Agreement effective as of March 1, 2005 among Borrower, Venetian Macau Limited
and World Sourcing Services Limited and any other similar agreement between or
among any Credit Parties and any Affiliates for the sourcing and/or purchase of
goods on terms that are substantially equivalent to the terms that could be
obtained from an unaffiliated third party.
          “Projections” as defined in Section 4.8.
          “Project Documents” means the Palazzo Mall Sale Agreement, the JDA,
the Walgreens’ Documents, the COREA and any document or agreement related to the
design, development, construction or pre-opening of the Palazzo Project and
entered into on, prior to or after the Closing Date, in accordance with
Section 6.12.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Pro Rata Share” means (i) with respect to all payments, computations
and other matters relating to the Tranche B Term Loan of any Lender, the
percentage obtained by dividing (a) the Tranche B Term Loan Exposure of that
Lender by (b) the aggregate Tranche B Term Loan Exposure of all Lenders;
(ii) with respect to all payments, computations and other matters relating to
the Delayed Draw I Term Loan of any Lender, the percentage obtained by dividing
(a) the Delayed Draw I Term Loan Exposure of that Lender by (b) the aggregate
Delayed Draw I Term Loan Exposure of all Lenders; (iii) with respect to all
payments, computations and other matters relating to the Delayed Draw II Term
Loan of any Lender, the percentage obtained by dividing (a) the Delayed Draw II
Term Loan Exposure of that Lender by (b) the aggregate Delayed Draw II Term Loan
Exposure of all Lenders; (iv) with respect to all payments, computations and
other matters relating to the Revolving Commitment or Revolving Loans of any
Lender or any Letters of Credit issued or participations purchased therein by
any Lender or any participations in any Swing Line Loans purchased by any
Lender, the percentage obtained by dividing (a) the Revolving Exposure of that
Lender by (b) the aggregate Revolving Exposure of all Lenders; and (v) with
respect to all payments, computations, and other matters relating to New Term
Loan Commitments or New Term Loans of a particular Series, the percentage
obtained by dividing (a) the New Term Loan Exposure of that Lender with respect
to that Series by (b) the aggregate New Term Loan Exposure of all Lenders with
respect to that Series. For all other purposes with respect to each Lender, “Pro
Rata Share” means the percentage obtained by dividing (A) an amount equal to the
sum of the Tranche B Term Loan Exposure, the Delayed Draw I Term Loan Exposure,
the Delayed Draw II Term Loan Exposure, the Revolving Exposure and the New Term
Loan Exposure of that Lender, by (B) an amount equal to the sum of the aggregate
Tranche B Term Loan Exposure, the aggregate Delayed Draw I Term Loan Exposure,
the aggregate Delayed Draw II Term Loan Exposure, the aggregate Revolving
Exposure and the aggregate New Term Loan Exposure of all Lenders.
          “Quarterly Date” means March 31, June 30, September 30 and
December 31.
          “Quarterly Payment Date” means each April 1, July 1, October 1, and
January 1.
          “Rate Protection Agreement” means, collectively, any Hedging Agreement
entered into by the Credit Parties under which the counterparty of such Hedging
Agreement is (or at the time such Hedging Agreement was entered into, was) an
Agent, a Lender or an Affiliate of an Agent or a Lender (each, a “Lender
Counterparty”); provided that such Hedging Agreement relates to (a) interest
rate risk with respect to Indebtedness secured by a First Priority Lien or
(b) any currency exchange risk.
          “Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any Credit Party in any real
property.
          “Refinancing” as defined in the preamble hereto.
          “Refinancing Fees” means with respect to any extension, refinancing,
defeasance, renewal, replacement, substitution, refunding, repurchase, repayment
or redemption of Indebtedness, or any tender for or call of Indebtedness, any
reasonable fees, expenses,
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



premiums, make-whole payments, and accrued and unpaid interest refinanced or
paid or incurred in connection therewith.
          “Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
          “Register” as defined in Section 2.7(b).
          “Regulation D” means Regulation D of the Board of Governors, as in
effect from time to time.
          “Regulation FD” means Regulation FD as promulgated by the US
Securities and Exchange Commission under the Securities Act and Exchange Act as
in effect from time to time.
          “Reimbursement Date” as defined in Section 2.4(d).
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Related Parties” means: (a) Family Members (defined below);
(b) directors of LVSC or Borrower and employees of LVSC or Borrower who are
senior managers or officers of LVSC, Borrower, Interface or any of their
Affiliates; (c) any Person who receives an interest in LVSC or Borrower from any
individual referenced in clauses (a)-(b) in a gratuitous transfer, whether by
gift, bequest or otherwise, to the extent of such interest; (d) the estate of
any individual referenced in clauses (a)-(c); (e) a trust for the benefit of one
or more of the individuals referenced in clauses (a)-(c); and/or (f) an entity
owned or controlled, directly or indirectly, by one or more of the individuals,
estates or trusts referenced in clauses (a)-(e). For the purpose of this
paragraph, a “Family Member” shall include: (a) Sheldon G. Adelson;
(b) Dr. Miriam Adelson; (c) any sibling of either of the foregoing; (d) any
issue of any one or more of the individuals referenced in the preceding clauses
(a)-(c); and (e) the spouse or issue of the spouse of one or more of the
individuals referenced in the preceding clauses (a)-(d).
          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.
          “Replacement Lender” as defined in Section 2.23.
          “Requisite Lenders” means one or more Lenders having or holding
Tranche B Term Loan Exposure, Delayed Draw I Term Loan Exposure, Delayed Draw II
Term Loan Exposure, New Term Loan Exposure and/or Revolving Exposure and
representing more than 50% of the sum of (i) the aggregate Tranche B Term Loan
Exposure of all Lenders, (ii) the aggregate Delayed Draw I Term Loan Exposure of
all Lenders, (iii) the aggregate Delayed Draw II Term Loan Exposure of all
Lenders, (iv) the aggregate Revolving Exposure of all Lenders and (v) the
aggregate New Term Loan Exposure of all Lenders.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Resort Complex” means the Venetian Facility, the SECC and the Palazzo
Project.
          “Resort Complex Operative Documents” means the Cooperation Agreement,
the Harrah’s Shared Roadway Agreement, the Harrah’s Shared Garage Lease, the
HVAC Services Agreements, the Office Space Lease, the Gondola Lease, the Theater
Lease, the Casino Level Mall Lease, Walgreens’ Sale and Purchase Agreement, the
LVSC Corporate Services Agreement, the Site Easements, and the Walgreens’
Documents.
          “Restaurant Joint Venture” means TK Las Vegas LLC, CTVR Associates,
LLC, BBLV, LLC, and any other Joint Venture formed or entered into by a Credit
Party for the purpose of development, construction and operation of one or more
restaurants within the Resort Complex.
          “Restricted Payment” means (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Equity Interests of
Borrower now or hereafter outstanding, except a dividend or distribution payable
solely in shares of that class of Equity Interests to the holders of that class
(or the accretion of such dividends or distribution), (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Equity Interests of
Borrower now or hereafter outstanding, (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of Borrower now or hereafter
outstanding, and (d) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to Permitted Subordinated Indebtedness.
          “Restricted Subsidiary” means Interface (whether or not a Subsidiary
of Borrower), and any Subsidiary of Borrower or Interface other than an Excluded
Subsidiary.
          “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s
Revolving Commitment, if any, is set forth on Appendix A-4 or in the applicable
Assignment Agreement or Joinder Agreement, as applicable, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Closing Date is
$1,000,000,000.
          “Revolving Commitment Period” means the period from the Closing Date
to but excluding the Revolving Commitment Termination Date.
          “Revolving Commitment Termination Date” means the earliest to occur of
(i) the fifth anniversary of the Closing Date, or if such day is not a Business
Day, the next succeeding Business Day, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) or 2.14, and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of the Revolving Commitments,
that Lender’s Revolving Commitment; and (ii) after the termination of the
Revolving Commitments, the sum of (a) the aggregate outstanding principal amount
of the Revolving Loans of that Lender, (b) in the case of Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.
          “Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.2(a) and/or Section 2.24.
          “Revolving Loan Note” means a promissory note in the form of
Exhibit H-2, as it may be amended, supplemented or otherwise modified from time
to time.
          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Corporation, or any successor thereto, and if such Person shall for any
reason no longer perform the function of a securities rating agency, S&P shall
be deemed to refer to any other rating agency designated by Borrower with the
written consent of Administrative Agent (such consent not to be unreasonably
withheld).
          “Scotia Capital” as defined in the preamble hereto.
          “SECC” means the exposition, convention and meeting facilities
commonly known as the Sands Expo and Convention Center.
          “SECC Phase II Project” means the exposition, convention and meeting
facilities expected to be developed and constructed on the Central Park West
Site.
          “Secured Parties” has the meaning assigned to that term in the
Security Agreement.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Security Agreement” means the Security Agreement to be executed by
Borrower and each Guarantor substantially in the form of Exhibit M, as it may be
amended, supplemented or otherwise modified from time to time.
          “Series” as defined in Section 2.24.
          “Settlement Confirmation” as defined in Section 10.6(c).
          “Settlement Service” as defined in Section 10.6(d).
          “Shareholder Subordinated Indebtedness” means Permitted Subordinated
Indebtedness held by Adelson, his Affiliates and/or his Related Parties that has
a maturity date after the Maturity Date of the Tranche B Term Loans, that does
not pay any cash interest, that does not bind the obligor(s) thereon by the
provisions of any covenants other than customary affirmative covenants, and that
does not contain any cross-default provisions to any other Indebtedness of such
obligor(s).
          “Site Easement” means any easement appurtenant, easement in gross,
license agreement and other right running for the benefit of Borrower, the
Venetian Facility, the Palazzo Project, the HVAC Component or appurtenant to the
Palazzo Site and/or the Venetian Site which benefits or burdens the Resort
Complex, including those certain easements and licenses described in the
Mortgage Policies.
          “Solvent” means, with respect to any Credit Party, that as of the date
of determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date or with respect to any transaction contemplated or undertaken after the
Closing Date; and (c) such Person has not incurred and does not intend to incur,
or believe (nor should it reasonably believe) that it will incur, debts beyond
its ability to pay such debts as they become due (whether at maturity or
otherwise); and (ii) such Person is “solvent” within the meaning given that term
and similar terms under the Bankruptcy Code and applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
          “Specified FF&E” means any furniture, fixtures, equipment and other
personal property that is financed or refinanced in full with the proceeds from
an FF&E Facility (other than temporary funding with the proceeds of Loans
hereunder or Cash on hand, and in the case of Loans, only once such Loans have
been reimbursed with proceeds of loans under the relevant FF&E Facility, and
other than costs related to transportation, installation and sales taxes),
including each and every item or unit of equipment acquired with the proceeds
thereof, each and every item or unit of equipment acquired by substitution or
replacement thereof; all parts, components and other items pertaining to such
property; all documents (including all warehouse receipts, dock receipts, bills
of lading and the like); all licenses (other than Gaming Licenses),
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



warranties, guarantees, service contracts and related rights and interests
covering all or any portion of such property; and to the extent not otherwise
included, all proceeds (including insurance proceeds) of any of the foregoing
and all accessions to, substitutions and replacements for, and the rents,
profits and products of, each of the foregoing (including collateral accounts)
and such other collateral reasonably determined by the Administrative Agent in
its reasonable discretion.
          “Standby Letter of Credit” means any standby letter of credit or
similar instrument issued for the purpose of supporting (a) Indebtedness of
Borrower or a Restricted Subsidiary in respect of industrial revenue or
development bonds or financings, (b) workers’ compensation liabilities of
Borrower or a Restricted Subsidiary, (c) the obligations of third party insurers
of Borrower or a Restricted Subsidiary arising by virtue of the laws of any
jurisdiction requiring the third party insurers, (d) obligations with respect to
Capital Leases or Operating Leases of Borrower or with respect to the Harrah’s
Shared Roadway Agreement, (e) performance, payment, deposit or surety
obligations of Borrower or a Restricted Subsidiary, in any case, if required by
Legal Requirements (including if required by any Governmental Authority or
otherwise necessary in order to obtain any Permit related to the Palazzo
Project) or in accordance with custom and practice in the industry, (f) Legal
Requirements in connection with the development of the Palazzo Project and
(g) for general corporate purposes of the Credit Parties; provided that Standby
Letters of Credit may not be issued for the purpose of supporting any
Indebtedness constituting “antecedent debt” (as that term is used in Section 547
of Bankruptcy Code).
          “Subordination, Non-Disturbance and Attornment Agreement” means any
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit O, or such other form as is reasonably agreed by the
Administrative Agent, delivered pursuant hereto.
          “Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, partnership
interests or membership interests are owned or controlled directly or indirectly
by such Person or one of more other Subsidiaries of that Person or a combination
thereof.
          “Substitute Lender” is defined in Section 10.25(a).
          “Supplier Joint Venture” means any Person that supplies or provides
materials or services to a Credit Party or any contractor in the Resort Complex
and in which a Credit Party has Investments.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Swing Line Lender” means Scotia Capital, in its capacity as Swing
Line Lender hereunder, together with its permitted successors and assigns in
such capacity.
          “Swing Line Loan” means a Loan made by Swing Line Lender to Borrower
pursuant to Section 2.3.
          “Swing Line Note” means a promissory note in the form of Exhibit H-3,
as it may be amended, supplemented or otherwise modified from time to time.
          “Swing Line Sublimit” means the lesser of (i) $100,000,000, and
(ii) the aggregate unused amount of Revolving Commitments then in effect.
          “Syndication Agents” as defined in the preamble hereto.
          “Tax” or “Taxes” means any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature imposed, levied, collected,
withheld or assessed by any Governmental Authority.
          “Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of
January 1, 2007, by and among LVSC, Borrower, and certain other subsidiaries of
Borrower solely as in effect on the Closing Date, and as thereafter amended with
the consent of the Administrative Agent (such consent not to be unreasonably
withheld).
          “Term Loan” means a Tranche B Term Loan, a Delayed Draw I Term Loan, a
Delayed Draw II Term Loan and a New Term Loan.
          “Term Loan Commitment” means the Tranche B Term Loan Commitment, the
Delayed Draw I Term Loan Commitment, the Delayed Draw II Term Loan Commitment or
the New Term Loan Commitment of a Lender, and “Term Loan Commitments” means such
commitments of all Lenders.
          “Term Loan Maturity Date” means the Tranche B Term Loan Maturity Date,
the Delayed Draw I Term Loan Maturity Date, the Delayed Draw II Term Loan
Maturity Date and the New Term Loan Maturity Date of any Series of New Term
Loans.
          “Terminated Lender” as defined in Section 2.23.
          “Theater Lease” means the Lease between VCR and Grand Canal, dated as
of May 17, 2004, with respect to the lease of certain showroom space to VCR.
          “Title Company” means First American Title Insurance Company or an
Affiliate thereof and/or one or more other title insurance companies reasonably
satisfactory to the Administrative Agent.
          “Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



applied), (ii) the aggregate principal amount of all outstanding Swing Line
Loans, and (iii) the Letter of Credit Usage.
          “Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to
Borrower pursuant to Section 2.1(a).
          “Tranche B Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Tranche B Term Loan and “Tranche B Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Tranche B Term Loan Commitment, if any, is set forth on
Appendix A-3 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Tranche B Term Loan Commitments as of the Closing Date
is $3,000,000,000.
          “Tranche B Term Loan Exposure” means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Tranche B
Term Loans of such Lender; provided, at any time prior to the making of the
Tranche B Term Loans, the Tranche B Term Loan Exposure of any Lender shall be
equal to such Lender’s Tranche B Term Loan Commitment.
          “Tranche B Term Loan Maturity Date” means the earlier of (i) the
seventh anniversary of the Closing Date (or, if such day is not a Business Day,
the next succeeding Business Day), and (ii) the date that all Tranche B Term
Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise.
          “Tranche B Term Loan Note” means a promissory note in the form of
Exhibit H-4, as it may be amended, supplemented or otherwise modified from time
to time.
          “Type of Loan” means (i) with respect to either Term Loans or
Revolving Loans, a Base Rate Loan or a Eurodollar Rate Loan, and (ii) with
respect to Swing Line Loans, a Base Rate Loan.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York; provided, that if, with respect to any UCC financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Credit Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Credit
Document and any UCC financing statement relating to such perfection or effect
of perfection or non-perfection.
          “United States” or “U.S.” means the United States, its fifty states
and the District of Columbia.
          “U.S. Lender” as defined in Section 2.20(c).
          “VCR” means Venetian Casino Resort, LLC, a Nevada limited liability
company.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Venetian Facility” means The Venetian Resort Hotel Casino, a
Venetian-themed resort hotel, casino, retail, meeting and entertainment complex
located at 3355 Las Vegas Boulevard South, Clark County, Nevada (excluding the
SECC and the SECC Phase II Project).
          “Venetian Site” means the land on which the Venetian Facility is
constructed.
          “Walgreens’ Access Easement” means the Amended and Restated Parking
and Access Agreement, dated as of January 12, 2007, by and among VCR, LCR, and
CAP II-Buccaneer, LLC.
          “Walgreens’ CC&R’s” means the Amended and Restated Declaration of
Covenants, Conditions and Restrictions and Reservations of Easements, dated as
of January 12, 2007, by CAP II-Buccaneer, LLC.
          “Walgreens’ Consent” means the consent to assignment of the Walgreens’
Sale and Purchase Agreement, dated on or about the Closing Date, executed by Cap
II-Buccaneer, LLC in favor of the Collateral Agent.
          “Walgreens’ Documents” means the JDA, the Walgreens’ Lease, the
Walgreens’ CC&R’s, the Walgreens’ Sale and Purchase Agreement, and the
Walgreens’ Access Easement.
          “Walgreens’ Lease” means that certain Commercial Lease dated as of
March 1, 2004 between the Phase II Mall Subsidiary (as assignee of LCR) and Cap
II—Buccaneer, LLC, a New Mexico limited liability company, as amended as of
September 30, 2004 and as of January 12, 2007.
          “Walgreens’ Sale and Purchase Agreement” means the Agreement of Sale
and Purchase, dated as of May 2, 2006, by and between CAP II-Buccaneer, LLC, and
LVSC.
          “Withdrawal Period” as defined in Section 10.25(b).
     1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(d), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements, to the extent such
principles and policies have not changed, or such principles and policies remain
in effect at the time of calculation in accordance with the next sentence.
Calculations in connection with the definitions, covenants and other provisions
of this Agreement shall utilize accounting principles and policies in conformity
with those used to prepare the financial statements referred to in Section 4.7.
For the purposes of this Agreement, “consolidated” with respect to any Person
shall mean, unless expressly stated to be otherwise, such Person consolidated
with the other Credit Parties and shall not include any Excluded Subsidiary;
provided that the parties acknowledge such definition of “consolidated” is not
in
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



accordance with GAAP to the extent Excluded Subsidiaries are not consolidated
with such Person.
     1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. References to any agreement or document shall include such agreement or
document as amended, restated, supplemented, or otherwise modified from time to
time, except where specifically noted to be solely as of a specific date, and
except as amended in violation of this Agreement. The terms lease and license
shall include sub-lease and sub-license, as applicable. Any reference to a
Person party to any document shall include a successor in interest to such
Person, unless the succession of such Person is not permitted hereunder.
SECTION 2. LOANS AND LETTERS OF CREDIT
     2.1. Term Loans.
          (a) Tranche B Term Loan Commitments. Subject to the terms and
conditions hereof, each Lender severally agrees to make, on the Closing Date, a
Tranche B Term Loan to Borrower in an amount equal to such Lender’s Tranche B
Term Loan Commitment. Borrower may make only one borrowing under the Tranche B
Term Loan Commitment which shall be on the Closing Date. Any amount borrowed
under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder
with respect to Tranche B Term Loans shall be paid in full no later than the
Tranche B Term Loan Maturity Date. Each Lender’s Tranche B Term Loan Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Tranche B Term Loan Commitment on
such date.
          (b) Borrowing Mechanics for Tranche B Term Loans.
          (i) Borrower shall deliver to Administrative Agent a fully executed
Funding Notice no later than three days prior to the Closing Date (or such
shorter time as is agreed to by the Administrative Agent). Promptly upon receipt
by Administrative Agent of such Funding Notice, Administrative Agent shall
notify each Lender of the proposed borrowing.
          (ii) Each Lender shall make its Tranche B Term Loan, as the case may
be, available to Administrative Agent not later than 12:00 p.m. (New York City
time) on the Closing Date, by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Upon satisfaction or waiver
of the conditions
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



precedent specified herein, Administrative Agent shall make the proceeds of the
Tranche B Term Loans available to Borrower on the Closing Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Loans
received by Administrative Agent from Lenders to be credited to the account of
Borrower at the Principal Office designated by Administrative Agent or to such
other account as may be designated in writing to Administrative Agent by
Borrower.
          (c) Delayed Draw I Term Loan Commitments. During the Delayed Draw I
Term Loan Commitment Period, subject to the terms and conditions hereof, each
Lender severally agrees to make Delayed Draw I Term Loans to Borrower in an
aggregate amount up to but not exceeding such Lender’s Delayed Draw I Term Loan
Commitment. Any amount borrowed under this Section 2.1(c) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.13(a) and 2.14,
all amounts owed hereunder with respect to the Delayed Draw I Term Loans shall
be paid in full no later than the Delayed Draw I Term Loan Maturity Date. Each
Lender’s Delayed Draw I Term Loan Commitment shall expire on the Delayed Draw I
Term Loan Commitment Termination Date.
          (d) Delayed Draw II Term Loan Commitments. During the Delayed Draw II
Term Loan Commitment Period, subject to the terms and conditions hereof, each
Lender severally agrees to make Delayed Draw II Term Loans to Borrower in an
aggregate amount up to but not exceeding such Lender’s Delayed Draw II Term Loan
Commitment. Any amount borrowed under this Section 2.1(d) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.13(a) and 2.14,
all amounts owed hereunder with respect to the Delayed Draw II Term Loans shall
be paid in full no later than the Delayed Draw II Term Loan Maturity Date. Each
Lender’s Delayed Draw II Term Loan Commitment shall expire on the Delayed Draw
II Term Loan Commitment Termination Date.
          (e) Delayed Draw Term Loan Mechanics.
          (i) Delayed Draw Term Loans shall be made in an aggregate minimum
amount of $50,000,000 and integral multiples of $25,000,000 in excess of that
amount.
          (ii) Whenever Borrower desires that Lenders make Delayed Draw Term
Loans, Borrower shall deliver to Administrative Agent a fully executed and
delivered Funding Notice no later than 2:00 p.m. (New York City time) at least
three Business Days in advance of the proposed Credit Date (or such shorter time
as is agreed to by the Administrative Agent) in the case of a Eurodollar Rate
Loan, and at least one Business Day in advance of the proposed Credit Date (or
such shorter time as is agreed to by the Administrative Agent) in the case of a
Delayed Draw Term Loan that is a Base Rate Loan. Except as otherwise provided
herein, a Funding Notice for a Delayed Draw Term Loan that is a Eurodollar Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and Borrower shall be bound to make a borrowing in accordance therewith.
          (iii) Notice of receipt of each Funding Notice in respect of Delayed
Draw Terms Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by Administrative Agent to
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



each applicable Lender by telefacsimile with reasonable promptness, (provided
Administrative Agent shall have received such notice by 10:00 a.m. (New York
City time)) but not later than 2:00 p.m. (New York City time) on the same day as
Administrative Agent’s receipt of such Funding Notice from Borrower.
          (iv) Each Lender shall make the amount of its Delayed Draw Term Loan
available to Administrative Agent not later than 12:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
the Principal Office designated by Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Delayed Draw Term
Loans available to Borrower on the applicable Credit Date by causing an amount
of same day funds in Dollars equal to the proceeds of all such Delayed Draw Term
Loans received by Administrative Agent from Lenders to be credited to the
account of Borrower at the Principal Office designated by Administrative Agent
or such other account as may be designated in writing to Administrative Agent by
Borrower.
     2.2. Revolving Loans.
          (a) Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Borrower in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Revolving Loans.
          (i) Except pursuant to Sections 2.3(b)(iv) and 2.4(d), Revolving Loans
that are Base Rate Loans shall be made in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount, and
Revolving Loans that are Eurodollar Rate Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount.
          (ii) Whenever Borrower desires that Lenders make Revolving Loans,
Borrower shall deliver to Administrative Agent a fully executed and delivered
Funding Notice no later than 2:00 p.m. (New York City time) at least three
Business Days in advance of the proposed Credit Date (or such shorter time as is
agreed to by the Administrative Agent) in the case of a Eurodollar Rate Loan,
and at least one Business Day in advance of the proposed Credit Date (or such
shorter time as is agreed to by the Administrative Agent) in the case of a
Revolving Loan that is a Base Rate Loan. Except as otherwise provided herein, a
Funding Notice for a Revolving Loan that is a Eurodollar
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to make a borrowing in
accordance therewith.
          (iii) Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Funding Notice from Borrower.
          (iv) Each Lender shall make the amount of its Revolving Loan available
to Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.
     2.3. Swing Line Loans.
          (a) Swing Line Loans Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender hereby
agrees to make Swing Line Loans to Borrower in the aggregate amount up to but
not exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.3 may be repaid and reborrowed during the
Revolving Commitment Period. Swing Line Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans and the
Revolving Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Swing Line Loans.
          (i) Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.
          (ii) Whenever Borrower desires that Swing Line Lender make a Swing
Line Loan, Borrower shall deliver to Administrative Agent a Funding Notice no
later than 2:00 p.m. (New York City time) on the proposed Credit Date.
          (iii) Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



conditions precedent specified herein, Administrative Agent shall make the
proceeds of such Swing Line Loans available to Borrower on the applicable Credit
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Swing Line Loans received by Administrative Agent from Swing Line
Lender to be credited to the account of Borrower at Administrative Agent’s
Principal Office, or to such other account as may be designated in writing to
Administrative Agent by Borrower.
          (iv) With respect to any Swing Line Loans which have not been
voluntarily prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may
at any time in its sole and absolute discretion, deliver to Administrative Agent
(with a copy to Borrower), no later than 11:00 a.m. (New York City time) at
least one Business Day in advance of the proposed Credit Date, a notice (which
shall be deemed to be a Funding Notice given by Borrower) requesting that each
Lender holding a Revolving Commitment make Revolving Loans that are Base Rate
Loans to Borrower on such Credit Date in an amount equal to the amount of such
Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such
notice is given which Swing Line Lender requests Lenders to prepay. Anything
contained in this Agreement to the contrary notwithstanding, (1) the proceeds of
such Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note issued by Borrower to Swing Line Lender. Borrower hereby
authorizes Administrative Agent and Swing Line Lender to charge Borrower’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loans deemed to be made
by Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans. If any portion of any such amount paid (or deemed to be paid) to
Swing Line Lender should be recovered by or on behalf of Borrower from Swing
Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.17.
          (v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



shall deliver to Swing Line Lender an amount equal to its respective
participation in the applicable unpaid amount in same day funds at the Principal
Office of Swing Line Lender. In order to evidence such participation each Lender
holding a Revolving Commitment agrees to enter into a participation agreement at
the request of Swing Line Lender in form and substance reasonably satisfactory
to Swing Line Lender. In the event any Lender holding a Revolving Commitment
fails to make available to Swing Line Lender the amount of such Lender’s
participation as provided in this paragraph, Swing Line Lender shall be entitled
to recover such amount on demand from such Lender together with interest thereon
for three Business Days at the rate customarily used by Swing Line Lender for
the correction of errors among banks and thereafter at the Base Rate, as
applicable.
          (vi) Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swing Line Loans pursuant to the second preceding paragraph and
each Lender’s obligation to purchase a participation in any unpaid Swing Line
Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Potential Event of
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Potential Event of Default or
Event of Default or (B) at a time when a Funding Default exists unless Swing
Line Lender has entered into arrangements satisfactory to it and Borrower to
eliminate Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Ling Loan, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding Swing Line Loans.
     2.4. Issuance of Letters of Credit and Purchase of Participations Therein.
          (a) Letters of Credit. During the Revolving Commitment Period, subject
to the terms and conditions hereof, Issuing Bank agrees to issue Letters of
Credit for the account of Borrower for the purposes specified in the definitions
of Commercial Letters of Credit and Standby Letters of Credit in the aggregate
amount up to but not exceeding the Letter of Credit Sublimit; provided, (i) each
Letter of Credit shall be denominated in Dollars; (ii) the stated amount of each
Letter of Credit shall not be less than $250,000 or such lesser amount as is
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



acceptable to Issuing Bank; (iii) after giving effect to such issuance, in no
event shall the Total Utilization of Revolving Commitments exceed the Revolving
Commitments then in effect; (iv) after giving effect to such issuance, in no
event shall the Letter of Credit Usage exceed the Letter of Credit Sublimit then
in effect; (v) in no event shall any Standby Letter of Credit have an expiration
date later than the earlier of (1) the Revolving Commitment Termination Date and
(2) the date which is one year from the date of issuance of such standby Letter
of Credit; and (vi) in no event shall any Commercial Letter of Credit (x) have
an expiration date later than the earlier of (1) the Revolving Loan Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such Commercial Letter of Credit or (y) be issued if such Commercial Letter of
Credit is otherwise unacceptable to Issuing Bank in its reasonable discretion.
Subject to the foregoing, Issuing Bank may agree that a Standby Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each, unless Issuing Bank elects not to extend for any reason or for no
reason for any such additional period; provided, in the event a Funding Default
exists, Issuing Bank shall not be required to issue any Letter of Credit unless
Issuing Bank has entered into arrangements satisfactory to it and Borrower to
eliminate Issuing Bank’s risk with respect to the participation in Letters of
Credit of the Defaulting Lender, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.
          (b) Notice of Issuance. Whenever Borrower desires the issuance of a
Letter of Credit, Borrower shall deliver to Administrative Agent an Issuance
Notice no later than 2:00 p.m. (New York City time) at least three Business Days
(in the case of Standby Letters of Credit) or five Business Days (in the case of
Commercial Letters of Credit), or in each case such shorter period as may be
agreed to by Issuing Bank in any particular instance, in advance of the proposed
date of issuance. The Issuance Notice shall specify (a) the proposed date of
issuance (which shall be a Business Day), (b) whether the Letter of Credit is to
be a Standby Letter of Credit or a Commercial Letter of Credit, (c) the face
amount of the Letter of Credit, (d) the expiration date of the Letter of Credit,
(e) the name and address of the beneficiary, and (f) either the verbatim text of
the proposed Letter of Credit or the proposed terms and conditions thereof,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of the Letter of Credit, would require the Issuing Bank to make payment under
the Letter of Credit; provided that the Issuing Bank, in its reasonable
discretion, may require changes in the text of the proposed Letter of Credit or
any such documents; and provided, further, that no Letter of Credit shall
require payment against a conforming draft to be made thereunder on the same
business day (under the laws of the jurisdiction in which the office of the
Issuing Bank to which such draft is required to be presented is located) that
such draft is presented if such presentation is made after 10:00 a.m. (in the
time zone of such office of the Issuing Bank) on such business day. Upon
satisfaction or waiver of the conditions set forth in Section 3.2, Issuing Bank
shall issue the requested Letter of Credit only in accordance with Issuing
Bank’s standard operating procedures. Upon the issuance of any Letter of Credit
or amendment or modification to a Letter of Credit, Issuing Bank shall promptly
notify each Lender with a Revolving Commitment of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.4(e). Borrower
shall notify the applicable Issuing Bank (and the Administrative Agent, if
Administrative Agent is not such Issuing Bank) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Borrower is
required to certify in the
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



applicable Issuance Notice is no longer true and correct as of the proposed date
of issuance of such Letter of Credit, and upon the issuance of any Letter of
Credit, Borrower shall be deemed to have re-certified, as of the date of such
issuance, as to the matters to which Borrower is required to certify in the
applicable Issuance Notice.
          (c) Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
Borrower and Issuing Bank, Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of Issuing Bank’s rights
or powers hereunder. Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Issuing Bank to Borrower. Notwithstanding anything to the contrary contained
in this Section 2.4(c), Borrower shall retain any and all rights it may have
against Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of Issuing Bank.
          (d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters
of Credit. In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Borrower and Administrative Agent,
and Borrower shall reimburse Issuing Bank on or before the second Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, unless Borrower shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such honored drawing, and Lenders with
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.4(d) shall be deemed to relieve any Lender with a Revolving Commitment
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and Borrower shall retain any and all rights it may have against
any such Lender resulting from the failure of such Lender to make such Revolving
Loans under this Section 2.4(d).
          (e) Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from Issuing Bank a participation in such Letter of Credit
and any drawings honored thereunder in an amount equal to such Lender’s Pro Rata
Share (with respect to the Revolving Commitments) of the maximum amount which is
or at any time may become available to be drawn thereunder. In the event that
Borrower shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the office of Issuing Bank specified in such
notice, not later than 12:00 p.m. (New York City time) on the first business day
(under the laws of the jurisdiction in which such office of Issuing Bank is
located) after the date notified by Issuing Bank. In the event that any Lender
with a Revolving Commitment fails to make available to Issuing Bank on such
business day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.4(e), Issuing Bank shall be entitled to recover
such amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this
Section 2.4(e) shall be deemed to prejudice the right of any Lender with a
Revolving Commitment to recover from Issuing Bank any amounts made available by
such Lender to Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of Issuing Bank. In the event Issuing Bank shall have
been reimbursed by other Lenders pursuant to this Section 2.4(e) for all or any
portion of any drawing honored by Issuing Bank under a Letter of Credit, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.4(e) with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by Issuing Bank
from Borrower in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on Appendix B or at such other address as such Lender
may request.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          (f) Obligations Absolute. The obligation of Borrower to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.
          (g) Indemnification. Without duplication of any obligation of Borrower
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable and documented fees, expenses
and disbursements of counsel and allocated costs of internal counsel) which
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit by Issuing Bank, other than as a result
of (1) the gross negligence or willful misconduct of Issuing Bank or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.
     2.5. Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.5(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.
     2.6. Use of Proceeds. The proceeds of the Term Loans made on the Closing
Date shall be applied by Borrower (a) in respect of the Refinancing (except that
proceeds may be used to refinance the Existing GE FF&E Facility up to 120 days
following the Closing Date), (b) to finance the design, development,
construction and pre-opening costs of the Palazzo Project and the SECC Phase II
Project and (c) to pay fees and expenses incurred in connection with the Loans
and the Refinancing. The proceeds of the Revolving Loans, Swing Line Loans,
Delayed Draw Term Loans and Letters of Credit made after the Closing Date, and
any remaining proceeds of Term Loans made on the Closing Date shall be applied
by Borrower for working capital and general corporate purposes of Borrower and
its Subsidiaries, including Investments (including Investments in Excluded
Subsidiaries and Affiliates to fund costs of development projects undertaken by
such Excluded Subsidiaries and Affiliates) permitted hereunder, Restricted
Payments permitted hereunder for corporate overhead expenses or permitted to be
made in lieu of certain Investments, and the retirement of other Indebtedness.
No portion of the proceeds of any Credit Extension shall be used in any manner
that causes or might cause such Credit Extension or the application of such
proceeds to violate Regulation T, Regulation U or Regulation X of the Board of
Governors or any other regulation thereof or to violate the Exchange Act.
     2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



applicable Loans; and provided, further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
          (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and the Revolving Commitments
and Loans of each Lender from time to time (the “Register”). The Register shall
be available for inspection by Borrower or any Lender (with respect to any entry
relating to such Lender’s Loans) at any reasonable time and from time to time
upon reasonable prior notice. Administrative Agent shall record, or shall cause
to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Borrower’s
Obligations in respect of any Loan. Borrower hereby designates Scotia Capital to
serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.7, and Borrower hereby agrees that, to the extent
Scotia Capital serves in such capacity, Scotia Capital and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”
          (c) Notes. If so requested by any Lender by written notice to Borrower
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, Borrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Tranche B Term Loan, Delayed Draw Term Loan, New Term Loan, Revolving
Loan or Swing Line Loan, as the case may be.
     2.8. Interest on Loans.
          (a) Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
               (i) in the case of Revolving Loans:
               (1) if a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or
               (2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate
plus the Applicable Margin;
               (ii) in the case of Swing Line Loans, at the Base Rate plus the
Applicable Margin; and
               (iii) in the case of Tranche B Term Loans and Delayed Draw Term
Loans:
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



               (1) if a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or
               (2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate
plus the Applicable Margin per annum.
          (b) The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan which can be made and maintained as Base Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date that is 30 days after the Closing
Date, the Term Loans shall be maintained as Base Rate Loans (or, so long as the
Funding Notice regarding the Loans to be made on the Closing Date or a
Conversion/Continuation Notice has been delivered no later than the Business Day
prior to the beginning of such one-month Interest Period, one-month Eurodollar
Rate Loans), unless each Syndication Agent and Administration Agent shall agree
otherwise. If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
          (c) In connection with Eurodollar Rate Loans there shall be no more
than fifteen Interest Periods outstanding at any time. In the event Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event Borrower fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Borrower shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.
          (d) Interest payable pursuant to Section 2.8(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Rate Loan, as the case may be, shall be excluded; provided, if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.
          (e) Except as otherwise set forth herein, interest on each Loan
(i) with respect to Loans, shall accrue on a daily basis and shall be payable in
arrears on each Interest Payment Date with respect to interest accrued on and to
each such Interest Payment Date; (ii) shall accrue on a daily basis and shall be
payable in arrears upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iv) shall
accrue on a daily basis and shall be payable in arrears at maturity of the
Loans, including final maturity of the Loans; provided, however, with respect to
any voluntary prepayment of a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.
          (f) Borrower agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.
          (g) Interest payable pursuant to Section 2.8(f) shall be computed on
the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.8(f), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.4(e) with respect to such honored
drawing such Lender’s Pro Rata Share of any interest received by Issuing Bank in
respect of that portion of such honored drawing so reimbursed by Lenders for the
period from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.
     2.9. Conversion/Continuation.
          (a) Subject to Section 2.18 and (in the case of clause (i) below) so
long as no Potential Event of Default or Event of Default shall have occurred
and then be continuing, Borrower shall have the option:
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          (i) to convert at any time all or any part of any Term Loan or
Revolving Loan equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Borrower shall pay all
amounts due under Section 2.18 in connection with any such conversion; or
          (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan.
          (b) Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 2:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). A Conversion/Continuation Notice shall
specify (i) the proposed conversion/continuation date (which shall be a Business
Day), (ii) the amount and type of the Loan to be converted/continued, (iii) the
nature of the proposed conversion/continuation, (iv) in the case of a conversion
to, or a continuation of, a Eurodollar Rate Loan, the requested Interest Period,
and (v) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, if the Required Lenders request in writing, that no Potential Event of
Default or Event of Default has occurred and is continuing. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Eurodollar Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. Neither Administrative Agent nor any
Lender shall incur any liability to Borrower in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other Person authorized to act
on behalf of Borrower or for otherwise acting in good faith under this
Section 2.9(b), and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans in accordance with this
Agreement pursuant to any such telephonic notice Borrower shall have effected a
conversion or continuation, as the case may be, hereunder.
     2.10. Default Interest. The principal amount of all overdue principal and,
to the extent permitted by applicable law, any interest payments thereon or any
past due fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees and other amounts, at a
rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans that are Revolving Loans); provided, in the case
of Eurodollar Rate Loans, upon the expiration of the Interest Period in effect
at the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.
     2.11. Fees.
          (a) Borrower agrees to pay to Lenders having Revolving Exposure:
          (i) commitment fees equal to (1) the average of the daily difference
between (a) the Revolving Commitments and (b) the aggregate principal amount of
(x) all outstanding Revolving Loans plus (y) the Letter of Credit Usage, times
(2) the Applicable Revolving Commitment Fee Percentage; and
          (ii) letter of credit fees equal to (1) the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans, times (2) the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.
          (b) Borrower agrees to pay directly to Issuing Bank, for its own
account, the following fees:
          (i) a fronting fee equal to 0.125%, per annum, times the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and
          (ii) such customary documentary and processing charges for any
issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.
          (c) Borrower agrees to pay to Lenders having (i) Delayed Draw I Term
Loan Exposure commitment fees equal to (A) the average of the daily difference
between (1) the Delayed Draw I Term Loan Commitments, and (2) the outstanding
Delayed Draw I Term Loans, times (B) 0.75% per annum and (ii) Delayed Draw II
Term Loan Exposure commitment fees equal to (A) the average of the daily
difference between (1) the Delayed Draw II Term Loan Commitments, and (2) the
outstanding Delayed Draw II Term Loans, times (B) 0.50% per annum. All fees
referred to in this Section 2.11(c) shall be paid to Administrative Agent at its
Principal Office and upon receipt, Administrative Agent shall promptly
distribute to each Lender its Pro Rata Share thereof.
          (d) All fees referred to in Section 2.11(a), 2.11(b)(i) and 2.11(c)
shall be calculated on the basis of a 360-day year and the actual number of days
elapsed and shall be payable quarterly in arrears on April 1, July 1, October 1
and January 1 of each year during the Revolving Commitment Period, Delayed Draw
I Term Loan Commitment Period or Delayed



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



Draw II Term Loan Commitment Period, as applicable, commencing on the first such
date to occur after the Closing Date, and on the Revolving Commitment
Termination Date, the Delayed Draw I Term Loan Termination Date and the Delayed
Draw II Term Loan Termination Date, as applicable.
          (e) Borrower agrees to pay to Administrative Agent an annual
administrative fee in the amount and at the times set forth in the Engagement
Letter.
          (f) In addition to any of the foregoing fees, Borrower agrees to pay
to Agents such other fees in the amounts and at the times separately agreed
upon.
     2.12. Scheduled Payments/Commitment Reductions.
          (a) The principal amounts of the Tranche B Term Loans shall be repaid
in consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth below on the four Quarterly Payment Dates applicable to
Tranche B Term Loans, commencing September 30, 2007:

          Amortization   Tranche B Term Date   Loan Installments
September 30, 2007
  $ 7,500,000  
December 31, 2007
  $ 7,500,000  
March 31, 2008
  $ 7,500,000  
June 30, 2008
  $ 7,500,000  
September 30, 2008
  $ 7,500,000  
December 31, 2008
  $ 7,500,000  
March 31, 2009
  $ 7,500,000  
June 30, 2009
  $ 7,500,000  
September 30, 2009
  $ 7,500,000  
December 31, 2009
  $ 7,500,000  
March 31, 2010
  $ 7,500,000  
June 30, 2010
  $ 7,500,000  
September 30, 2010
  $ 7,500,000  
December 31, 2010
  $ 7,500,000  
March 31, 2011
  $ 7,500,000  
June 30, 2011
  $ 7,500,000  
September 30, 2011
  $ 7,500,000  
December 31, 2011
  $ 7,500,000  
March 31, 2012
  $ 7,500,000  
June 30, 2012
  $ 7,500,000  
September 30, 2012
  $ 7,500,000  



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          Amortization   Tranche B Term Date   Loan Installments
December 31, 2012
  $ 7,500,000  
March 31, 2013
  $ 7,500,000  
June 30, 2013
  $ 7,500,000  
September 30, 2013
  $ 7,500,000  
December 31, 2013
  $ 7,500,000  
March 31, 2014
  $ 7,500,000  
Tranche B Term Loan Maturity Date
  $ 2,797,500,000  

; provided, in the event any New Term Loans are made, such New Term Loans shall
be repaid on each installment date occurring on or after the applicable
Increased Amount Date as set forth in the applicable Joinder Agreement.
          (b) Amortization of Delayed Draw I Term Loans. Delayed Draw I Term
Loans made pursuant to Section 2.1(c) shall be amortized by 0.25% per Fiscal
Quarter commencing with the last day of the first full Fiscal Quarter ending
after the Delayed Draw I Term Loan Commitment Termination Date through the
81-month anniversary of the Closing Date, with the remaining balance due on the
Delayed Draw I Term Loan Maturity Date.
          (c) Amortization of Delayed Draw II Term Loans. Delayed Draw II Term
Loans made pursuant to Section 2.1(d) shall be amortized by 0.25% per Fiscal
Quarter commencing with the last day of the first full Fiscal Quarter ending
after the Delayed Draw II Term Loan Commitment Termination Date through the
69-month anniversary of the Closing Date, with the remaining balance due on the
Delayed Draw II Term Loan Maturity Date.
          (d) Impact of Prepayments. Notwithstanding the foregoing, (x) such
Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Tranche B Term Loans, the Delayed Draw I Term Loans and the
Delayed Draw II Term Loans, as the case may be, as provided in Sections 2.15(a)
and (b), as applicable; and (y) the Tranche B Term Loans, the Delayed Draw I
Term Loans and the Delayed Draw II Term Loans, together with all other amounts
owed hereunder with respect thereto, shall, in any event, be paid in full no
later than the Tranche B Term Loan Maturity Date, the Delayed Draw I Term Loan
Maturity Date and the Delayed Draw II Term Loan Maturity Date, respectively.
     2.13. Voluntary Prepayments/Commitment Reductions.
          (a) Voluntary Prepayments.
          (i) Any time and from time to time:
          (1) with respect to Base Rate Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part, in an



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount;
          (2) with respect to Eurodollar Rate Loans, Borrower may prepay any
such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount; and
          (3) with respect to Swing Line Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$500,000, and in integral multiples of $100,000 in excess of that amount.
          (ii) All such prepayments shall be made without premium or penalty:
          (1) upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;
          (2) upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans; and
          (3) upon written or telephonic notice on the date of prepayment, in
the case of Swing Line Loans;
in each case, given to Administrative Agent or Swing Line Lender, as the case
may be, by 2:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein,
unless such notice is in connection with a refinancing of the Loans in which
case such notice may be conditioned on consummation of such refinancing. Any
such voluntary prepayment shall be applied as specified in Section 2.15(a).
          (b) Voluntary Commitment Reductions.
          (i) Borrower may, upon not less than three Business Days’ prior
written or telephonic notice confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, (A) the Revolving Commitments in an amount up to the amount
by which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction, (B) the
Delayed Draw I Term Loan Commitments or (C) the Delayed Draw II Term Loan
Commitments; provided, any such partial reduction of such Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (ii) Borrower’s notice to Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in Borrower’s
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof (unless such notice is in connection with a
refinancing of the Loans in which case such notice may be conditioned on
consummation of such refinancing).
     2.14. Mandatory Prepayments/Commitment Reductions.
          (a) Asset Sales. No later than the fifth Business Day following the
date of receipt by the Credit Parties of any Net Asset Sale Proceeds (other than
Net Asset Sale Proceeds in respect of Asset Sales permitted by Section 6.7
(excluding clauses (d), (q) and (r) thereof), Borrower shall prepay the Loans
and/or the Delayed Draw I Term Loan Commitments, the Delayed Draw II Term Loan
Commitments or Revolving Commitments shall be permanently reduced as set forth
in Section 2.15(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, Borrower shall have the option, directly or
through one or more of the other Credit Parties, to invest (or commit to invest,
pursuant to a binding contractual agreement that contemplates the consummation
of such investment within 15 months of such receipt) such Net Asset Sale
Proceeds within 365 days of receipt thereof in assets of the general type used
or useful in the business of the Credit Parties.
          (b) Insurance/Condemnation Proceeds. Subject to the Cooperation
Agreement, no later than the fifth Business Day following the date of receipt by
the Credit Parties, or Administrative Agent as loss payee, of any Net Loss
Proceeds, Borrower shall prepay the Loans and/or the Delayed Draw I Term Loan
Commitments, the Delayed Draw II Term Loan Commitments or Revolving Commitments
shall be permanently reduced as set forth in Section 2.15(b) in an aggregate
amount equal to such Net Loss Proceeds; provided, so long as no Event of Default
shall have occurred and be continuing, Borrower shall have the option, directly
or through one or more of its Subsidiaries that are Guarantors to invest (or
commit to invest) such Net Loss Proceeds within 365 days of receipt thereof in
assets of the general type used or useful in the business of the Credit Parties,
which investment may include the repair, restoration or replacement of the
applicable assets thereof.
          (c) Issuance of Debt. On the fifth Business Date following receipt by
the Credit Parties of any Cash proceeds from the incurrence of any Indebtedness
of any Credit Parties (other than with respect to any Indebtedness permitted to
be incurred pursuant to Section 6.1), Borrower shall prepay the Loans and/or the
Delayed Draw I Term Loan Commitments, the Delayed Draw II Term Loan Commitments
or Revolving Commitments shall be permanently reduced as set forth in Section
2.15(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable and documented costs
and expenses associated therewith, including reasonable legal fees and expenses
(such amount being the “Net Debt Proceeds”).
          (d) Revolving Loans and Swing Loans. Borrower shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



Total Utilization of Revolving Commitments shall not at any time exceed the
Revolving Commitments then in effect.
          (e) Prepayment Certificate. Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.14(a)
through 2.14(c), Borrower shall deliver to Administrative Agent an Officers’
Certificate demonstrating the calculation of the amount (the “Net Proceeds
Amount”) of the applicable Net Asset Sale Proceeds, Net Loss Proceeds or Net
Debt Proceeds, as the case may be, that gave rise to such prepayment. In the
event that Borrower shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, Borrower shall promptly make
an additional prepayment of the Loans and/or the Revolving Commitments shall be
permanently reduced in an amount equal to such excess, and Borrower shall
concurrently therewith deliver to Administrative Agent an Officers’ Certificate
demonstrating the derivation of the additional Net Proceeds Amount resulting in
such excess.
          (f) Drawings on Conforming L/Cs. In the event that any Conforming L/C
Draw Event shall have occurred, Administrative Agent may draw down on each
outstanding Conforming L/C in its entirety. For the avoidance of doubt, a
Conforming L/C Draw Event shall be in addition to any Event of Default described
in Section 8 that may have occurred and be continuing, and (i) Administrative
Agent shall not be required to exercise any rights or remedy under Section 8 in
order to draw on the Conforming L/Cs and (ii) any drawing on a Conforming L/C
shall not be deemed to be a waiver of any Event of Default. Notwithstanding the
foregoing, at the request of Borrower, Administrative Agent shall release any
Conforming L/C or a portion thereof in its possession to Borrower, provided that
each of the following conditions shall have been satisfied: (i) no Conforming
L/C Draw Event shall have occurred and be continuing, (ii) Borrower shall at
such time be in compliance with Section 6.6 and shall have been in compliance
therewith for the preceding four consecutive quarters (without giving effect to
any such Conforming L/C or a portion thereof or any substitute cash equity
contribution by Adelson or his Affiliates), (iii) no Event of Default or
Potential Event of Default shall have occurred and be continuing and (iv) since
the last day of the preceding calendar year, no event or change shall have
occurred that caused, in any case or in the aggregate, a Material Adverse
Effect.
     2.15. Application of Prepayments/Reductions.
          (a) Application of Voluntary Prepayments by Type of Loans. Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified
by Borrower in the applicable notice of prepayment; provided, in the event
Borrower fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:
          first, to repay outstanding Swing Line Loans to the full extent
thereof;
          second, to repay outstanding Revolving Loans to the full extent
thereof; and
          third, to prepay the Term Loans on a pro rata basis (in accordance
with the respective outstanding principal amounts thereof); and further applied
on a pro rata basis to reduce the scheduled remaining Installments of principal
of Term Loans.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (b) Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(c) shall be
applied as follows:
          first, to prepay Term Loans on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof) and further applied on a
pro rata basis to the remaining scheduled Installments of principal of the Term
Loans; provided that at any time prior to each of the Delayed Draw I Term Loan
Commitment Termination Date and the Delayed Draw II Term Loan Commitment
Termination Date, if any prepayments are required in accordance with this
Section 2.15(b), the Tranche B Term Loans shall be prepaid, and the remaining
Delayed Draw I Term Loan Commitments and the remaining Delayed Draw II Term Loan
Commitments shall be reduced pro rata;
          second, to prepay the Swing Line Loans to the full extent thereof;
          third, to prepay the Revolving Loans to the full extent thereof;
          fourth, to prepay outstanding reimbursement obligations with respect
to Letters of Credit; and
          fifth, to cash collateralize Letters of Credit.
          (c) Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Considering each Class of Loans being prepaid separately,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case, in a
manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.18(c).
     2.16. General Provisions Regarding Payments.
          (a) All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.
          (b) All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid, and all
such payments (and, in any event, any payments in respect of any Loan on a date
when interest is due and payable with respect to such Loan) shall be applied to
the payment of interest then due and payable before application to principal.
          (c) Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



due hereunder, together with all other amounts due thereto, including all fees
payable with respect thereto, to the extent received by Administrative Agent.
          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (e) Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
          (f) Borrower hereby authorizes Administrative Agent to charge
Borrower’s accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose); provided that with respect to fees and expenses, the
Administrative Agent has delivered to Borrower an invoice setting forth the
amounts due in reasonable detail, and Borrower has not paid such amounts within
three Business Days.
          (g) Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Potential Event of Default
or Event of Default in accordance with the terms of Section 8.1(a). Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the rate determined pursuant to Section 2.10 from the date such amount
was due and payable until the date such amount is paid in full.
          (h) If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Security Agreement.
     2.17. Ratable Sharing. Lenders hereby agree among themselves that, unless
otherwise provided in the Collateral Documents or Section 2.18, 2.19 or 2.20
hereof with respect to amounts realized from the Collateral, if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



the enforcement of any right under the Credit Documents or otherwise, or as
adequate protection of a deposit treated as cash collateral under the Bankruptcy
Code, receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.
     2.18. Making or Maintaining Eurodollar Rate Loans.
          (a) Determining Applicable Interest Rate. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender. In the event that Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to Borrower and each Lender
of such determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be a request for the making of, conversion to, or continuation of
the applicable Loans as Base Rate Loans.
          (b) Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender).
Thereafter (1) the obligation of the Affected Lender to make Loans as, or to
convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, (2) to the extent such determination
by the Affected Lender relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Loan as (or continue such Loan as or convert
such Loan to, as the case may be) a Base Rate Loan, (3) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, Borrower shall have the option,
subject to the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.18(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans in accordance with the terms
hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts and shall
be conclusive and binding absent manifest error), for all reasonable losses,
expenses and liabilities (including any interest paid by such Lender to Lenders
of funds borrowed by it to make or carry its Eurodollar Rate Loans and any loss,
expense or liability sustained by such Lender in connection with the liquidation
or re-employment of such funds but excluding loss of anticipated profits or
margin) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.
Notwithstanding the foregoing, Borrower shall not be required to compensate a
Lender for any



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



amount under this paragraph if the event (or change in law or regulation or
other action) giving rise to such loss, expense or liability occurred more than
180 days prior to the date such Lender submits the statement referred to in the
preceding sentence.
          (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.18 and under
Section 2.19 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.
     2.19. Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case, that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority or quasi-governmental authority (whether or not having the force of
law): (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of the other Credit Documents or any of
its obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the
definition of Adjusted Eurodollar Rate); or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to make, making or maintaining Loans hereunder or to reduce
any amount received or receivable by such Lender



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



(or its applicable lending office) with respect thereto; then, in any such case,
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. Notwithstanding the
foregoing, Borrower shall not be required to compensate a Lender for any amount
under this paragraph if the event (or change in law or regulation or other
action) giving rise to such loss, expense, liability, additional Tax or
increased cost occurred more than 180 days prior to the date such Lender submits
the statement referred to in the preceding sentence.
          (b) Capital Adequacy Adjustment. In the event that any Lender (which
term shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation for such
reduction. Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to Lender under this Section 2.19(b),
which statement shall be conclusive and binding upon all parties hereto absent
manifest error. Notwithstanding the foregoing, Borrower shall not be required to
compensate a Lender for any amount under this paragraph if the event (or change
in law or regulation or other action) giving rise to such loss, expense or
liability occurred more than 180 days prior to the date such Lender submits the
statement referred to in the preceding sentence.
     2.20. Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by or on behalf of
any Credit Party hereunder and under the other Credit Documents shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



or any political subdivision in or of the United States of America or any other
jurisdiction from or to which a payment is made by or on behalf of any Credit
Party or by any federation or organization of which the United States of America
or any such jurisdiction is a member at the time of payment other than (A) net
income taxes, franchise taxes (imposed in lieu of net income taxes) and U.S.
backup withholding taxes, in each case imposed on the Administrative Agent or
any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent’s or such Lender’s having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (B) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction described in
clause (A) above, (C) any taxes that are attributable to such Lender’s failure
to comply with the requirements of Section 2.20(c), (D) in the case of any
Non-US Lender, any United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
non excluded Taxes pursuant to this Section 2.20 (such excluded taxes
hereinafter referred to as “Excluded Taxes”), or (E) any taxes that are imposed
as a result of any event occurring after the Lender becomes a Lender other than
a change in any applicable law, treaty or governmental rule, regulation or order
or any change in the interpretation, administration or application thereof.
          (b) Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
other than an Excluded Tax from any sum paid or payable by any Credit Party to
Administrative Agent or any Lender (which term shall include Issuing Bank for
purposes of this Section 2.20(b)) under any of the Credit Documents: (i)
Borrower shall notify Administrative Agent of any such requirement or any change
in any such requirement as soon as Borrower becomes aware of it; (ii) Borrower
shall pay any such Tax before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on any Credit Party) for
its own account or (if that liability is imposed on Administrative Agent or such
Lender, as the case may be) on behalf of and in the name of Administrative Agent
or such Lender; (iii) the sum payable by such Credit Party in respect of which
the relevant deduction, withholding or payment is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment, Administrative Agent or such Lender, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (iv) within
thirty days after paying any sum from which it is required by law to make any
deduction or withholding, and within thirty days after the due date of payment
of any Tax which it is required by clause (ii) above to pay, Borrower shall
deliver to Administrative Agent a copy of the receipt or other evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority.
          (c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent for transmission to Borrower, on
or prior to the Closing Date (in the case



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



of each Lender listed on the signature pages hereof on the Closing Date) or on
or prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original copies of Internal
Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any
successor forms), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code, a Certificate re
Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents. Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a “U.S. Lender”), and is not an exempt recipient
within the meaning of Treasury Regulations Section 1.6049-4(c) shall deliver to
Administrative Agent and Borrower on or prior to the Closing Date (or, if later,
on or prior to the date on which such Lender becomes a party to this Agreement)
and at such other times as may be necessary in the determination of Borrower or
the Administrative Agent (each in its reasonable discretion) two original copies
of Internal Revenue Service Form W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove
that it is entitled to such an exemption. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.20(c) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new original copies of
Internal Revenue Service Form W-8BEN, W-8ECI, W-8IMY (or, in each case, any
successor forms), or a Certificate re Non-Bank Status and two original copies of
Internal Revenue Service Form W-8BEN (or any successor form), as the case may
be, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to confirm or establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to payments to
such Lender under the Credit Documents, or notify Administrative Agent and
Borrower of their inability to deliver any such forms, certificates or other
evidence. Notwithstanding any other provision of this Section 2.20(c), a Lender
shall not be required to deliver any form pursuant to this Section 2.20 that
such Lender is not legally able to deliver. Each Lender shall notify the
Administrative Agent and Borrower if such Lender is not legally able to deliver
any form, certificate or other evidence that Borrower requests pursuant to this
Section 2.20(c).
          (d) If a Lender or the Administrative Agent receives a refund that it
determines in its sole discretion is in respect of any Taxes as to which it has
been indemnified by the



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



Borrower or with respect to which the Borrower has paid additional amounts
pursuant to Section 2.20(b), it shall within 30 days from the date of such
receipt pay over the amount of such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.20 with respect to Taxes giving rise to such refund) net of
all reasonable out-of-pocket expenses of such Lender or the Administrative Agent
and without interest (other than interest paid by the relevant taxation
authority with respect to such refund); provided that the Borrower, upon request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to the Borrower (plus any penalty, interest or other charges imposed by the
relevant taxing authority to the Administrative Agent or any Lender in the event
the Administrative Agent or such Lender is required to repay such refund). This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or other information relating to its
Taxes which it deems confidential to the Borrower or any other Person).
     2.21. Obligation to Mitigate. Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless Borrower agrees to pay
all incremental expenses incurred by such Lender as a direct result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error. Each Lender and Issuing Lender agrees that it will not request
compensation under Sections 2.18, 2.19 or 2.20 unless such Lender or Issuing
Lender requests compensation from Borrowers under other lending arrangements
with such Lender or Issuing Lender who are similarly situated.
     2.22. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or Delayed
Draw Term Loan or its portion of any unreimbursed payment under
Section 2.3(b)(iv) or 2.4(e) (in each case, a “Defaulted Loan”), then (a) during
any Default Period with respect to such Defaulting Lender, such Defaulting
Lender shall be deemed not to be a “Lender” for purposes of voting on any
matters (including the granting of any consents or waivers) with respect to any
of the Credit Documents; (b) to the



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans or Delayed Draw Term Loans shall, if
Borrower so directs at the time of making such voluntary prepayment, be applied
to the Revolving Loans or Delayed Draw Term Loans, as applicable, of other
Lenders as if such Defaulting Lender had no Revolving Loans or Delayed Draw Term
Loans, as applicable, outstanding and the Revolving Exposure, Delayed Draw I
Term Loan Exposure or Delayed Draw II Term Loan Exposure, as applicable, of such
Defaulting Lender were zero, and (ii) any mandatory prepayment of the Revolving
Loans or Delayed Draw Term Loans, as applicable, shall, if Borrower so directs
at the time of making such mandatory prepayment, be applied to the Revolving
Loans or Delayed Draw Term Loans, as applicable, of other Lenders (but not to
the Revolving Loans or Delayed Draw Term Loans, as applicable, of such
Defaulting Lender) as if such Defaulting Lender had funded all Defaulted Loans
of such Defaulting Lender, it being understood and agreed that Borrower shall be
entitled to retain any portion of any mandatory prepayment of the Revolving
Loans or Delayed Draw Term Loans, as applicable, that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); (c) (i) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.11 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender, (ii) such
Defaulting Lender’s Delayed Draw I Term Loan Commitment and outstanding Delayed
Draw I Term Loans shall be excluded for purposes of calculating the Delayed Draw
I Term Loan Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Delayed Draw I Term Loan Commitment
fee pursuant to Section 2.11 with respect to such Defaulting Lender’s Delayed
Draw I Term Loan Commitment in respect of any Default Period with respect to
such Defaulting Lender and (iii) such Defaulting Lender’s Delayed Draw II Term
Loan Commitment and outstanding Delayed Draw II Term Loans shall be excluded for
purposes of calculating the Delayed Draw II Term Loan Commitment fee payable to
Lenders in respect of any day during any Default Period with respect to such
Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
any Delayed Draw II Term Loan Commitment fee pursuant to Section 2.11 with
respect to such Defaulting Lender’s Delayed Draw II Term Loan Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Revolving Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment, Delayed Draw
I Term Loan Commitment or Delayed Draw II Term Loan Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.22, performance by Borrower of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this
Section 2.22. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies which Borrower may
have against such Defaulting Lender with respect to any Funding Default and
which Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Funding Default.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



     2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or (b)
(i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of the Requisite Lenders or a
majority of the applicable class of Lenders or affected Lenders, as the case may
be, shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased-Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), Borrower
may, by giving written notice to Administrative Agent and any Terminated Lender
of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Borrower shall pay the fees, if any, payable thereunder in connection with
any such assignment from an Increased Cost Lender or a Non-Consenting Lender and
the Defaulting Lender shall pay the fees, if any, payable thereunder in
connection with any such assignment from such Defaulting Lender; provided,
(1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Borrower shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; or
otherwise as if it were a prepayment and (3) in the event such Terminated Lender
is a Non-Consenting Lender, each Replacement Lender shall consent, at the time
of such assignment, to each matter in respect of which such Terminated Lender
was a Non-Consenting Lender and such assignment (together with any other
assignments pursuant to this Section 2.23 or otherwise) will result in the
applicable amendment, modification, termination, waiver or consent being
approved; provided, Borrower may not make such election with respect to any
Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, Borrower shall have caused each outstanding
Letter of Credit issued thereby to be cancelled or cash collateralized on terms
reasonably satisfactory to the applicable Issuing Bank. Upon the prepayment of
all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Revolving Commitments, if any, such Terminated Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



     2.24. Incremental Facilities. Borrower may by written notice to the
Syndication Agents and Administrative Agent elect to request (A) prior to the
Revolving Commitment Termination Date, an increase to the existing Revolving
Loan Commitments (any such increase, the “New Revolving Loan Commitments”)
and/or (B) the establishment of one or more new term loan commitments (the “New
Term Loan Commitments”), in an amount not in excess of $1,000,000,000 in the
aggregate (which amount set forth in such notice may be a proposed range of new
commitments that otherwise comply with the foregoing requirements) and not less
than $100,000,000 individually (or such lesser amount which shall be approved by
Syndication Agents and Administrative Agent), and integral multiples of
$50,000,000 in excess of that amount. Each such notice shall specify the date
(each, an “Increased Amount Date”) on which Borrower proposes that the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, are
requested to be effective, which shall be a date not less than 10 Business Days
(or such shorter time as is agreed upon by the Administrative Agent and each
Syndication Agent) after the date on which such notice is delivered to
Syndication Agents and Administrative Agent. When available, the Syndication
Agents will deliver a notice to the Borrower and each Lender and the
Administrative Agent setting forth the identity of each Lender or other Person
that is an Eligible Assignee (each, a “New Term Loan Lender” or a “New Revolving
Loan Lender”, as applicable) to which the Syndication Agents have allocated any
portion of such New Revolving Loan Commitments or New Term Loan Commitments and
the amounts of such allocations, and in the case of each notice to any Revolving
Loan Lender, the respective interests in such Revolving Loan Lender’s Revolving
Loans, in each case, subject to the assignments contemplated by this Section;
provided that any existing Lender approached to provide all or a portion of the
New Revolving Loan Commitments or New Term Loan Commitments may elect or
decline, in its sole discretion, to provide a New Revolving Loan Commitment or
New Term Loan Commitment. Such New Revolving Loan Commitments or New Term Loan
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Potential Event of Default or Event of Default shall exist on such
Increased Amount Date after giving effect to such New Revolving Loan Commitments
or New Term Loan Commitments, as applicable; (2) after giving effect to the
making of any Series of New Term Loans, each of the conditions set forth in
Section 3.2 shall be satisfied; (3) to the extent then applicable, Borrower
shall be in pro forma compliance with each of the covenants set forth in
Section 6.6 as of the last day of the most recently ended Fiscal Quarter after
giving effect to such New Revolving Loan Commitments or New Term Loan
Commitments, as applicable; (4) the New Revolving Loan Commitments or New Term
Loan Commitments, as applicable, shall be effected pursuant to one or more
Joinder Agreements executed and delivered by Borrower, the New Revolving Loan
Lender or New Term Loan Lender, as applicable, and Administrative Agent, and
each of which shall be recorded in the Register and each New Revolving Loan
Lender and New Term Loan Lender shall be subject to the requirements set forth
in Section 2.20(c); (5) Borrower shall make any payments required pursuant to
Section 2.18(c) in connection with the New Revolving Loan Commitments or New
Term Loan Commitments, as applicable; and (6) Borrower shall deliver or cause to
be delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction. Any New Term Loans
made on an Increased Amount Date shall be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement.
     On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



Revolving Lenders shall assign to each of the New Revolving Loan Lenders, and
each of the New Revolving Loan Lenders shall purchase from each of the Revolving
Loan Lenders, at the principal amount thereof (together with accrued interest),
such interests in the Revolving Loans outstanding on such Increased Amount Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Revolving Loan
Lenders and New Revolving Loan Lenders ratably in accordance with their
Revolving Loan Commitments after giving effect to the addition of such New
Revolving Loan Commitments to the Revolving Loan Commitments, (b) each New
Revolving Loan Commitment shall be deemed for all purposes a Revolving Loan
Commitment and each Loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all purposes, a Revolving Loan and (c) each New Revolving Loan
Lender shall become a Lender with respect to the New Revolving Loan Commitment
and all matters relating thereto.
     On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.
     Administrative Agent shall notify all Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date, and each notice from the
Syndication Agents of Lenders and Commitments allocated thereto, and in respect
thereof (y) the New Revolving Loan Commitments and the New Revolving Loan
Lenders or the Series of New Term Loan Commitments and the New Term Loan Lenders
of such Series, as applicable, and (z) in the case of each notice to any
Revolving Loan Lender, the respective interests in such Revolving Loan Lender’s
Revolving Loans, in each case, subject to the assignments contemplated by this
Section.
     The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the applicable Joinder Agreement, identical to the Tranche B Term Loans. The
terms and provisions of the New Revolving Loans shall be identical to the
Revolving Loans. In any event (i) the weighted average life to maturity of all
New Term Loans of any Series shall be no shorter than the weighted average life
to maturity of the Revolving Loans and the Terms Loans (whichever is longest),
(ii) the applicable New Term Loan Maturity Date of each Series shall be no
shorter than the latest of the final maturity of the Revolving Loans and the
Term Loans and (iii) the rate of interest applicable to the New Term Loans of
each Series shall be determined by Borrower and the applicable new Lenders and
shall be set forth in each applicable Joinder Agreement. Each Joinder Agreement
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of Administrative Agent to effect the provision of this
Section 2.24.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



SECTION 3. CONDITIONS PRECEDENT
     3.1. Closing Date. The obligation of each Lender to make a Credit Extension
on the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
          (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
each applicable Credit Party for each Agent.
          (b) LVSC Notes. Administrative Agent shall have received a
certification from LVSC that (i) a supplemental indenture shall have been
entered into as of the Closing Date that, among other things, adds guarantors to
the Notes such that each Credit Party is a guarantor thereof, (ii) all
guarantees and security interests required pursuant to the LVSC Notes Indenture
in connection with the consummation of the Loans shall be in full force and
effect and (iii) no Event of Default (such term as defined in the LVSC Notes
Indenture) exists thereunder after giving effect to the Closing Date.
          (c) Organizational Documents; Incumbency. Administrative Agent shall
have received (i) sufficient copies of each Organizational Document of each
Credit Party, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, for each Agent, each dated
the Closing Date or a recent date prior thereto; (ii) signature and incumbency
certificates of the officers of such Person executing the Credit Documents to
which it is a party; (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party or by which it or its assets may be bound as of the Closing
Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(iv) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of incorporation, organization or formation and
in each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Closing Date; and
(v) such other documents as Administrative Agent may reasonably request, each of
which shall be reasonably satisfactory to the Arrangers.
          (d) Existing Indebtedness. On the Closing Date, the Credit Parties
shall have, or shall have concurrently with the funding of the Loans, (i) repaid
in full all obligations under the Existing Financing Agreements (except, at the
Borrower’s option, the Existing GE FF&E Credit Agreement), (ii) terminated any
commitments to lend or make other extensions of credit thereunder,
(iii) delivered to Administrative Agent and Syndication Agents and/or the Title
Company all documents or instruments necessary to release all Liens securing
obligations associated with the Existing Financing Facilities or other
obligations of the Credit Parties thereunder being repaid on the Closing Date,
and (iv) to the extent not deemed issued hereunder, made arrangements
satisfactory to Administrative Agent and Syndication Agents with respect to the
cancellation of any letters of credit outstanding thereunder or the issuance of
Letters of Credit to support the obligations of Borrower and its Subsidiaries
with respect thereto.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (e) Governmental Authorizations and Consents. All necessary material
governmental and third-party approvals and consents required to have been
obtained by the Closing Date in connection with the transactions contemplated
hereunder (including the development, construction and operation of the Resort
Complex) shall have either (a) been received and shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken by any applicable authority, or (b) been received pending the
expiration of any such applicable waiting period and shall be reasonably
expected to be obtained upon the termination of such waiting period, and all
further such approvals to be obtained between the Closing Date and the date upon
which the Palazzo Opening Date is expected to occur shall be obtainable without
material difficulty prior to the time that it becomes required.
          (f) Real Estate Assets. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in certain Real Estate Assets, Collateral Agent shall have received from
Borrower and each applicable Guarantor:
          (i) fully executed and notarized Deeds of Trust (other than in respect
of the Palazzo Condo Tower Parcel, which shall be provided under Section 5.12),
duly recorded in the appropriate filing or recording office in the jurisdiction
in which each parcel of Mortgaged Property existing on the Closing Date is
located or evidence that such Deeds of Trust have been irrevocably delivered to
the Title Company for such recordation;
          (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state in which a Mortgaged Property is
located with respect to the enforceability of the form(s) of Deeds of Trust
(other than in respect of the Palazzo Condo Tower Parcel, which shall be
provided under Section 5.12) to be recorded in such state and such other matters
as Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent;
          (iii) an Estoppel Certificate, substantially in the form of Exhibit N
or otherwise acceptable to Administrative Agent and Arrangers, from each
landlord (other than a Credit Party) party to a lease set forth on Schedule 4.12
(other than the Harrah’s Shared Garage Lease), together with copies of notices
which have been delivered to each such landlord advising same of the existence
of a leasehold mortgage on the leased premises subject to such lease, satisfying
the notice requirements of each such lease, and in form and substance
satisfactory to Administrative Agent and Arrangers;
          (iv) an ALTA mortgagee title insurance policy or unconditional
commitment therefor issued by the Title Company to Collateral Agent with respect
to each Mortgaged Property in such form and including such endorsements and
subject to such co-insurance and/or reinsurance arrangements as are reasonably
satisfactory to the Collateral Agent (each, a “Mortgage Policy”), in an
aggregate amount not less than the aggregate amount of Commitments hereunder,
together with a title report issued by the Title Company with respect thereto,
dated not more than 30 days prior to the Closing Date and copies of all recorded
documents listed as exceptions to title or otherwise



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



referred to therein, each in form and substance reasonably satisfactory to
Collateral Agent and evidence satisfactory to Collateral Agent that such Credit
Party has paid to the Title Company or to the appropriate governmental
authorities all expenses and premiums of the Title Company and all other sums
required in connection with the issuance of each Mortgage Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Deeds of Trust in the appropriate real
estate records;
          (v) an A.L.T.A. survey of the Venetian Site, the Palazzo Site, the
SECC, the Site Easements, the Palazzo Condo Tower Parcel, the Palazzo Mall
Parcel, and the Central Park West Site, satisfactory in form and substance to
the Title Company, Administrative Agent and Arrangers, reasonably current and
certified to each such Person by a licensed surveyor satisfactory to each such
Person, showing (a) as to the Venetian Site, the Palazzo Site, the SECC, the
Palazzo Condo Tower Parcel, the Palazzo Mall Parcel and the Central Park West
Site, the exact location and dimensions thereof, including the location of all
means of access thereto and all easements relating thereto and showing the
perimeter within which all foundations are or are to be located; (b) as to the
Site Easements, the exact location and dimensions thereof (to the extent such
easements are described as covering specific portions of the Venetian Site, the
Palazzo Site, the Central Park West Site, the Palazzo Condo Tower Parcel, the
Palazzo Mall Parcel, and/or the SECC, as the case may be), including the
location of all means of access thereto, and all improvements or other
encroachments in or on the Site Easements; (c) the existing utility facilities
servicing the Venetian Facility, the Palazzo Site, the Palazzo Mall Parcel, the
SECC and the Central Park West Site (including water, electricity, gas,
telephone, sanitary sewer and storm water distribution and detention
facilities); (d) unless covered by appropriate endorsements under the Title
Insurance Policies, that there are no gaps, gores, projections, protrusions or
other survey defects other than the Liens permitted under Section 6.2;
(e) whether the Venetian Site, the Palazzo Site, the SECC, the Central Park West
Site or any portion thereof is located in a flood hazard zone; and (f) that
there are no other matters that could reasonably be expected to be disclosed by
a survey constituting a defect in title other than the Liens permitted under
Section 6.2, or a “no change certificate”, in a form reasonably acceptable to
Administrative Agent, with respect to surveys previously delivered to
Administrative Agent;
          (vi) from each tenant (other than any Credit Party) party to certain
leases set forth on Schedule 4.12, a Subordination, Non-Disturbance and
Attornment Agreement, substantially in the form of Exhibit O or otherwise
reasonably acceptable to Administrative Agent, or Administrative Agent shall be
satisfied that Borrower has used commercially reasonable efforts to obtain such
Subordination, Non-Disturbance and Attornment Agreement prior to the Closing
Date and is continuing to do so if not so obtained, or that that each such lease
contains reasonably comparable (or better) terms as to subordination, attornment
and non-disturbance with respect to its tenant as would be obtained were an
agreement in the form of Exhibit O delivered;
          (vii) MAI Appraisal of each Mortgaged Property in form and substance
satisfactory to Administrative Agent and Arrangers; and



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (viii) Environmental Reports. Administrative Agent and Syndication
Agent shall have received (a) Phase I Environmental Site Assessment Update for
Venetian Phases I, IA and II, (b) Phase I Environmental Site Assessment Update
for Venetian Expo Annex, (c) Phase I Environmental Site Assessment Update for
Sands Exposition, (d) a side letter embodying a description of any remediation
or follow-up work to be done, and (e) within 90 days after the Closing Date (or
such later date agreed to by the Administrative Agent), the certification of
Borrower’s environmental consultant regarding the completion of all
recommendations set forth in such letter, and other reports and information, in
form, scope and substance reasonably satisfactory to Administrative Agent and
Syndication Agent, regarding environmental matters relating to the Facilities.
          (g) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, the Credit
Parties shall have delivered to Collateral Agent:
          (i) evidence reasonably satisfactory to Collateral Agent of the
compliance by each Credit Party of their obligations under the Security
Agreement and the other Collateral Documents (including their obligations to
authorize filing of UCC financing statements, originals of securities,
instruments (including the Intercompany Note and any PA Investment Notes in
existence at the Closing Date, if any) and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein);
          (ii) fully executed and notarized Intellectual Property Security
Agreements, in proper form for filing or recording in all appropriate places in
all applicable jurisdictions, memorializing and recording the encumbrance of the
Intellectual Property Assets listed in Schedule 4.5 to the Security Agreement;
and
          (iii) opinions of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) with respect to the creation and perfection of
the security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party or any personal property Collateral is located as Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Collateral Agent.
          (h) Financial Statements; Projections. Lenders shall have received
from Borrower (i) the Historical Financial Statements and (ii) the Projections.
          (i) Evidence of Insurance. Borrower shall have insurance complying
with the requirements of Section 5.5 in place and in full force and effect, and
Administrative Agent and Arrangers shall have received (i) a certificate from
Borrower’s insurance broker reasonably satisfactory to them stating that such
insurance is in place and in full force and effect and (ii) certified copies of
all policies evidencing such insurance (or a binder, commitment or certificates
signed by the insurer or a broker authorized to bind the insurer along with a
commitment to issue the policies within 45 days after the Closing Date) naming
Collateral Agent on behalf of the Lenders as an additional insured or loss
payee, as its interests may appear, and otherwise in form and substance
reasonably satisfactory to Collateral Agent and Arrangers.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (j) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
counsel for Credit Parties, substantially in the form of Exhibit P-1,
(ii) Lionel Sawyer & Collins LLP, Nevada counsel for the Credit Parties,
substantially in the form of Exhibit P-2, and (iii) Duane Morris, Pennsylvania
regulatory counsel for the Credit Parties, substantially in the form of
Exhibit P-3, and setting forth opinions as to such other matters as
Administrative Agent or Syndication Agents may reasonably request, dated as of
the Closing Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agents (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).
          (k) Fees. Borrower shall have paid to Agents the fees payable on the
Closing Date referred to in Section 2.11(e).
          (l) Solvency Certificate. On the Closing Date, Administrative Agent
and Syndication Agents shall have received a Solvency Certificate from Borrower
substantially in the form of Exhibit R demonstrating that after giving effect to
the consummation of the transactions contemplated hereunder and any rights of
contribution, Borrower and its Subsidiaries, taken as a whole, are and will be
Solvent.
          (m) Closing Date Certificate. Borrower shall have delivered to
Administrative Agent and Syndication Agents an originally executed Closing Date
Certificate, together with all attachments thereto.
          (n) No Litigation. There shall not exist any action, suit,
investigation, litigation, proceeding, hearing or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent
and Syndication Agents, singly or in the aggregate, materially impairs any of
the transactions contemplated by the Credit Documents, or that could reasonably
be expected to have a Material Adverse Effect.
          (o) Completion of Proceedings. All corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent or Syndication Agents and its counsel shall be reasonably
satisfactory in form and substance to Administrative Agent and Syndication
Agents and such counsel, and Administrative Agent, Syndication Agents and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Administrative Agent or Syndication Agents may reasonably
request.
          (p) Patriot Act. At least ten days prior to the Closing Date,
Arrangers shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the U.S.A. Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”).
     3.2. Conditions to the Making of Loans.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (a) Conditions Precedent. The obligation of each Lender to make any
Loan on any Credit Date, including the Closing Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:
          (i) Administrative Agent shall have received a fully executed and
delivered Funding Notice or Issuance Notice, as the case may be, in each case
signed by the chief executive officer, the chief financial officer or the
treasurer of Borrower or of the managing member of Borrower or by any executive
officer of Borrower or managing member designated by any of the above-described
officers on behalf of Borrower in a writing delivered to the Administrative
Agent; provided, however, that the Administrative Agent may rely upon the direct
telephonic notice (not a voicemail or message) from such authorized officer of
Borrower to an authorized representative of the Administrative Agent, so long as
written notice from such authorized officer of Borrower is received by
Administrative Agent at least one Business Day prior to funding for Eurodollar
Rate Loans and on the funding date prior to funding for Base Rate Loans;
          (ii) after making the Credit Extensions requested on such Credit Date,
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
          (iii) as of such Credit Date:
          (1) the representations and warranties contained herein and in the
other Credit Documents shall be true, correct and complete in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true, correct and complete in all material respects
on and as of such earlier date;
          (2) no event shall have occurred and be continuing or would result
from the consummation of the borrowing contemplated by such Funding Notice that
would constitute an Event of Default or a Potential Event of Default; and
          (3) no order, judgment or decree of any court, arbitrator or
governmental authority shall purport to enjoin or restrain any Lender from
making the Loans to be made by it on that Credit Date.
          (iv) Title Policy Endorsement. With respect to New Term Loans or New
Revolving Loan Commitments, Administrative Agent shall have received an
endorsement to the Mortgage Policies in the form of a 122 CLTA Endorsement
insuring the continuing First Priority of the Lien of the Deeds of Trust
(subject to Liens permitted under Section 6.2) as security for the requested New
Term Loan or New Revolving Loan Commitment on the date such New Term Loan is
made, or such New Revolving Loan Commitment is committed, increasing the
aggregate amount of the Mortgage Policies by the aggregate amount of such new
Loans or Commitments (to the extent available in view



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



of title insurance company industry limits and regulatory limits, and provided
that the Administrative Agent may agree to waive the requirement of such
increase to the extent that in the reasonable determination of the
Administrative Agent the cost of such increase is unreasonable relative to
prevailing title insurance premiums at such time) and insuring that (i) as of
the date of the initial Credit Extension or, if applicable, since the previous
Credit Extension (if a subsequent Credit Extension), there has been no change in
the condition of title unless permitted by the Credit Documents, and (ii) there
are no intervening Liens or encumbrances which may then or thereafter take
priority over the Lien of the Deeds of Trust (other than Liens permitted by
Section 6.2(l) and Liens imposed by law, such as carriers’, warehousemen’s,
landlord’s and mechanics’ Liens and ad valorem tax liens, in each case, incurred
in the ordinary course of business, and such intervening liens or encumbrances
securing amounts the payment of which are being disputed in good faith, so long
as the Title Company has delivered to Administrative Agent an endorsement or
affirmative coverage to the Mortgage Policy reasonably satisfactory to
Administrative Agent assuring against loss to the Secured Parties due to the
priority of such lien or encumbrance).
          (b) Notices. Any Notice shall be executed by an authorized officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.
     3.3. Conditions to Letters of Credit. The issuance of any Letter of Credit
hereunder (whether or not the applicable Issuing Bank is obligated to issue such
Letter of Credit) on or after the Closing Date is subject to the following
conditions precedent:
          (a) Issuance Notice. On or before the date of issuance of such Letter
of Credit, Administrative Agent shall have received, in accordance with the
provisions of Section 2.4(b), an originally executed Issuance Notice, in each
case signed by the chief executive officer, the chief financial officer or the
treasurer of Borrower or the managing member of Borrower or by any executive
officer of Borrower or managing member designated by any of the above-described
officers on behalf of Borrower in a writing delivered to the Administrative
Agent, together with all other information specified in Section 2.4(b) and such
other documents or information as the applicable Issuing Bank may reasonably
require in connection with the issuance of such Letter of Credit.
          (b) Other Conditions Precedent. On the date of issuance of such Letter
of Credit, all conditions precedent described in Section 3.2 shall be satisfied
to the same extent as if the issuance of such Letter of Credit were the making
of a Loan.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Lender and Issuing Bank, on the Closing Date and
on each Credit Date, that the following statements are true and correct:
     4.1. Organization; Requisite Power and Authority; Qualification. Each
Credit Party (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
     4.2. Equity Interests and Ownership. The Equity Interests of Borrower and
the Material Subsidiaries have been duly authorized and validly issued and (to
the extent applicable under local law) are fully paid and non-assessable. Except
as set forth on Schedule 4.2, as of the Closing Date, there is no existing
option, warrant, call, right, commitment or other agreement to which Borrower or
any of the Material Subsidiaries is a party requiring, and there is no
membership interest or other Equity Interests of Borrower or any of the Material
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Borrower or any of the Material Subsidiaries of any additional
membership interests or other Equity Interests of Borrower or any of the
Material Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of Borrower or any of the Material Subsidiaries.
Schedule 4.2 correctly sets forth the ownership interest of Borrower and each of
its Subsidiaries in its respective Subsidiaries as of the Closing Date.
     4.3. Due Authorization. The execution and delivery of the Credit Documents
and the performance of the obligations thereunder have been duly authorized by
all necessary action on the part of each Credit Party that is a party thereto.
     4.4. No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to Borrower or any of the Material Subsidiaries, (ii) any of the
Organizational Documents of Borrower or any of the Material Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Borrower or any of the Material Subsidiaries; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrower or any of the Material
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Borrower or any of the Material
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties, and Liens permitted
under Section 6.2(x) if not



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



granted under the Collateral Documents); or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Borrower or any of the Material Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and disclosed in writing to Lenders and except for any such
violations, conflicts, breaches, defaults, approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.
     4.5. Governmental Consents. Except as set forth on Schedule 4.5, execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Closing Date.
     4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
     4.7. Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position (on a consolidated basis and, to the extent
expressly provided hereinabove, consolidating basis), of the Persons described
in such financial statements as at the respective dates thereof and the results
of operations and cash flows (on a consolidated basis, and, to the extent
expressly provided hereinabove, consolidating basis) of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, except for obligations under the
Operative Documents, Borrower does not (and will not following the funding of
the initial Loans) have any contingent obligation, or contingent liability for
taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the foregoing financial statements or the notes thereto and which
in any such case is material in relation to the business, operations,
properties, assets, or condition (financial or otherwise) of Borrower and the
Restricted Subsidiaries taken as a whole.
     4.8. Projections. On and as of the Closing Date, the projections of
Borrower and its Subsidiaries for the period of Fiscal Year 2007 through and
including Fiscal Year 2011 (the “Projections”) are based on good faith estimates
and assumptions made by the management of Borrower; provided, the Projections
are not to be viewed as facts and that actual results during the period or
periods covered by the Projections may differ from such Projections and that the
differences may be material; provided, further, as of the Closing Date,
management of Borrower believed that the Projections were reasonable and
attainable.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



     4.9. No Material Adverse Change. Since December 31, 2006, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
     4.10. Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of the Material Subsidiaries
(a) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.11. Payment of Taxes. Except as otherwise permitted under Section 5.3,
all material tax returns and reports of Borrower required to be filed by it have
been timely filed, and all material Taxes due and payable have been paid when
due and payable other than any Taxes the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided on
the books of the Borrower. Borrower has not received written notification of any
proposed tax assessment against Borrower or any of its properties, other than
any assessment that is being actively contested in good faith by appropriate
proceedings and/or for which adequate reserves have been established in
accordance with GAAP in the Borrower’s books and records.
     4.12. Properties.
          (a) Title. The Credit Parties have (i) good, sufficient and legal
title to (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
(iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective material properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.7 or
in the most recent financial statements delivered pursuant to Section 5.1, in
each case, except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.7. Except as permitted by this Agreement, all such properties and
assets (or the interests or rights of the Credit Parties therein) are free and
clear of Liens.
          (b) Real Estate. As of the Closing Date, Schedule 4.12 contains a
true, accurate and complete list of (i) all Material Real Estate Assets, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Material Real Estate Asset of any Credit Party, regardless of
whether such Credit Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment.
Each agreement listed in clause (ii) of the immediately preceding sentence is in
full force and effect, and except as set forth on Schedule 4.12, Borrower does
not have knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Credit Party, enforceable against such Credit
Party in



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.
     4.13. Environmental Matters. Neither Borrower nor any other Credit Party
nor any PA Subsidiary nor any of their respective Facilities or operations is
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of the Material Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To Borrower’s and the Material Subsidiaries’ knowledge,
there are and have been, no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of the Material Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of the Material Subsidiaries
nor, to any Credit Party’s knowledge, any predecessor of Borrower or any of the
Material Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Borrower’s or any of the Material Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. To the Credit Parties’ knowledge, no event or condition has
occurred or is occurring with respect to Borrower or any of the Material
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect.
     4.14. No Defaults. No Credit Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained under the Credit Documents, the LVSC Notes Documents, the FF&E
Documents, any documents related to LVSC Aircraft Financing to which such Credit
Party is a party, or any of its other Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.
     4.15. Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon, all such Material Contracts are in full force and
effect and no defaults currently exist thereunder.
     4.16. Governmental Regulation. Neither Borrower nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 2005,
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur the
Indebtedness contemplated hereby, as



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



applicable, other than the Nevada Gaming Laws or which may otherwise render all
or any portion of the Obligations unenforceable. Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940. Incurrence of the Obligations under the Credit Documents complies with all
applicable provisions of the Nevada Gaming Laws.
     4.17. Margin Stock. No Credit Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to such Credit Party will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors.
     4.18. Employee Matters. Neither Borrower nor any of the Material
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against Borrower or any of the Material Subsidiaries,
or to Borrower’s knowledge, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against Borrower
or any of the Material Subsidiaries or to Borrower’s knowledge, threatened
against any of them, (b) to the Borrower’s knowledge, no strike or work stoppage
in existence or threatened involving Borrower or any of the Material
Subsidiaries, and (c) to Borrower’s knowledge, no union representation question
existing with respect to the employees of Borrower or any of the Material
Subsidiaries and, to Borrower’s knowledge, no union organization activity that
is taking place, except (with respect to any matter specified in clause (a),
(b) or (c) above, either individually or in the aggregate) such as is not
reasonably likely to have a Material Adverse Effect.
     4.19. Employee Benefit Plans. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Plan Participant, or any
Employee Benefit Plan or any trust established under Title IV of ERISA (other
than with respect to the payment of benefits thereunder) has been or is
reasonably expected to be incurred by Borrower, any of its Subsidiaries or any
of their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected
to occur. As of the Closing Date, other than an amount not to exceed $5,000,000,
the present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Borrower, any of its Subsidiaries or
any of their ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of Borrower, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is not
greater than $50,000,000. Borrower, each of its Subsidiaries and each of their
ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.
     4.20. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect to the transactions contemplated hereby, except as payable
to the Agents and the Lenders pursuant to the Engagement Letter and Borrower
hereby indemnifies Lenders against, and agrees that it will hold Lenders
harmless from, any claim, demand or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.
     4.21. Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.
     4.22. Matters Relating to Collateral.
          (a) Creation, Perfection and Priority of Liens. The execution and
delivery of the Collateral Documents by the Credit Parties, together with the
actions taken on or prior to the Closing Date pursuant to Section 3.1 are
effective to create in favor of Collateral Agent for the benefit of the Secured
Parties, as security for the Obligations, subject to the exceptions contained in
the Security Agreement, a valid and perfected First Priority Lien on all of the
Collateral, and all filings and other actions necessary to perfect and maintain
the perfection and priority status of such Liens have been duly made or taken
and remain full force and effect, other than the filing of any UCC financing
statements or Intellectual Property Security Agreements delivered to the
Collateral Agent for filing (but not yet filed), the recording of the Deeds of
Trust delivered to the Title Company for recording (but not yet recorded, and in
connection with which a title commitment has been issued by the Title Company on
the Closing Date), and the periodic filing of UCC continuation statements in
respect of UCC financing statements or Intellectual Property Security Agreements
filed by or on behalf of the Collateral Agent. As of the Closing Date, no
filing, recordation, re-filing or re-recording other than those listed on
Exhibit Q is necessary to perfect and maintain the perfection of the interest,
title or Liens of the Collateral Documents.
          (b) Permits. No authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority is required for either
(i) the pledge or grant by the Credit Parties of the Liens purported to be
created in favor of any Secured Party pursuant to any of the Collateral
Documents or (ii) the exercise by any Secured Party of any rights or remedies in
respect of any Collateral (whether specifically granted or created pursuant to
any of the Collateral Documents or created or provided for by applicable law),
except for filings or recordings contemplated by Section 4.22(a) or as set forth
in Schedule 4.22(b).
          (c) Absence of Third Party Filings. Except such as may have been filed
in favor of Administrative Agent or Collateral Agent as contemplated by
Section 4.22(a) or filed to perfect a Lien permitted under Section 6.2, no
effective UCC financing statement, fixture filing or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (d) Information Regarding Collateral. All information supplied to
Administrative Agent or Collateral Agent by or on behalf of Borrower with
respect to any of the Collateral (in each case taken as a whole with respect to
any particular Collateral) is accurate and complete in all material respects.
     4.23. Compliance with Statutes, etc. Borrower and the Material Subsidiaries
are in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of their business and the ownership of their property (including
compliance with all applicable Environmental Laws with respect to any material
Real Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such material Real
Estate Asset or the operations of Borrower or any of its Subsidiaries), except
such non-compliance that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
     4.24. Disclosure. None of the factual information (other than projections
and pro forma financial information as to which no representation is made under
this subsection), taken as a whole, furnished by or on behalf of Borrower or any
other Credit Party in writing to Arrangers, Administrative Agent, Issuing Bank
or any Lender for inclusion in the confidential information memorandum delivered
to the Lenders contains any untrue statement of a material fact or omitted to
state any material fact necessary to make such information, taken as a whole,
not misleading.
     4.25. Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
SECTION 5. AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made) and
cancellation, expiration, or cash collateralization (in accordance with the
terms hereof) of all Letters of Credit, each Credit Party shall perform, and
shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Section 5.
     5.1. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent (who will promptly deliver to the Lenders):



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (a) Quarterly Financial Statements. As soon as available, and in any
event within 50 days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter) of each Fiscal Year, commencing with the Fiscal Quarter in which
the Closing Date occurs:
          (i) the quarterly report on Form 10-Q for such Fiscal Quarter of LVSC
filed with the Securities and Exchange Commission, so long as such report
includes a condensed consolidating financial information note that contains a
column covering only the Credit Parties under the title “Guarantor Subsidiaries”
pursuant to the rules and regulations of the Securities and Exchange Commission;
or
          (ii) if such quarterly report does not contain all relevant
information set forth in clause (i), either because the condensed consolidating
financial information note set forth in clause (i) is no longer required under
Rule 3-10 of Regulation S-X under the Securities Exchange Act of 1934, as
amended, or because the guarantors referenced in such note are no longer
identical to the Credit Parties, or for any other reason (it being understood,
however, that the requirements of clause (i) shall apply at all times when the
guarantors covered by the note referenced therein are identical to the Credit
Parties), then, the quarterly report on Form 10-Q for such Fiscal Quarter of
LVSC filed with the Securities and Exchange Commission, which quarterly report
shall include an additional substantially similar note, setting forth equivalent
information to that set forth in the note described in clause (i), covering only
the Credit Parties; or
          (iii) if such quarterly reports are no longer filed with the
Securities and Exchange Commission, or if the Securities and Exchange Commission
objects to the inclusion of the additional note required by clause (ii), at the
Borrower’s option: (A) the consolidated balance sheets of the Credit Parties as
at the end of such Fiscal Quarter and the related consolidated statements of
operations and cash flows of the Credit Parties for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, or (B) the financial statements of Borrower and its
Subsidiaries provided to the Nevada Gaming Authorities for such Fiscal Quarter,
which financial statements shall include accompanying consolidating information
providing the consolidating balance sheet, statement of operations and statement
of cash flows with respect to the Credit Parties separate from the Borrower and
its Subsidiaries, in each case (x) together with a Financial Officer
Certification and a Narrative Report with respect thereto, and (y) which
information shall be made publicly available if at the time of delivery LVSC
continues to have any outstanding public securities;
          (b) Annual Financial Statements. As soon as available, and in any
event within 90 days after the end of each Fiscal Year, commencing with the
Fiscal Year in which the Closing Date occurs:
          (i) the annual report on Form 10-K for such Fiscal Year of LVSC filed
with the Securities and Exchange Commission, so long as such report includes a
condensed consolidating financial information note that contains a column
covering only



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



the Credit Parties under the title “Guarantor Subsidiaries” pursuant to the
rules and regulations of the Securities and Exchange Commission; or
          (ii) if such annual report does not contain all relevant information
set forth in clause (i), either because the condensed consolidating financial
information note set forth in clause (i) is no longer required under Rule 3-10
of Regulation S-X under the Securities Exchange Act of 1934, as amended, or
because the guarantors referenced in such note are no longer identical to the
Credit Parties, or for any other reason (it being understood, however, that the
requirements of clause (i) shall apply at all times when the guarantors covered
by the note referenced therein are identical to the Credit Parties), then, the
annual report on Form 10-K for such Fiscal Year of LVSC filed with the
Securities and Exchange Commission, which annual report shall include an
additional substantially similar note, setting forth equivalent information to
that set forth in the note described in clause (i), covering only the Credit
Parties; or
          (iii) if such annual reports are no longer filed with the Securities
and Exchange Commission, or if the Securities and Exchange Commission objects to
the inclusion of the additional note required by clause (ii), at the Borrower’s
option: (A) the consolidated balance sheets of the Credit Parties as at the end
of such Fiscal Year and the related consolidated statements of operations and
stockholders’ equity and cash flows of the Credit Parties for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail, or (B) the financial statements
of Borrower and its Subsidiaries provided to the Nevada Gaming Authorities for
such Fiscal Year, which financial statements shall include accompanying
consolidating information providing the consolidating balance sheet, statement
of operations, and statement of cash flows with respect to the Credit Parties
separate from the Borrower and its Subsidiaries, in each case (x) together with
a Financial Officer Certification and a Narrative Report with respect thereto,
and (y) which information shall be made publicly available if at the time of
delivery LVSC continues to have any outstanding public securities;
          (iv) with respect to such financial statements specified in clause
(i), (ii) or (iii) above, (A) a report thereon of PricewaterhouseCoopers LLP or
other independent public accounting firm of recognized national standing
selected by Borrower, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as scope of audit, shall express no doubts about the
ability of the Persons covered thereby to continue as a going concern, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of LVSC and its
Subsidiaries or Borrower and the Restricted Subsidiaries, as applicable, as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) and (B) to the extent in conformity with the guidelines of
the Public Company Accounting Oversight Board and the American Institute of
Certified Public Accountants, a written statement by such independent public
accounting firm stating (1) that their audit examination has included a



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



review of the terms of this Agreement as they relate to accounting matters, and
(2) whether, in connection with their audit examination, any condition or event
that constitutes an Event of Default or Potential Event of Default has come to
their attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof; provided that such
accountants shall not be liable by reason of any failure to obtain knowledge of
any such Event of Default or Potential Event of Default that would not be
disclosed in the course of their audit examination;
          (c) Compliance Certificate. Together with each delivery of financial
statements of LVSC and its Subsidiaries (or Borrower and the Restricted
Subsidiaries, as the case may be) pursuant to Sections 5.1(a) and (b), (i) a
duly executed and completed Officers’ Certificate of Borrower stating that the
signers, on behalf of Borrower, have reviewed the terms of this Agreement and
have made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and condition of the Credit Parties during the
accounting period covered by such financial statements and that such review has
not disclosed the existence during or at the end of such accounting period, and
that the signers do not have knowledge of the existence as at the date of such
Officers’ Certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action Borrower has taken, is taking and proposes to take with respect
thereto; and (ii) a duly executed and completed Compliance Certificate
demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods covered by Section 6.6;
          (d) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of LVSC and its Subsidiaries (or Borrower and
the Restricted Subsidiaries, as the case may be) delivered pursuant to
Section 5.1(a), (b) or (j) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, (i) (A) consolidated financial statements of the Credit Parties for
the current Fiscal Year to the effective date of such change and the two full
Fiscal Years immediately preceding the Fiscal Year in which such change is made,
in each case, prepared on a pro forma basis as if such change had been in effect
during such periods and (B) of one or more statements of reconciliation for all
such prior financial statements in form and substance reasonably satisfactory to
Administrative Agent and (ii) a written statement of the chief accounting
officer or chief financial officer of Borrower setting forth the differences
(including any differences that would affect any calculations relating to the
financial covenants set forth in Section 6.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;
          (e) Accountants’ Reports. Promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all final reports
submitted to Borrower by independent certified public accountants in connection
with each annual, interim or special audit of the financial statements of
Borrower and the Restricted Subsidiaries made by such accountants, including
(unless specifically restricted by such accountants or the term of the



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



letter) any comment letter submitted by such accountants to management in
connection with their annual audit;
          (f) SEC Filings and Other Financial Reports. Promptly upon their
becoming available, copies of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by LVSC or any of its
Subsidiaries to their security holders, (ii) all material regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectuses, if any, filed by LVSC or any of its Subsidiaries with
any securities exchange or with the Securities and Exchange Commission or any
similar Governmental Authority and (iii) to the extent prepared, any financial
statements and reports concerning any Credit Party not delivered pursuant to
Section 5.1(a) or (b). In each case, the delivery requirements of this clause
(f) shall be deemed satisfied if and when such documents are filed with the
Securities and Exchange Commission.
          (g) Notice of Default. Promptly upon any officer of Borrower obtaining
knowledge (i) of any condition or event that constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to Administrative Agent) or taken any other action with
respect to a claimed Event of Default or Potential Event of Default, (ii) that
any Person has given any notice to any Credit Party or taken any other action
with respect to a claimed default or event or condition of the type referred to
in Section 8.1(b) or (iii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, an Officers’ Certificate specifying the nature and period of existence
of such condition, event or change, or specifying the notice given or action
taken by any such Person and the nature of such claimed Event of Default,
Potential Event of Default, default, event or condition, and what action
Borrower has taken, is taking and proposes to take with respect thereto;
          (h) Notice of Litigation. Promptly upon any officer of Borrower
obtaining knowledge of (i) the non-frivolous institution of, or threat of, any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration against or affecting the Credit
Parties, or any property of the Credit Parties (collectively, “Proceedings”) not
previously disclosed in writing by Borrower to Lenders or (ii) any material
development in any Proceeding that, in any case (A) has a reasonable possibility
of giving rise to a Material Adverse Effect; or (B) seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby and written notice thereof
together with such other information as may be reasonably available to Borrower
to enable Lenders and their counsel to evaluate such matters;
          (i) ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Borrower, any of its Subsidiaries or any of their respective
          



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 




ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;
          (j) Financial Plan. As soon as practicable and in any event no later
than 30 days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the earlier of (i) the final maturity date of the Loans and
(ii) the next five Fiscal Years (a “Financial Plan”), including (A) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of the Credit Parties for each such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, (B) forecasted
consolidated statements of income and cash flows of the Credit Parties for each
quarter of the next succeeding Fiscal Year and (C) forecasts demonstrating
projected compliance with the requirements of Section 6.6 through the next three
Fiscal Years;
          (k) Insurance Report. As soon as practicable and in any event by the
last day of each Fiscal Year, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such report by the Credit Parties and all material
insurance coverage planned to be maintained by the Credit Parties in the
immediately succeeding Fiscal Year;
          (l) Certain Notices. Promptly upon receipt, copies of all material
notices provided to Borrower by the Nevada Gaming Authorities and the equivalent
authorities in Macau, Pennsylvania or Singapore; and
          (m) Ratings. Borrower will furnish to Administrative Agent prompt
written notice of any public announcement of a change in LVSC’s or Borrower’s
Corporate Ratings by Moody’s or S&P or any successor rating agencies.
          (n) Mortgage Subordination. As soon as practicable, copies of any
written notice, or notice of any verbal request, received regarding the
subordination of Phase II Mall Subsidiary’s interest in the Palazzo Mall Parcel
to the landlord’s mortgage thereon.
          (o) Other Information. With reasonable promptness, such other
information and data with respect to Borrower or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender.
          (p) Public Information. Concurrently with the delivery of any document
or notice required to be delivered pursuant to this Section 5.1, Borrower shall
indicate whether such document or notice contains material Nonpublic
Information. Borrower and each Lender acknowledge that certain of the Lenders
may be “public-side” Lenders (Lenders that do not wish to receive material
Nonpublic Information with respect to LVSC, its Subsidiaries or its securities)
and, if documents or notices required to be delivered pursuant to this
Section 5.1 or otherwise are being distributed through IntraLinks/IntraAgency or
another substantially equivalent website (the “Platform”), any document or
notice that Borrower has indicated contains material Nonpublic Information shall
not be posted on that portion of the Platform designated for such public-side
Lenders. If Borrower has not indicated whether a document or



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



notice delivered pursuant to this Section 5.1 contains material Nonpublic
Information, Administrative Agent shall post such document or notice solely on
that portion of the Platform designated for Lenders who wish to receive material
Nonpublic Information with respect to LVSC, its Subsidiaries or its securities.
     5.2. Existence. Except as otherwise permitted under Section 6.7, each
Credit Party will at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business; provided, no Credit Party (other than Borrower with respect to
existence) shall be required to preserve any such existence, right or franchise,
licenses and permits if such Person’s board of directors (or similar governing
body) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person.
     5.3. Payment of Taxes and Claims.
          (a) Each Credit Party will pay all material Taxes, assessments and
other governmental charges imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all material claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (i) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(ii) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim.
          (b) No Credit Party will file or consent to the filing of any
consolidated income tax return with any Person (other than any other Credit
Party) unless such Person shall have entered into the Tax Sharing Agreement or
another tax sharing agreement, in form and substance reasonably satisfactory to
Administrative Agent.
     5.4. Maintenance of Properties. Each Credit Party will maintain or cause to
be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all material properties used or useful in the business of the
Credit Parties, and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof except to the extent that
Borrower determines in good faith not to maintain, repair, renew or replace such
property if such property is no longer desirable in the conduct of their
business and the failure to do so is not disadvantageous in any material respect
to any Credit Party or the Lenders. Borrower will operate the Venetian Facility
and, after the Palazzo Opening Date, the Palazzo Project, at standards of
operation at least substantially equivalent to the standards of operation of the
Venetian Facility on the Closing Date.
     5.5. Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities,



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



losses or damage in respect of the assets, properties and businesses of the
Credit Parties as is required by its Material Contracts and Project Documents,
and as may from time to time customarily be carried or maintained under similar
circumstances by corporations of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for corporations similarly situated in the industry;
provided that deductibles in accordance with the Cooperation Agreement shall be
deemed customary for purposes of this sentence. Borrower shall (a) apply Net
Loss Proceeds to restore, replace or rebuild the Resort Complex in accordance
with the Cooperation Agreement and (b) apply any Net Loss Proceeds not applied
as provided in clause (a) in accordance with Section 2.14(b) hereof.
     5.6. Books and Records; Inspections. Each Credit Party will keep proper
books of record and accounts in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities. Each Credit Party will permit authorized representatives designated
by the Administrative Agent to visit and inspect any of the properties of any
Credit Party once per calendar year (unless an Event of Default has occurred and
is continuing, in which case authorized representatives of any Lender shall have
the right to such visitation and inspection as often as may reasonably be
requested, as coordinated by the Administrative Agent in a manner intended to
not unreasonably disrupt normal business operations), to inspect, copy and take
extracts from its and their financial and accounting records (to be used subject
to customary confidentiality restrictions and to the extent permitted by law),
and to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, if requested by Administrative
Agent (provided that any designated representatives of Borrower may, if they so
choose, be present at or participate in such discussion), all upon reasonable
notice and at such reasonable times during normal business hours.
     5.7. Lenders Meetings. Borrower will, upon the reasonable request of
Syndication Agents, Administrative Agent or Requisite Lenders, participate in a
meeting of Syndication Agents, Administrative Agent and Lenders once during each
Fiscal Year to be held at Borrower’s corporate offices (or at such other
location as may be agreed to by Borrower and Administrative Agent) at such time
as may be agreed to by Borrower, Syndication Agents and Administrative Agent.
     5.8. Compliance with Laws.
          (a) Each Credit Party will comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
          (b) Each Credit Party shall, from time to time obtain, maintain,
retain, observe, keep in full force and effect and comply in all material
respects with the terms, conditions and provisions of all Permits as shall now
or hereafter be necessary under applicable laws except any thereof the
noncompliance with which could not reasonably be expected to have a Material
Adverse Effect.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



     5.9. Environmental.
          (a) Environmental Disclosure. Borrower will deliver to Administrative
Agent and Lenders:
          (i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to material environmental matters at any Facility or with respect
to any material Environmental Claims;
          (ii) promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Borrower or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which is reasonably likely to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, are reasonably
likely to result in a Material Adverse Effect, and (3) Borrower’s discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
any Facility that could reasonably be expected to cause such Facility or any
part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws; and
          (iii) as soon as practicable following the sending or receipt thereof
by Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to give rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Borrower or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity.
          (b) Hazardous Materials Activities, Etc. (i) Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and
(ii) make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     5.10. Compliance with Material Contracts. Each Credit Party shall comply,
duly and promptly, in all material respects with its respective obligations and
enforce all of its respective rights under all Material Contracts and all Resort
Complex Operative Documents except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



     5.11. Subsidiaries. In the event that (i) any Person becomes a Domestic
Subsidiary (other than an Excluded Subsidiary) of Borrower or (ii) any PA
Subsidiary becomes directly or indirectly wholly-owned by one or more Credit
Parties, Borrower shall (a) promptly (and in any event within 10 Business Days)
cause such Subsidiary to become a Guarantor hereunder and a Grantor under the
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(c), 3.1(f), 3.1(g) and 3.1(j). With respect to each such
Subsidiary, Borrower shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Borrower, and (ii) all of the data required to be set
forth in Schedule 4.2 with respect to all Subsidiaries of Borrower; and such
written notice shall be deemed to supplement Schedule 4.2 for all purposes
hereof.
     5.12. Additional Material Real Estate Assets. In the event that any Credit
Party acquires a Material Real Estate Asset or a Real Estate Asset owned or
leased on the Closing Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates similar to those described in
Sections 3.1(f) and 3.1(g) with respect to each such Material Real Estate Asset
that Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such Material Real Estate Assets. Upon the creation of the Palazzo Condo
Tower Parcel as a separate parcel, the applicable Credit Party shall execute and
record a Deed of Trust in respect of such parcel and take such other actions
described in clauses (i) and (ii) of Section 3.1(f) and clauses (i) and (iii) of
Section 3.1(g) as have not previously been taken, and cause to be provided to
the Administrative Agent an amendment or endorsement to the Mortgage Policy in
form and substance reasonably satisfactory to the Administrative Agent. If the
Palazzo Condo Tower Parcel is not created as a separate parcel within 12 months
of the Closing Date, the Borrower shall or shall cause a Credit Party to lease
such parcel as contemplated in the Walgreens’ Documents and to deliver the items
described in the preceding sentence in respect of such leasehold with
appropriate changes in the Deed of Trust to reflect the fact that the mortgaged
property is a leasehold, not a fee, interest. In addition to the foregoing,
Borrower shall, at the request of Collateral Agent, deliver, from time to time,
to Collateral Agent such appraisals as are required by law or regulation of Real
Estate Assets with respect to which Collateral Agent has been granted a Lien.
     5.13. FF&E. Borrower agrees that it will use commercially reasonable
efforts to maintain the eligibility of any Specified FF&E which a Credit Party
has purchased with the proceeds of a FF&E Facility as collateral under such FF&E
Facility.
     5.14. Interest Rate Protection. No later than 90 days following the Closing
Date Borrower shall enter into one or more Rate Protection Agreements in form
and substance reasonably satisfactory to Syndication Agents (in consultation
with Administrative Agent), with respect to a notional amount of Indebtedness
such that not less than 50% of the sum of (x) the



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



total Indebtedness of the Credit Parties and (y) the LVSC Notes and LVSC
Aircraft Financing guaranteed by any Credit Party, in each case outstanding at
the Closing Date, shall be either (i) subject to such interest rate protection
agreements for a period of not less than two years from the Closing Date, or
(ii) fixed rate Indebtedness.
     5.15. Further Assurances.
          (a) Without expense or cost to Administrative Agent, Collateral Agent,
or the Lenders, each Credit Party shall, from time to time hereafter, execute,
acknowledge, file, record, do and deliver all and any further acts, deeds,
conveyances, mortgages, deeds of trust, deeds to secure debt, security
agreements, hypothecations, pledges, charges, assignments, financing statements
and continuations thereof, notices of assignment, transfers, certificates,
assurances and other instruments as Administrative Agent may from time to time
reasonably require in order to carry out more effectively the purposes of this
Agreement or the other Credit Documents, including to subject any items of
Collateral, intended to now or hereafter be covered, to the Liens created by the
Collateral Documents, to perfect and maintain such Liens (in the case of any
aircraft constituting Collateral acquired by a Credit Party, it being understood
that such Credit Party shall perfect such Liens within 90 days of the date of
such acquisition), and to assure, convey, assign, transfer and confirm unto
Administrative Agent the property and rights hereby conveyed and assigned or
intended to now or hereafter be conveyed or assigned or which any Credit Party
may be or may hereafter become bound to convey or to assign to Administrative
Agent or Collateral Agent or for carrying out the intention of or facilitating
the performance of the terms of this Agreement, or any other Credit Documents or
for filing, registering or recording this Agreement or any other Credit
Documents. Promptly upon a reasonable request each Credit Party shall execute
and deliver, and hereby authorizes the Agent to execute and file in the name of
such Credit Party, to the extent the Administrative Agent may lawfully do so,
one or more financing statements, chattel mortgages or comparable security
instruments to evidence more effectively the Liens of the Collateral Documents
upon the Collateral.
     5.16. Maintenance of Ratings. At all times, Borrower shall use commercially
reasonable efforts to maintain (i) ratings by Moody’s and S&P with respect to
the credit facilities hereunder, and (ii) corporate family ratings by Moody’s
and S&P with respect to Borrower.
     5.17. PA Sale Proceeds. Borrower shall cause each PA Subsidiary that
receives proceeds (excluding the first $25,000,000 of such proceeds received
after the Closing Date) from a sale or other transfer of all or any portion of a
PA Project to apply all such net after-tax proceeds first, to repay in full all
amounts outstanding under any PA Investment Notes owed by it within ten days of
the receipt thereof, and second, to make dividends or other distributions to the
Credit Parties (net of the share of such dividends that would be payable to
other equity holders in such PA Subsidiary in accordance with its Organizational
Documents). Upon receipt of such proceeds, the Credit Parties shall apply all
such proceeds in accordance with Section 2.14(a).



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made) and
cancellation, expiration, or cash collateralization (in accordance with the
terms of this Agreement) of all Letters of Credit, such Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Section 6.
     6.1. Indebtedness. No Credit Party shall, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:
          (a) the Obligations;
          (b) subject to the last sentence of this Section 6.1, Indebtedness
existing on the Closing Date and set forth on Schedule 6.1 and refinancing of
such Indebtedness in a principal amount not in excess of that which is
outstanding on the Closing Date (as such principal amount has been permanently
reduced following the Closing Date) (plus Refinancing Fees);
          (c) the Credit Parties may become and remain liable with respect to
Investments permitted by Section 6.3 to the extent constituting Indebtedness;
          (d) any Credit Party may become and remain liable for Indebtedness
represented by FF&E Facilities or any refinancing thereof pursuant to the terms
hereof in an aggregate principal amount not to exceed at any time $250,000,000
(plus, in connection with any refinancing of such FF&E Facilities, Refinancing
Fees);
          (e) Indebtedness of any Guarantor to Borrower or to any other
Guarantor, or of Borrower to any Guarantor; provided, (i) all such Indebtedness
in the form of loans shall be evidenced by the Intercompany Note, which shall be
subject to a First Priority Lien pursuant to the Security Agreement, (ii) all
such Indebtedness in the form of loans shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the Intercompany Note, and (iii) any payment by any such Guarantor under any
guaranty of the Obligations shall result in a pro tanto reduction of the amount
of any Indebtedness owed by such Subsidiary to Borrower or to any of its
Subsidiaries for whose benefit such payment is made;
          (f) any Credit Party may become and remain liable for Non-Recourse
Financing used to finance the construction, installation, purchase or lease of
personal or real property for use in the business of a Credit Party (and any
refinancing of such Indebtedness); provided that the Indebtedness incurred
pursuant to this clause (f) shall not exceed $75,000,000 (plus Refinancing Fees)
outstanding at any time;
          (g) to the extent that such incurrence does not result in the
incurrence by any Credit Party of any obligation for the payment of borrowed
money of others, Indebtedness of any Credit Party incurred solely in respect of
(i) performance bonds, completion guarantees, standby letters of credit or
bankers’ acceptances, letters of credit in order to provide security for
workers’



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



compensation claims, payment obligations in connection with self insurance or
similar requirements, surety and similar bonds, statutory claims of lessors,
licensees, contractors, franchisees or customers, bonds securing the performance
of judgments or a stay of process in proceedings to enforce a contested
liability or in connection with any order or decree in any legal proceeding,
provided, that such Indebtedness was incurred in the ordinary course of business
of such Credit Party and in an aggregate principal amount outstanding under this
clause (i) at any one time of less than $85,000,000 and (ii) bonds securing the
performance of judgments or a stay of process in proceedings to enforce a
contested liability or in connection with any order or decree in any legal
proceeding, to the extent that such Indebtedness is in an aggregate principal
amount outstanding under this clause (ii) at any one time of less than
$65,000,000;
          (h) so long as no Potential Event of Default or Event of Default has
occurred and is continuing or would result therefrom (other than any Potential
Event of Default or Event of Default that would be cured by the incurrence
thereof), any Credit Party may become and remain liable with respect to
unsecured Indebtedness; provided that at the time of incurrence, (i) Borrower’s
Consolidated Senior Leverage Ratio does not exceed 3.00:1.00 on a pro forma
basis after giving effect to the incurrence of such Indebtedness and the use of
proceeds therefrom; (ii) there shall be no scheduled amortization of principal
on any portion of such Indebtedness until a date six months following the
Tranche B Term Loan Maturity Date; (iii) the applicable final maturity date of
such Indebtedness shall be a date not earlier than six months following the
Tranche B Term Loan Maturity Date; and (iv) the covenants, defaults (and events
of default), redemption and other prepayment events, remedies, acceleration
rights, subordination provisions and other material terms applicable to such
Indebtedness shall not be materially more restrictive to the Credit Parties,
taken as a whole, than such provisions contained in this Agreement, as
reasonably determined by the board of directors of Borrower;
          (i) so long as no Potential Event of Default or Event of Default has
occurred and is continuing or would result therefrom, any Credit Party may
become and remain liable with respect to other Indebtedness in an aggregate
principal amount not to exceed, at any time outstanding $50,000,000;
          (j) the incurrence by any Credit Party of Indebtedness (which may
include Capital Lease obligations, mortgage financings or purchase money
obligations), in each case incurred for the purpose of financing all or any part
of the purchase price or cost of construction, installation and/or improvement
of property, plant or equipment used in the business of Borrower or the
construction, installation, purchase or lease of real or personal property or
equipment (including any refinancings thereof), in an aggregate principal amount
not to exceed, at any time outstanding, $85,000,000 (plus any Refinancing Fees);
          (k) Indebtedness arising from any agreement entered into by any Credit
Party providing for indemnification, purchase price adjustment or similar
obligations, in each case, incurred or assumed in connection with an Asset Sale;
          (l) to the extent it constitutes Indebtedness, obligations under
Hedging Agreements that are incurred (i) with respect to any Indebtedness that
is permitted by the terms of this Agreement to be outstanding, (ii) for the
purpose of fixing or hedging currency exchange rate risk with respect to any
currency exchanges, or (iii) for the purpose of fixing or hedging



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



commodities risk in connection with commodities to which a Credit Party has
actual exposure and not for speculative purposes;
          (m) guaranties of the LVSC Notes;
          (n) guaranties of LVSC Aircraft Financing;
          (o) guaranties of up to $50,000,000 in aggregate principal amount of
Indebtedness at any one time outstanding of the PA Subsidiaries; provided such
Indebtedness of the PA Subsidiaries is not prohibited from being incurred
pursuant to the terms of any PA Investment Note;
          (p) subject to the conditions set forth in Section 6.3(h) (other than
clause (iv) thereof) or 6.3(n), as applicable, guaranties (which guaranties
shall reduce amounts available pursuant to the Section 6.3(h) or 6.3(n), as
applicable, on a dollar-for-dollar basis), made on behalf of Excluded
Subsidiaries or Joint Ventures, so long as (i) both before and after giving
effect to the incurrence of such guaranty, no Potential Event of Default or
Event of Default has occurred or is continuing, and (ii) the applicable dollar
limitations set forth in Section 6.3(h) or Section 6.3(n), as the case may be,
would not be exceeded after giving effect to such incurrence when aggregated
(without duplication) with all Indebtedness incurred pursuant to this clause in
reliance on the applicable clause of Section 6.3 if such guaranty was instead
being incurred as an Investment thereunder; and
          (q) the Credit Parties may become and remain liable for customary
indemnities under the Project Documents and the Resort Complex Operative
Documents.
Notwithstanding the foregoing, any permitted refinancing (in each case, the “New
Indebtedness” of Indebtedness expressly contemplated by clause (b) of this
Section 6.1 shall only be permitted if (i) after giving effect to such New
Indebtedness, no Potential Event of Default or Event of Default has occurred and
is continuing, (ii) the aggregate scheduled installments of amortization of
principal (net of any increases in principal due to the capitalization of
Refinancing Fees) of such New Indebtedness in any Fiscal Year shall not exceed
the scheduled installments of amortization of principal of the Indebtedness
being refinanced in each such Fiscal Year (on a cumulative basis taking into
account any such amortization in any prior Fiscal Years scheduled under such
Indebtedness being refinanced), (iii) the covenants, defaults, redemption and
other prepayment provisions, remedies and acceleration provisions of such New
Indebtedness shall not be materially more restrictive to the Credit Parties,
taken as a whole, than the Indebtedness being refinanced, and (iv) the
applicable final maturity date of such Indebtedness shall not be earlier than
the applicable final maturity date of the Indebtedness being refinanced.
     6.2. Liens and Other Matters. No Credit Party shall directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of such Credit Party, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
except:



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
          (b) Liens for Taxes, assessments or governmental claims if obligations
with respect thereto are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted;
          (c) statutory Liens of landlords, statutory Liens of banks and rights
of set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case, incurred
in the ordinary course of business or in connection with the development,
construction or operation of the Resort Complex (i) for amounts not yet overdue,
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of 5 days) are being contested in good faith by
appropriate proceedings, so long as (A) such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, and (B) in the case of a Lien with respect to any
portion of the Collateral, such contest proceedings conclusively operate to stay
the sale of any portion of the Collateral on account of such Lien or (iii) with
respect to Liens of mechanics, repairmen, workmen and materialmen, with respect
to which Borrower has obtained a title insurance endorsement insuring against
losses arising therewith or Borrower has bonded such Lien within a reasonable
time after becoming aware of the existence thereof;
          (d) Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money), incurred in the
ordinary course of business or in connection with the development, construction
or operation of the Resort Complex (A) for amounts not yet overdue, (B) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien or (C) with respect to
Liens of mechanics, repairmen, workmen and materialmen, with respect to which
Borrower has obtained a title insurance endorsement insuring against losses
arising therewith or Borrower has bonded such Lien within a reasonable time
after becoming aware of the existence thereof;
          (e) easements, rights-of-way, avagational servitudes, restrictions,
encroachments, and other defects or irregularities in title, in each case, which
do not and will not interfere in any material respect with the ordinary conduct
of the business of the Credit Parties;
          (f) leases or subleases granted to third parties in accordance with
any applicable terms of this Agreement and the Collateral Documents and not
interfering in any material respect with the ordinary conduct of the business of
the Credit Parties and any leasehold mortgage in



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



favor of a party financing the lessee under any such lease, provided no Credit
Party is liable for the payment of any principal of, or interest, premiums or
fees on, such financing;
          (g) any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
          (h) Liens solely on any cash earnest money deposits made by any Credit
Party in connection with any letter of intent or purchase agreement permitted
hereunder;
          (i) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
          (j) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (k) any zoning or other law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
          (l) licenses of patents, copyrights, trademarks and other intellectual
property rights granted by Credit Parties in the ordinary course of business and
not interfering in any respect with the ordinary conduct of or materially
detracting from the value of the business of such Credit Party;
          (m) Liens described in Schedule 6.2 or on a title report or Mortgage
Policy delivered pursuant hereto;
          (n) Liens securing Indebtedness permitted pursuant to Sections 6.1(f)
and/or (j); provided that such Liens extend only to the real property and/or
personal property (including Specified FF&E) that is constructed, purchased,
leased, financed or refinanced with the proceeds of such Indebtedness and to any
related assets and rights, including proceeds of such property or Indebtedness
and related collateral accounts in which such proceeds are held and any related
assets or rights;
          (o) (i) Liens to secure a stay of process in proceedings to enforce a
contested liability, or required in connection with the institution of legal
proceedings or in connection with any other order or decree in any such
proceeding or in connection with any contest of any Tax or other governmental
charge, or deposits with a Governmental Authority entitling any Credit Party to
maintain self-insurance or to participate in other specified insurance
arrangements, or (ii) any attachment or judgment Lien not constituting an Event
of Default under Section 8.1(h); provided that such Liens referred to in this
clause (o) to the extent such liens secure Indebtedness, shall not exceed the
amounts specified in Section 6.1(g);
          (p) Liens on real property of Borrower arising pursuant to the
Harrah’s Shared Roadway Agreement or the Harrah’s Shared Garage Lease (as in
effect on the Closing Date) and any similar Liens arising pursuant to any
amendments thereto;



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (q) Liens created or contemplated under the Cooperation Agreement,
HVAC Services Agreements and the Walgreens’ Documents;
          (r) Liens on property of a Person existing at the time such Person
became a Credit Party, is merged into or consolidated with or into, or wound up
into, Borrower or any other Credit Party; provided, that such Liens were in
existence prior to the consummation of, and were not entered into in
contemplation of, such acquisition, merger or consolidation or winding up and do
not extend to any other assets other than those of the Person acquired by,
merged into or consolidated with Borrower or such other Credit Party;
          (s) Liens on property existing at the time of acquisition thereof by
Borrower or any other Credit Party; provided that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition and do not extend to any other assets other than those so
acquired;
          (t) Liens incurred in connection with the construction of pedestrian
bridges over (x) Las Vegas Boulevard and Sands Avenue and/or (y) Koval Lane and
Sands Avenue; provided that such Liens will not (i) materially interfere with,
impair or detract from the operation of the business of the Credit Parties or
the construction or operation of the Resort Complex or (ii) cause a material
decrease in the value of the Collateral;
          (u) Liens on cash deposits and Cash Equivalents incurred in connection
with Hedging Agreements;
          (v) Liens incurred in connection with the exchange of property with a
governmental agency or adjoining property owner, or any other similar
transaction with respect to the Resort Complex in accordance with the terms of
Section 6.7(u);
          (w) Liens created by or contemplated under the documents governing the
use, management and operation of residential condominium units (or “condo-hotel”
or “timeshare” units) that are at or a part of the Resort Complex (including
condominium declarations and by-laws and CC&R’s);
          (x) Liens securing the LVSC Notes to the extent contemplated by the
Collateral Documents or otherwise (pursuant to documentation reasonably
satisfactory to the Administrative Agent) on a pari passu basis with the
Obligations;
          (y) Liens on Specified FF&E securing obligations in respect of a FF&E
Facility; provided, the secured parties under such FF&E Facility or their
representative have entered into the Existing GE FF&E Intercreditor Agreement or
have entered into another intercreditor agreement on terms and conditions
reasonably satisfactory to the Administrative Agent;
          (z) easements, restrictions, rights of way, encroachments and other
minor defects or irregularities in title incurred in connection with the traffic
study relating to increased traffic on Las Vegas Boulevard and Sands Avenue as a
result of completion of the Resort Complex;
          (aa) Liens in connection with any defeasance of the LVSC Notes, Liens
in favor of the LVSC Notes Indenture Trustee on any amounts held in a defeasance
account pursuant to a



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



defeasance trust agreement and any proceeds held in such account for the benefit
of the holders of such LVSC Notes; and
          (bb) Other Liens securing Indebtedness in an aggregate amount not to
exceed $25,000,000 at any one time outstanding.
     6.3. Investments; Joint Ventures; Formation of Subsidiaries. No Credit
Party shall, directly or indirectly, make or own any Investment in any Person,
including any Joint Venture or otherwise Invest in any Excluded Subsidiary,
except:
          (a) Investments in Cash and Cash Equivalents;
          (b) Investments existing on the Closing Date and described in
Schedule 6.3;
          (c) Investments (including the formation or creation of a Subsidiary
in compliance with the terms of this Agreement) by Borrower in any other Credit
Party or by any other Credit Party in Borrower or other Credit Parties;
          (d) any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with this Agreement;
          (e) receivables owing to any Credit Party if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided, however, that such trade terms may include such
concessionary trade terms as such Credit Party deems reasonable under the
circumstances;
          (f) payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;
          (g) the Credit Parties may invest in any Excluded Subsidiary or in any
Joint Venture any cash or other property (x) contributed to Borrower in exchange
for common equity; provided such contribution is not being made pursuant to the
last sentence of the definition of Consolidated Adjusted EBITDA, or
(y) contributed to the Borrower in the form of Shareholder Subordinated
Indebtedness;
          (h) so long as no Event of Default or Potential Event of Default shall
have occurred and be continuing or would result therefrom, any Credit Party may
form and make Investments in Excluded Subsidiaries and in Joint Ventures
(including Supplier Joint Ventures) of up to $2,100,000,000 in the aggregate
outstanding at any time (less any outstanding guaranties incurred pursuant to
Section 6.1(p)); provided that, prior to the Palazzo Opening Date, no more than
$1,800,000,000 of outstanding Investments shall be permitted under this clause
(h); provided, further, that (i) outstanding Investments in Joint Ventures
and/or non-wholly owned Excluded Subsidiaries (excluding Excluded Subsidiaries
that are not wholly-owned solely due to minority interests held as required by
local law, or directors’ qualifying shares) shall not be permitted to exceed
$450,000,000 prior to the Palazzo Opening Date, and $525,000,000 at any time,
(ii) no such Joint Venture or Excluded Subsidiary shall own or operate or
possess any material license, franchise or right used in connection with the
ownership or operation of the



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



Resort Complex or any material project assets of any Credit Party, (iii) in the
case of any Investment in a Supplier Joint Venture, Borrower shall have
delivered an Officers’ Certificate which certifies that in the reasonable
judgment of such officers the Investment in such Supplier Joint Venture will
result in an economic benefit to Borrower (taking into account such Investment)
as a result of a reduction in the cost of the goods or services being acquired
from the Supplier Joint Venture over the life of the Investment; and (iv) in the
case of an Excluded Subsidiary or Joint Venture, none of the Credit Parties
shall incur any liabilities or contingent obligations in respect of the
obligations of such Excluded Subsidiary or Joint Venture except for
(x) guaranties otherwise permitted hereunder, and (y) customary or “market
standard” non-recourse carve-out indemnities, including fraud and environmental
indemnities;
          (i) loans or advances to their employees or directors or former
employees or directors (a) to fund the exercise price of options granted under
LVSC’s stock option plans or agreements or employment agreements, as approved by
LVSC’s Board of Directors or (b) for other purposes in an amount not to exceed
$5,000,000 in the aggregate outstanding at any time;
          (j) Investments consisting of securities or other obligations received
in settlement of debt created in the ordinary course of business and owing to
such Credit Party or in satisfaction of judgments;
          (k) Investments out of the proceeds of the substantially concurrent
sale or issuance of Equity Interests of Borrower (or, to the extent the proceeds
of such issuance are contributed to Borrower or any other Credit Party as common
equity, of LVSC);
          (l) Investments in the PA Subsidiaries to develop the PA Projects;
provided that no more than 30% (or such greater percentage as Administrative
Agent shall approve) of the Investments made in any PA Project shall be in the
form of common equity and the balance of such Investments shall be pursuant to
PA Investment Notes (it being understood that up to $225,000,000 of Investments
in the form of common equity may be made prior to any Investments being made
pursuant to PA Investment Notes, so long as thereafter all Investments are made
pursuant to PA Investment Notes until such time as the percentages required by
this clause (l) have been attained);
          (m) to the extent constituting Investments, transfers of Intellectual
Property permitted pursuant to Section 6.7(t); and
          (n) after the Palazzo Opening Date, the Credit Parties may make
Investments in an amount equal to the sum of (1) 50% of (A) the Consolidated Net
Income of the Credit Parties for the period (taken as one accounting period)
from April 1, 2007, to the end of Borrower’s most recently ended Fiscal Quarter
for which internal financial statements are available (or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit) less (B) the amount paid or to be paid in respect of such period
pursuant to Section 6.5(c) to shareholders or members other than Borrower, plus
(2) without duplication, 100% of the aggregate net cash proceeds received by
Borrower since the Closing Date from capital contributions (other than cash
equity contributions made by Adelson or any of his Affiliates to be included in
Consolidated Adjusted EBITDA to meet the financial covenants set forth in
Section 6.6) or the issue or sale of Equity Interests or debt Securities of
Borrower that have been



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



converted into or exchanged for such Equity Interests of Borrower (other than
Equity Interests or such debt Securities of Borrower sold to another Credit
Party) plus (3) to the extent not otherwise included in the Credit Parties’
Consolidated Net Income, 100% of the cash dividends or other cash returns on
capital or the amount of the cash principal and interest payments received since
April 1, 2007, by Borrower or any other Credit Party from any Excluded
Subsidiary or in respect of any Joint Venture (other than dividends or
distributions to pay obligations of or with respect to such Excluded Subsidiary
such as income taxes) until the entire amount of Investments made in such
Excluded Subsidiary made under this Section 6.3 has been received or the entire
amount of such Investment in a Joint Venture made under this Section 6.3 has
been returned, as the case may be, and 50% of such amounts thereafter, minus the
aggregate amount of Restricted Payments made pursuant to clause (y) of
Section 6.5(g); provided, however that in the event Borrower converts an
Excluded Subsidiary to a Restricted Subsidiary, the Borrower may add back to
this clause the aggregate amount of any Investment in such Subsidiary that was
an Investment made pursuant to Section 6.3 at the time of such Investment;
in each case, it being understood that up to an aggregate of $250,000,000 of
such Investments pursuant to this Section 6.3, may instead be made through
Restricted Payments to LVSC as permitted by Section 6.5(l).
     6.4. Restrictions on Subsidiary Distributions. Except as provided herein or
in the other Credit Documents, no Credit Party shall create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any Restricted Subsidiary to (a) pay dividends or
make any other distributions on any of such Restricted Subsidiary’s Equity
Interests owned by any other Credit Party, (b) repay or prepay any Indebtedness
owed by such Restricted Subsidiary to any other Credit Party, (c) make loans or
advances to any other Credit Party, or (d) transfer, lease or license any of its
property or assets to any other Credit Party other than restrictions (i) in
agreements evidencing Indebtedness permitted by Sections 6.1(f) or (j) or any
related collateral documents that impose restrictions on the property so
acquired, (ii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement, (iv) as provided in any
FF&E Documents or the documentation governing the LVSC Notes (including any
related guaranties or collateral documents) or any Permitted Subordinated
Indebtedness, (v) any instrument governing Indebtedness or Equity Securities of
a Person acquired by a Credit Party as in effect at the time of such acquisition
or of an Excluded Subsidiary at the time of its designation as a Restricted
Subsidiary (except to the extent such Indebtedness was incurred in connection
with or in contemplation of such acquisition or designation), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired or designated, (vi) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, (vii) with respect to restrictions of the type set forth in clause
(d) above, as set forth in any agreement relating to Indebtedness permitted to
be secured by Permitted Liens so long as such restrictions only extend to the
assets secured by such Permitted Liens, or (viii) as required by applicable law
or any applicable rule or order of any gaming authority.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



     6.5. Restricted Payments. The Credit Parties shall not, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment, except:
          (a) Borrower may make regularly scheduled or required payments of
interest in respect of Permitted Subordinated Indebtedness of Borrower in
accordance with the terms of, and only to the extent required by the agreement
pursuant to which such Permitted Subordinated Indebtedness was issued and such
payments are not otherwise prohibited by the terms of this Agreement; provided
that (i) any such payments may be made only to the extent no Event of Default or
Potential Event of Default shall then exist and be continuing or would result
therefrom and (ii) any such payments may be made only to the extent that the
Consolidated Interest Coverage Ratio without giving effect to any Conforming L/C
or substitute cash equity contribution by Adelson or his Related Parties or
Affiliates pursuant to the last sentence of the definition of Consolidated
Adjusted EBITDA for the four Fiscal Quarter period ended on the most recent
Quarterly Date preceding such payment or such shorter period tested on such
Quarterly Date under Section 6.6(a) (determined on a pro forma basis as though
such payment had been made during the period tested as of such Quarterly Date
under Section 6.6(a)) would have been in compliance with the requirements of
Section 6.6(a) as certified to Administrative Agent by the chief financial
officer of Borrower, on behalf of Borrower, at the time of such payment;
          (b) the Credit Parties may redeem or purchase any Equity Interests in
any Credit Party or any Indebtedness of any Credit Party to the extent required
by any Nevada Gaming Authority or any other applicable gaming authority in order
to preserve a material Gaming License, provided that so long as such efforts do
not jeopardize any material Gaming License, Borrower shall have diligently tried
to find a third-party purchaser for such Equity Interests or Indebtedness and no
third-party purchaser acceptable to the Nevada Gaming Authority is willing to
purchase such Equity Interests or Indebtedness within a time period acceptable
to the Nevada Gaming Authority;
          (c) Borrower and the other Credit Parties that are required or
permitted to file a consolidated tax return with LVSC shall be entitled to make
payments to LVSC pursuant to the Tax Sharing Agreement or another tax sharing
agreement entered into pursuant to Section 6.9(i), and shall be entitled to make
“catch up” cash distributions in an amount not to exceed $25,000,000 to LVSC for
taxes that would have been distributable, but were not distributed, to LVSC in
respect of LVSC’s 2006 tax year and the first quarter of 2007;
          (d) the Credit Parties may make Restricted Payments to other Credit
Parties;
          (e) Borrower may make cash distributions to LVSC to enable LVSC to
make repurchases of its capital stock upon the death, disability or termination
of a director, officer or employee or former director, officer or employee of
LVSC or its subsidiaries or upon exercise of stock options, in each case, in
accordance with employment agreements or option plans or agreements in effect on
the Closing Date or approved by the Board of Directors of LVSC;
          (f) the Credit Parties may make cash Restricted Payments to LVSC to
enable LVSC (A) to pay franchise taxes, accounting, legal and other fees
required to maintain its corporate existence, (B) to provide for any other
reasonable and customary operating costs and



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



overhead expenses, and (C) to enable LVSC to pay customary and reasonable costs
and expenses of a proposed offering of securities or incurrence of Indebtedness
of LVSC that is not consummated;
          (g) Borrower may make other Restricted Payments after the Palazzo
Opening Date, and so long as no Event of Default or Potential Event of Default
shall exist and be continuing or would result therefrom, in an amount not to
exceed, in the aggregate (x) $50,000,000, plus (y) the sum of (1) 50% of (A) the
Consolidated Net Income of the Credit Parties for the period (taken as one
accounting period) from April 1, 2007 to the end of Borrower’s most recently
ended Fiscal Quarter for which internal financial statements are available (or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit) less (B) the amount paid or to be paid in respect of such
period pursuant to Section 6.5(c) to shareholders or members other than
Borrower, plus (2) without duplication, 100% of the aggregate net cash proceeds
received by Borrower since the Closing Date from capital contributions (other
than cash equity contributions made by Adelson or any of his Affiliates to be
included in Consolidated Adjusted EBITDA to meet the financial covenants set
forth in Section 6.6) or the issue or sale of Equity Interests or debt
Securities of Borrower that have been converted into or exchanged for such
Equity Interests of Borrower (other than Equity Interests or such debt
Securities of Borrower sold to another Credit Party) plus (3) to the extent not
otherwise included in the Credit Parties’ Consolidated Net Income, 100% of the
cash dividends or other cash returns on capital or the amount of the cash
principal and interest payments received since April 1, 2007, by Borrower or any
other Credit Party from any Excluded Subsidiary or in respect of any Joint
Venture (other than dividends or distributions to pay obligations of or with
respect to such Excluded Subsidiary such as income taxes) until the entire
amount of Investments made in such Excluded Subsidiary pursuant to Section 6.3
has been received or the entire amount of such Investment in a Joint Venture
pursuant to Section 6.3 has been returned, as the case may be, and 50% of such
amounts thereafter; minus the aggregate amount of Investments made pursuant to
Section 6.3(n);
          (h) Borrower may pay dividends or make distributions to LVSC to allow
LVSC to make scheduled principal and interest payments (and with respect to
clause (i) only, liquidated damages) on (i) the LVSC Notes, and (ii) the LVSC
Aircraft Financing;
          (i) Borrower may make other cash dividends or distributions to LVSC up
to an aggregate amount not to exceed $25,000,000;
          (j) Sands Pennsylvania, Inc. (and any other Restricted Subsidiaries
formed or acquired after the Closing Date that are owned in part by non-Credit
Parties) may make dividends and other distributions to the holders of its Equity
Interests who are not Credit Parties as and when required by its Organizational
Documents;
          (k) to the extent constituting Restricted Payments, Borrower may make
transfers of Intellectual Property permitted by Section 6.7(t);
          (l) Borrower may make Restricted Payments, up to an aggregate of
$250,000,000 for all such Restricted Payments (and which Restricted Payments
shall reduce amounts available pursuant to the applicable clause of Section 6.3
on a dollar-for-dollar basis), to



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



LVSC, to allow LVSC to make Investments that would otherwise be permitted to be
made by the Credit Parties pursuant to Section 6.3; provided the proceeds of
such Restricted Payments are in fact utilized by LVSC for such purpose; and
          (m) Borrower may transfer its Equity Interests in Interface to LVSC;
provided that Interface continues to be a Restricted Subsidiary and Guarantor
hereunder, directly wholly- owned by LVSC, and bound by all provisions of the
Credit Documents to the same extent as if it were a Restricted Subsidiary
wholly-owned by Borrower.
     6.6. Financial Covenants.
          (a) Interest Coverage Ratio. For so long as any Revolving Loans,
Revolving Commitments, Delayed Draw II Term Loans or Delayed Draw II Term Loan
Commitments are outstanding, Borrower will not permit the Consolidated Interest
Coverage Ratio as of the last day of any Fiscal Quarter occurring during any
period set forth below to be less than the ratio set forth opposite such period:

      Fiscal Quarter   Interest Coverage Ratio
July 1, 2008 December 31, 2008
  1.50:1.00
January 1, 2009 – June 30, 2009
  1.75:1.00
July 1, 2009 and thereafter
  2.00:1.00

          (b) Leverage Ratio. Borrower shall not permit the Consolidated
Leverage Ratio as of the last day of any Fiscal Quarter occurring during any
period set forth below to be greater than the ratio set forth opposite such
period:

      Fiscal Quarter   Leverage Ratio
July 1, 2008 – December 31, 2008
  7.50:1.00
January 1, 2009 – June 30, 2009
  7.00:1.00
July 1, 2009 –December 31, 2009
  6.50:1.00
January 1, 2010 – June 30, 2010
  6.00:1.00
July 1, 2010 – December 31, 2010
  5.50:1.00
January 1, 2011 and thereafter
  5.00:1.00



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



     6.7. Fundamental Changes; Disposition of Assets. The Credit Parties shall
not alter the corporate, capital or legal structure (except with respect to
changes in capital structure to the extent a Change of Control does not occur as
a result thereof) of any Credit Party, or enter into any transaction of merger
or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired (other than inventory in the ordinary course of
business), except:
          (a) the Credit Parties may consummate the Palazzo Mall Sale (or any
other sale of (i) the assets comprising the Palazzo Mall or (ii) the equity
interests in the Phase II Mall Subsidiary, so long as the Phase II Mall
Subsidiary does not have any material assets not solely related to the Palazzo
Mall) and Palazzo Condo Tower Sales (or the sale of the Palazzo Condo Tower
Parcel, or the equity interest in the entity which owns the Palazzo Condo Tower
Parcel so long as such entity does not have any material assets not solely
related to the Palazzo Condo Tower);
          (b) the Credit Parties may dispose of obsolete, worn out or surplus
assets or assets no longer used or useful in the business of the Credit Parties
in each case to the extent in the ordinary course of business, provided that
either (i) such disposal does not materially adversely affect the value of the
Collateral or (ii) prior to or promptly following such disposal any such
property shall be replaced with other property of substantially equal utility
and a value at least substantially equal to that of the replaced property when
first acquired and free from any Liens other than Liens permitted under
Section 6.2 and by such removal and replacement the Credit Parties shall be
deemed to have subjected such replacement property to the Lien of the Collateral
Documents in favor of Lenders, as applicable;
          (c) the Credit Parties may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales;
          (d) the Credit Parties may make Asset Sales of (x) assets other than
Core Assets, and (y) assets (so long as such sold assets do not include (i) any
Gaming License or (ii) any other material license or franchise used in
connection with the ownership or operation of the Resort Complex (other than
solely with respect to portions of the Resort Complex that are no longer, or
will no longer be following such sale, assets of a Credit Party)) having a fair
market value (valued at the principal amount thereof in the case of non-Cash
proceeds consisting of notes or other debt Securities, and fair market value in
the case of other non-Cash proceeds) not in excess of $150,000,000; provided, in
each case, that (A) the consideration received for such assets shall be in an
amount at least equal to the fair market value (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities, and fair market value in the case of other non-Cash proceeds)
thereof in the judgment of the Board of Directors of Borrower; (B) at least 75%
of the consideration received shall be cash and/or Cash Equivalents; and (C) the
Net Asset Sale Proceeds of such Asset Sales shall be applied as required by
Section 2.14(a);



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (e) the Credit Parties may have an Event of Loss or incur any Lien
permitted under Section 6.2;
          (f) the Guarantors may issue equity Securities to Borrower or to any
other Guarantor;
          (g) the Credit Parties may (i) be a party to any lease in effect on
the Closing Date, each of which lease of real property is set forth on
Schedule 4.12 hereto (as such lease may be amended, modified or supplemented in
accordance with the terms of this Agreement) or (ii) enter into any lease in
connection with the business of the Credit Parties as may be permitted under
Section 6.11; provided that (A) no Event of Default shall exist and be
continuing at the time of such transaction or lease or would occur after or as a
result of entering into such transaction or lease (or immediately after any
renewal or extension thereof at the option of the Credit Parties), (B) such
transaction or lease will not materially interfere with, impair or detract from
the operation of the business of the Credit Parties, (C) such transaction or
lease contains terms such that the lease, taken as a whole, is commercially
reasonable and fair to the Credit Parties in light of prevailing or comparable
transactions in other casinos, hotels, hotel attractions or shopping venues or
other applicable venues, (D) no gaming or casino operations (other than the
operation of arcades and games for children) may be conducted on any space that
is subject to such transaction or lease other than by the Credit Parties, (E) no
lease may provide that the Credit Parties may subordinate its fee, condominium
or leasehold interest to any lessee or any party financing any lessee (except as
provided in the Casino Level Mall Lease), and (F) the tenant under such lease
(other than any lease for a term of 21 days or less) shall provide
Administrative Agent on behalf of the Lenders with a Subordination,
Non-Disturbance and Attornment Agreement substantially in the form of Exhibit O
hereto with such changes as Administrative Agent may approve, which approval
shall not be unreasonably withheld or delayed, or Administrative Agent shall be
satisfied that such lease contains reasonably comparable (or better) terms as to
subordination, attornment and non-disturbance with respect to its tenant as
would be obtained under an agreement in the form of Exhibit O.
          (h) any Guarantor may be merged or consolidated with (or liquidated
into) any other Guarantor or Borrower;
          (i) (i) the Credit Parties may sell, lease or otherwise transfer
assets to each other, and (ii) the Credit Parties may sell, lease or otherwise
transfer assets to Excluded Subsidiaries and Joint Ventures to the extent
constituting Investments permitted by Section 6.3;
          (j) Borrower may dedicate space for the purpose of constructing (i) a
mass transit system, (ii) a pedestrian bridge over Las Vegas Boulevard and Sands
Avenue or similar structures to facilitate pedestrian traffic, (iii) a
pedestrian bridge over Koval Lane and Sands Avenue to facilitate pedestrian
traffic between the SECC Phase II Project and the rest of the Resort Complex,
(iv) a right turn lane or other roadway dedication at or near the Resort
Complex, and (v) other improvements relating to vehicular, mass transit and/or
pedestrian access or movement; provided, in each case, that either (A) such
dedication does not materially impair the use or operations of either of the
Palazzo Project or the Venetian Facility, or (B) Borrower believes in its good
faith judgment that the failure to so dedicate such space would be reasonably



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



likely to result in the taking or condemnation of such space by a Governmental
Authority, or the taking of another action adverse to the Credit Parties by a
Governmental Authority;
          (k) Borrower may license trademarks and trade names in the ordinary
course of business;
          (l) the Credit Parties may transfer any assets leased or acquired with
proceeds of a Non-Recourse Financing permitted under Section 6.1 or any other
financing permitted under Section 6.1 and secured by a Lien permitted under
Section 6.2 to the lender providing such financing or its designee upon default,
expiration or termination of such Non-Recourse Financing or other financing;
          (m) Borrower may sell receivables for fair market value in the
ordinary course of business;
          (n) Borrower may merge into a holding company in order to create a new
holding company parent or to change its place of organization;
          (o) the Borrower may merge into a holding company in order to create a
new holding company parent, to change its place of organization, and Borrower
may convert into a “C corporation” or a partnership so long as it gives the
Administrative Agent at least thirty days’ notice before it changes its name,
identity or corporate structure and shall execute and deliver such instruments
and documents as may reasonably be required by the Administrative Agent to
maintain a prior perfected security interest in the Collateral;
          (p) Intentionally Omitted;
          (q) Sands Pennsylvania, Inc. may sell its equity interests in any PA
Subsidiary in accordance with the Organizational Documents thereof and the PA
Contribution Agreement;
          (r) the Credit Parties may make exchanges of (x) assets other than
Core Assets, and (y) assets (so long as such assets do not include (i) any
Gaming License or (ii) any other material license, franchise or right used in
connection with the ownership or operation of the Resort Complex (other than
solely with respect to portions of the Resort Complex that are no longer, or
will no longer be following such exchange, assets of a Credit Party)) for either
assets or Equity Interests; provided that (A) the consideration received by the
Credit Parties in any such exchange have a fair market value (as determined in
good faith by the Borrower) equal to the assets so exchanged; (B) in the case of
clause (y), the aggregate fair market value of all such exchanges does not
exceed $175,000,000 during any calendar year; (C) the non-cash proceeds (other
than Equity Interests) from such exchange are pledged as Collateral to the
extent required by Section 5.15; (D) the cash portion of any proceeds received
from such exchange are applied as required by Section 2.14(a); and (E) no
Potential Event of Default or Event of Default is in existence at the time of
any such exchange or would be caused thereby;
          (s) the Credit Parties may make distributions permitted under
Section 6.5;



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (t) any Credit Party may contribute, distribute, transfer or assign
any of its Intellectual Property and related rights to LVSC or any Excluded
Subsidiary in connection with a reorganization of the LVSC’s and its
Subsidiaries’ portfolio of Intellectual Property;
          (u) the Credit Parties may transfer property to, or exchange property
with, a Governmental Authority or an adjoining property owner to facilitate the
development, construction or operation of the Resort Complex; provided that such
transfer or exchange is in the best interests of the Credit Parties in the
reasonable business judgment of the Board of Directors of Borrower; and
          (v) the Credit Parties may dispose of construction equipment with a
value of no more than $10,000,000 in the aggregate.
     6.8. Sale and Leasebacks. The Credit Parties shall not directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) which the Credit Parties have sold or transferred or are to sell
or transfer to any other Person or (ii) which the Credit Parties intend to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by the Credit Parties to any Person in connection with
such lease, except that the Credit Parties may enter into sale-leaseback
transactions in connection with any Non-Recourse Financing permitted hereunder.
     6.9. Transactions with Shareholders and Affiliates. No Credit Party shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower (other than any transaction between
Credit Parties) on terms that are less favorable to such Credit Party, except,
that the Credit Parties may enter into and permit to exist:
          (a) transactions that are on terms that are not less favorable to that
Credit Party than those that might be obtained at the time from a Person who is
not such an Affiliate;
          (b) reasonable and customary fees paid to members of the board of
directors (or similar governing body) of Borrower, Interface and their
respective Subsidiaries;
          (c) employment, secondment, compensation, indemnification,
noncompetition or confidentiality arrangements with employees or directors of a
Credit Party or of LVSC entered into in the ordinary course of business or as
approved by a majority of the independent members of the Board of Directors of
Borrower or the relevant Restricted Subsidiary for officers and other employees
of Borrower, Interface and their respective Subsidiaries (or a committee of such
board, the majority of which consists of independent directors) in its
reasonable determination;
          (d) purchases of materials or services by the Credit Parties in the
ordinary course of business pursuant to the Procurement Services Agreement or
otherwise on arm’s length terms;
          (e) license agreements with any Excluded Subsidiary or Joint Venture;
          (f) Shareholder Subordinated Indebtedness;



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          (g) any agreement by an Excluded Subsidiary to pay management fees to
the Credit Parties directly or indirectly;
          (h) Investments permitted by Section 6.3, Restricted Payments
permitted by Section 6.5, and Asset Sales permitted by Section 6.7;
          (i) transactions contemplated by the Tax Sharing Agreement, or in lieu
thereof, another tax sharing agreement with LVSC in form and substance
(including any amendments thereto) reasonably satisfactory to the Administrative
Agent;
          (j) transactions contemplated by (i) the LVSC Corporate Services
Agreement, (ii) one or more other management or services agreements among
Borrower, LVSC, and/or Interface Employee Leasing, LLC, approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
providing for certain corporate, managerial, sourcing, aviation and/or hotel
services, and (iii) any amendments, modifications or supplements to any of the
above, and the transactions contemplated thereby; provided that such amendments
or modifications are approved by the Administrative Agent, such approval not to
be unreasonably withheld or delayed (it being agreed that any increase or
decrease to the allocation of indirect costs to Borrower of less than 10% shall
be deemed to be reasonable and shall not require any approval);
          (k) transactions contemplated by (i) the Aircraft Agreements in
existence on the Closing Date, (ii) one or more other Aircraft Agreements, on
terms not materially worse, taken as a whole, to the Credit Parties or the
Lenders than the Aircraft Agreements in existence on the Closing Date or
otherwise approved by the Administrative Agent, such approval not to be
unreasonably withheld or delayed, and (iii) any amendments, modifications or
supplements to any of the above, and the transactions contemplated thereby;
provided that such amendments or modifications are not materially adverse to the
Credit Parties or the Lenders unless approved by the Administrative Agent;
          (l) the transactions contemplated by the PA Contribution Agreement
(including all exhibits thereto), the Organizational Documents of PA Retail and
PA Gaming, and each PA Investment Note entered into pursuant hereto;
          (m) the transactions and agreements set forth on Schedule 6.9;
          (n) registration rights agreements to provide for the registration
under the Securities Act of the capital stock interests held by Affiliates;
          (o) the transactions contemplated by the Cooperation Agreement, each
Project Document and each HVAC Services Agreement; and
          (p) transactions permitted by Sections 6.1(m), (n), (o) and (p), and
Section 6.2(x).
     6.10. Disposal of Subsidiary Stock. Except in connection with a transaction
(including a liquidation, dissolution, conveyance, sale, lease, transfer or
other disposition) permitted by Section 6.7(c), (d), (h), or (s), or clause
(i) of Section 6.7(i)), Borrower shall not, directly or
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



indirectly sell, assign, pledge or otherwise encumber or dispose of any shares
of capital stock or other Equity Interests of any Guarantor, except (i) to
qualify directors if required by applicable law and (ii) to the extent required
by any Nevada Gaming Authority or any other gaming authority in order to
preserve a material Gaming License; provided, however, that the valuation of
such Guarantor for purposes of determining whether such sale, assignment, pledge
or disposition is permitted under Section 6.5(i) or Section 6.7(c), (d) or
(i) as the case may be, shall be the fair market value of such Guarantor as a
going concern, as determined by the board of directors of LVSC.
     6.11. Conduct of Business. The Credit Parties shall not engage in any
business activity except those business activities engaged in on the Closing
Date and any activity or business incidental, related or similar thereto, or any
business or activity that is a reasonable extension, development or expansion
thereof or ancillary thereto, including any internet gaming, hotel,
entertainment, recreation, convention, trade show, meeting, travel, travel tour,
retail sales, residential condominium, “condo hotel,” “timeshare,” or other
activity or business designed to promote, market, support, develop, construct or
enhance the casino gaming, hotel, retail and entertainment mall and resort
business operated by the Credit Parties.
     6.12. Certain Restrictions on Changes to Certain Documents.
          (a) The Credit Parties shall not agree to any material amendment to,
or waive any of their material rights under, any Material Contract (excluding
the LVSC Notes Documents, the Aircraft Financing Documents, and any FF&E
Facility Agreements) or enter into new Material Contracts (other than LVSC Notes
Documents, Aircraft Financing Documents, and FF&E Facility Agreements, and new
Project Documents permitted by, and in accordance with the terms of, the
Cooperation Agreement) without, in each case, obtaining the prior written
consent of Requisite Lenders if in any such case, such amendment or waiver or
new Material Contract or Permit could reasonably be expected to have a Material
Adverse Effect or otherwise adversely affect Lenders in any material respect.
          (b) The Credit Parties shall not amend or otherwise change the terms
of any documents governing Permitted Subordinated Indebtedness (except in
connection with a defeasance or permitted refinancing thereof) or permit the
termination thereof (other than in accordance with the terms thereof), or make
any payment consistent with an amendment thereof or change thereto (except in
connection with a defeasance or permitted refinancing thereof), if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of the Indebtedness evidenced thereby (or a
trustee or other representative on their behalf) which would be materially
adverse to the Credit Parties or the Lenders.
          (c) Notwithstanding the foregoing provisions of this Section 6.12, to
the extent not otherwise permitted pursuant to the terms of Section 6.12(a), on
or after the Closing Date, Borrower may enter into amendments to the Cooperation
Agreement (to cover the relationship between the Venetian Facility and the
Palazzo Project and/or the relationship between the Palazzo Project and the
Palazzo Mall and/or the relationship between the Palazzo Condo Tower and the
Resort Complex, and to otherwise reflect the fact that the Resort Complex
includes, or will include, the Venetian Facility, the Palazzo Project and the
SECC Phase II Project and the
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Palazzo Condo Tower), in each case, in form and substance reasonably
satisfactory to the Administrative Agent.
     6.13. Fiscal Year. Borrower shall not change its Fiscal Year-end from
December 31.
     6.14. No Joint Assessment. Without the prior written approval of
Administrative Agent, which approval may be granted, withheld, conditioned or
delayed in its sole discretion, the Credit Parties shall not suffer, permit or
initiate, the joint assessment of any parcel of Mortgaged Property (a) with any
other real property constituting a separate tax lot or (b) with any portion of
any parcel of Mortgaged Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any Taxes which may be
levied against any such personal property shall be assessed or levied or charged
to such Mortgaged Property as a single Lien.
     6.15. No Further Negative Pledge. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or leases or to
be sold pursuant to an executed agreement with respect to an Asset Sale and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), no Credit Parties shall enter into any agreement prohibiting
the creation or assumption of any Lien to secure the Obligations upon any of its
properties or assets, whether now owned or hereafter acquired other than (i) as
provided herein or in the other Credit Documents, (ii) as provided in the LVSC
Note Documents, or any FF&E Facility and the guarantees and collateral documents
relating thereto, or in any agreement relating to any LVSC Aircraft Financing or
to any other Indebtedness permitted to be secured by Liens permitted under
Section 6.2 other than Indebtedness permitted to be incurred pursuant to
Section 6.1(e) including any refinancing thereof permitted hereunder provided
that the provisions regarding the creation or assumption of Liens is not less
favorable to the Credit Parties or the Lenders than those set forth in the
documents evidencing the Indebtedness being refinanced, or (iii) as required by
applicable law or any applicable rule or order of any gaming authority.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     6.16. Restrictions Regarding PA Subsidiaries.
          (a) Indebtedness. The Credit Parties shall not permit the PA
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except (i) Indebtedness in an aggregate principal amount at any
time outstanding not to exceed $50,000,000 on terms reasonably satisfactory to
the Administrative Agent; and (ii) Indebtedness owed to a Credit Party, and
guarantees thereof, under the PA Investment Notes.
          (b) Liens. Borrower shall not permit the PA Subsidiaries to, directly
or indirectly, create, incur, assume or permit to exist any Lien securing
Indebtedness (other than Indebtedness permitted pursuant to Section 6.16(a)) on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the PA Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien securing Indebtedness with respect
to any such property, asset, income or profits under the Uniform Commercial Code
of any state or under any similar recording or notice statute, except (i) First
Priority Liens on any and all assets (other than equity interests) of such
entities securing Indebtedness under the PA Investment Notes, and (ii) Liens
securing Indebtedness permitted by Section
6.16(a).
          (c) Joint Venture Partners. Upon its formation and capitalization, PA
Retail shall be owned no less than 50% by Sands Pennsylvania, Inc. The Credit
Parties shall not permit the amendment or other modification of the PA
Contribution Agreement or any Organizational Documents of any PA Subsidiary, or
permit the issuance of equity interests in any PA Subsidiary, if the result
thereof would be to decrease the ownership percentage in PA Retail to below 50%
or PA Gaming to below the percentage ownership of Sands Pennsylvania, Inc. as of
the Closing Date, other than as permitted by Section 6.7(q).
SECTION 7. GUARANTY
     7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
     7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors (which right
shall not supersede any Beneficiary’s right to remaining unpaid amounts
guaranteed by such Contributing Guarantors) in
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



an amount sufficient to cause each Contributing Guarantor’s Aggregate Payments
to equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 7.2, each of (A) any assets
or liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder and under any guaranty of other Indebtedness which
guaranty contains a limitation as to maximum amount similar to that set forth in
this Section 7.2, pursuant to which the liability of such Guarantor hereunder is
included in the liabilities taken into account in determining such maximum
amount) and after giving effect as assets to the value (as determined under the
applicable provisions of the fraudulent transfer or conveyance laws) of any
rights to subrogation, reimbursement, indemnification or contribution of such
Guarantor pursuant to applicable law or pursuant to the terms of any agreement
(including any such right of contribution under this Section 7.2), and (B) any
liabilities of such Guarantor in respect of intercompany indebtedness to the
Borrower or other Affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder, shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
Each Guarantor is a third party beneficiary to the contribution agreement set
forth in this Section 7.2. In no event shall any Guarantor be required to
contribute more than its Fair Share Contribution Amount toward the payment of
Obligations under its Guaranty.
     7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for Borrower’s becoming
the subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against Borrower for
such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.
     7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectibility. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Beneficiary in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Beneficiary may
have against any such security, in each case as such Beneficiary in its
discretion may determine consistent herewith or the applicable Hedge Agreement
and any applicable security agreement, including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Borrower or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents or any Hedge Agreements; and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any of the Hedge Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for indebtedness other than
the Guaranteed Obligations) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Borrower or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Borrower and notices of any of
the matters referred to in Section 7.4 and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
     7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Guaranteed Obligations, including any such right of contribution as contemplated
by Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
     7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such Indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
     7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than contingent
indemnification obligations for which no claim has yet been made) shall have
been paid in full and the Revolving Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled or been cash
collateralized on terms satisfactory to the Issuing Bank. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
     7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



the financial condition of Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.
     7.11. Bankruptcy, etc.
          (a) So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Borrower or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Guarantor or by any defense
which Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
     7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition. A Guarantor
designated as an Excluded Subsidiary shall be released and discharged from its
Guaranty.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



SECTION 8. EVENTS OF DEFAULT
     8.1. Events of Default. If any one or more of the following conditions or
events shall occur:
          (a) Failure to Make Payments When Due. Failure by Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five days after the
date due; or
          (b) Default in Other Agreements. (i) Failure of any Credit Party to
pay when due any principal of or interest on or any other amount payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.1(a)) with an aggregate principal amount of $75,000,000 or more,
in each case, beyond the grace period, if any, provided therefor; (ii) breach or
default by any Credit Party with respect to any other material term of (1) one
or more items of Indebtedness in the aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness beyond the grace period, if
any, provided therefor, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or mandatorily redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be or (iii) any
breach or default by any party of the type referred to in Sections 8.1(b)(i) or
(ii) above of (x) the LVSC Notes Documents or (y) any documents related to the
LVSC Aircraft Financing that are guaranteed by any Credit Party; or
          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6,
Section 5.1(g), 5.2 or Section 6; provided that any failure to comply with
Section 6.6(a) shall not constitute an Event of Default with respect to the
Tranche B Term Loans, the Delayed Draw I Term Loans or any Series of New Term
Loans until the earlier of (such date, the “Springing Date”) (i) the date that
is 90 days after the date the Compliance Certificate is delivered which
demonstrates such a failure to comply (or, in the event of such failure to
comply and no such Compliance Certificate is delivered by Borrower, the date
such Compliance Certificate is required to be delivered in accordance with
Section 5.1(c)) and (ii) the date on which Administrative Agent, Collateral
Agent or the Lenders holding a majority of the Revolving Exposure exercise any
remedies in accordance with this Section 8.1; and provided, further, that, at
any time on or prior to the Springing Date, any Event of Default under
Section 6.6(a) may be waived, amended or otherwise modified from time to time
pursuant to Section 10.5(b)(xii); or
          (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any other term contained herein
or any of the other Credit Documents, other than any such term referred to in
any other Section of this Section 8.1, and such default shall not have been
remedied or waived within thirty days after the earlier of (i) an officer of
such Credit Party becoming aware of such default or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any other Credit Party (other than an Immaterial Subsidiary) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Borrower or any other Credit Party (other than an Immaterial Subsidiary)
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any other Credit Party (other than an Immaterial
Subsidiary), or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Borrower or any other Credit Party
(other than an Immaterial Subsidiary) for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any
other Credit Party (other than an Immaterial Subsidiary), and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or
          (g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower
or any other Credit Party (other than an Immaterial Subsidiary) shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Borrower or any other Credit
Party (other than an Immaterial Subsidiary) shall make any assignment for the
benefit of creditors; or (ii) Borrower or any other Credit Party (other than an
Immaterial Subsidiary) shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
board of directors (or similar governing body) of Borrower or any other Credit
Party (other than an Immaterial Subsidiary) (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $75,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Borrower or any other
Credit Party or any of their respective assets and shall remain
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



undischarged, unvacated, unbonded or unstayed for a period of sixty days (or in
any event later than five days prior to the date of any proposed sale
thereunder); or
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party (other than an Immaterial Subsidiary) decreeing the
dissolution or split up of such Credit Party and such order shall remain
undischarged or unstayed for a period in excess of 60 days; or
          (j) Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Borrower or any other Credit Party or any of
their respective ERISA Affiliates in excess of $75,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 412(n) of the Internal Revenue Code or under ERISA; or
          (k) Change of Control. A Change of Control shall occur; or
          (l) Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void by a Governmental Authority of competent
jurisdiction, or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void by a
Governmental Authority of competent jurisdiction or the Collateral Agent shall
not have or shall cease to have a valid and perfected First Priority Lien in the
Collateral for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control, except as otherwise
contemplated in any Credit Document, (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents or (iv) the subordination provisions in the Permitted
Subordinated Indebtedness or in any other instrument required under any
provision of this Agreement to be subordinated to the Obligations shall cease to
be enforceable against the holder thereof; or
          (m) Default Under or Termination of Certain Documents. Any Project
Document or Resort Complex Operating Document shall terminate or be terminated
or canceled, prior to its stated expiration date or any Credit Party shall be in
default (after the giving of any applicable notice and the expiration of any
applicable grace period) under any such Project Document or Resort Complex
Operative Document, but only if such default or termination would reasonably be
expected to cause a Material Adverse Effect, either individually or in the
aggregate; or
          (n) Default Under or Termination of Permits. Borrower or any other
Credit Party shall fail to observe, satisfy or perform, or there shall be a
violation or breach of, any of the
Credit and Guranty Agreement

 



--------------------------------------------------------------------------------



 



material terms, provisions, agreements, covenants or conditions attaching to or
under the issuance to such Person of any material Permit, including the Gaming
License issued by the Nevada Gaming Authority held by Borrower or any such
Permit or any material provision thereof shall be terminated or fail to be in
full force and effect or any Governmental Authority shall challenge or seek to
revoke any such Permit, but only if such failure to perform, breach or
termination could reasonably be expected to have a Material Adverse Effect;
          (o) Conforming L/C. Except as released as permitted under
Section 2.14(f), any Conforming L/C shall cease to be in full force and effect
at any time prior to twenty-four months from and after the date of its delivery
to the Administrative Agent other than following a drawing in full by the
Administrative Agent or, if permitted under the definition of Conforming L/C
Draw Event, the replacement of such Conforming L/C with a cash equity
contribution Borrower in the amount of the Conforming L/C.
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence (and
continuance, if applicable) of any other Event of Default, at the request of (or
with the consent of) Requisite Lenders (it being understood that during any
period during which an Event of Default under Section 6.6(a) exists solely with
respect to the Revolving Commitments, Delayed Draw II Term Loan Commitments,
Revolving Loans and Delayed Draw II Term Loans, Administrative Agent may, and at
the request of the Lenders holding a majority of the Revolving Exposure, Delayed
Draw II Term Loan Commitments and Delayed Draw II Term Loans, taken as a whole,
shall, take any of the actions described below solely as they relate to the
Revolving Commitments, Delayed Draw II Term Loan Commitments, Revolving Loans
and Delayed Draw II Term Loans), upon notice to Borrower by Administrative
Agent, (A)(x) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments and the obligation of Issuing Bank to issue any Letter of
Credit shall immediately terminate, (y) the Delayed Draw I Term Loan
Commitments, if any, of each Lender having such Delayed Draw I Term Loan
Commitments shall immediately terminate and (z) the Delayed Draw II Term Loan
Commitments, if any, of each Lender having such Delayed Draw II Term Loan
Commitments shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party: (I) the unpaid principal amount of and accrued
interest on the Loans, (II) an amount equal to the maximum amount that may at
any time be drawn under all Letters of Credit then outstanding (regardless of
whether any beneficiary under any such Letter of Credit shall have presented, or
shall be entitled at such time to present, the drafts or other documents or
certificates required to draw under such Letters of Credit), and (III) all other
Obligations; provided, the foregoing shall not affect in any way the obligations
of Lenders under Section 2.3(b)(v) or Section 2.4(e); (C) Administrative Agent
may cause Collateral Agent to enforce any and all Liens and security interests
created pursuant to Collateral Documents; and (D) Administrative Agent shall
direct Borrower to pay (and Borrower hereby agrees upon receipt of such notice,
or without notice upon the occurrence of any Event of Default specified in
Sections 8.1(f) and (g) to pay) to Administrative Agent such additional amounts
of cash as reasonable requested by Issuing Bank, to be held as security for
Borrower’s reimbursement Obligations in respect of Letters of Credit then
outstanding.
Credit and Guranty Agreement

 



--------------------------------------------------------------------------------



 



Any amounts in respect of obligations described in clause (A)(x) of Issuing Bank
to issue any Letter of Credit, when received by the Administrative Agent, shall
be held by the Administrative Agent pursuant to a cash collateral arrangement
reasonably satisfactory to the Administrative Agent. Notwithstanding anything
contained in the preceding paragraph, if at any time within 60 days after an
acceleration of the Loans pursuant to clause (ii) of such paragraph, Borrower
shall pay all arrears of interest and all payments on account of principal which
shall have become due otherwise than as a result of such acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified in this Agreement) and all Events of Default and
Potential Events of Default (other than non-payment of the principal of and
accrued interest on the Loans, in each case, which is due and payable solely by
virtue of acceleration) shall be remedied or waived pursuant to subsection 10.5,
then Requisite Lenders, by written notice to Borrower, may at their option
rescind and annul such acceleration and its consequences; but such action shall
not affect any subsequent Event of Default or Potential Event of Default or
impair any right consequent thereon. The provisions of this paragraph are
intended merely to bind Lenders to a decision which may be made at the election
of Requisite Lenders and are not intended, directly or indirectly, to benefit
Borrower, and such provisions shall not at any time be construed so as to grant
Borrower the right to require Lenders to rescind or annul any acceleration
hereunder or to preclude Administrative Agent or Lenders from exercising any of
the rights or remedies available to them under any of the Credit Documents, even
if the conditions set forth in this paragraph are met.
SECTION 9. AGENTS
     9.1. Appointment of Agents. GSCP, Lehman Brothers and Citi are each hereby
appointed Syndication Agents hereunder, and each Lender hereby authorizes each
of GSCP, Lehman and Citi to act as Syndication Agents in accordance with the
terms hereof and the other Credit Documents. Scotia Capital is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Scotia Capital to act as
Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Credit Documents. JPM is hereby appointed Documentation Agent
hereunder, and each Lender hereby authorizes JPM to act as Documentation Agent
in accordance with the terms hereof and the other Credit Documents. GSCP, Lehman
and Citi are each hereby appointed Arrangers hereunder, and each Lender hereby
authorizes each of GSCP, Lehman and Citi to act as Arrangers in accordance with
the terms hereof and the other Credit Documents. Each Agent and each Arranger
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Section 9 are solely for the benefit of Agents, Arrangers and Lenders
and no Credit Party shall have any rights as a third party beneficiary of any of
the provisions thereof. In performing its functions and duties hereunder, each
Agent and each Arranger shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower or any of its Subsidiaries.
Each of Syndication Agents and Documentation Agent, without consent of or notice
to any party hereto, may assign any and all of its rights or obligations
hereunder to any of its Affiliates. As of the Closing Date, neither GSCP, Lehman
and Citi, in their capacities as Syndication Agents, nor JPM, in its capacity as
Documentation Agent, shall have any obligations but shall be entitled to all
benefits of this Section 9.
Credit and Guranty Agreement

 



--------------------------------------------------------------------------------



 



     9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein. Administrative Agent hereby agrees that it shall (i) furnish to each
Arranger, upon request, a copy of the Register, and (ii) cooperate with each
Arranger in granting access to any Lenders (or potential lenders) who any
Arranger identifies to the Platform.
     9.3. General Immunity.
          (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, any Lender or any person providing the Settlement Service to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Potential Event of Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.
          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument
Credit and Guranty Agreement

 



--------------------------------------------------------------------------------



 



or document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, including any Settlement Confirmation or
other communication issues by any Settlement Service, and shall be entitled to
rely and shall be protected in relying on opinions and judgments of attorneys
(who may be attorneys for Borrower and/or other Credit Parties), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).
          (c) Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
     9.4. Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.
Credit and Guranty Agreement

 



--------------------------------------------------------------------------------



 



     9.5. Lenders’ Representations, Warranties and Acknowledgment.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrower and
the Restricted Subsidiaries in connection with Credit Extensions hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Borrower and the Restricted Subsidiaries. No Agent shall
have any duty or responsibility, either initially or on a continuing basis, to
make any such investigation or any such appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and no Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement or
an Assignment Agreement and funding its Term Loan and/or Revolving Loans on the
Closing Date or by the funding of any New Term Loans, New Revolving Loans or
Delayed Draw Term Loans, as the case may be, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date or as of the date of funding of such
New Loans or Delayed Draw Term Loans.
     9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share
at the time any claim therefor is made, severally agrees to indemnify each
Agent, to the extent that such Agent shall not have been reimbursed by any
Credit Party (but without limiting any Credit Party’s reimbursement
obligations), for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Credit Documents or otherwise in its capacity as such Agent
in any way relating to or arising out of this Agreement or the other Credit
Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided, further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.
     9.7. Successor Administrative Agent, Collateral Agent and Swing Line
Lender. Administrative Agent may resign at any time by giving thirty days’ prior
written notice thereof to Lenders and Borrower, and Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders. Upon any such notice of resignation or
Credit and Guranty Agreement

 



--------------------------------------------------------------------------------



 



any such removal, Requisite Lenders, with reasonable consent of the Borrower,
shall have the right, upon five Business Days’ notice to Borrower, to appoint a
successor Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided in the immediately preceding sentence, any
resignation or removal of Scotia Capital or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of Scotia Capital or its successor as Collateral Agent. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder. If Scotia Capital or
its successor as Administrative Agent pursuant to this Section has resigned as
Administrative Agent but retained its role as Collateral Agent and no successor
Collateral Agent has become the Collateral Agent pursuant to the immediately
preceding sentence, Scotia Capital or its successor may resign as Collateral
Agent upon notice to Borrower and the Requisite Lenders at any time. Any
resignation or removal of Scotia Capital or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of Scotia Capital or its successor as Swing Line Lender, and any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Swing Line Lender for all
purposes hereunder. In such event (a) Borrower shall prepay any outstanding
Swing Line Loans made by the retiring or removed Administrative Agent in its
capacity as Swing Line Lender, (b) upon such prepayment, the retiring or removed
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to Borrower for cancellation, and (c) Borrower shall issue, if so
requested by successor Administrative Agent and Swing Line Loan Lender, a new
Swing Line Note to the successor Administrative Agent and Swing Line Lender, in
the principal amount of the Swing Line Loan Sublimit then in effect and with
other appropriate insertions.
9.8. Collateral Documents and Guaranty.
          (a) Agents under Collateral Documents and Guaranty. Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of the Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations
Credit and Guranty Agreement

 



--------------------------------------------------------------------------------



 



with respect to any Hedge Agreement. Subject to Section 10.5, without further
written consent or authorization from any Secured Party, Administrative Agent or
Collateral Agent, as applicable, may execute any documents or instruments
necessary or reasonably requested by Borrower to (i) in connection with a sale
or disposition of assets permitted by this Agreement (but subject to Section
9.8(d) in the case of units comprising a portion of the Palazzo Condo Tower),
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 10.5) have
otherwise consented, (ii) release any Lien encumbering any item of Collateral in
connection with the incurrence of Indebtedness secured by a Lien on such
Collateral permitted under Section 6.2(n) or (y), (iii) release any Guarantor
from the Guaranty pursuant to Section 7.12 or with respect to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented, or (iv) subordinate the Liens of the
Collateral Documents to Liens permitted under Section 6.2(w) and the documents
creating such Liens and to implement and/or create customary arrangements and
agreements in connection with residential condominium (or “condo-hotel” or
“timeshare”) units and associations otherwise permitted hereunder. In connection
with any disposition or release of any Collateral pursuant to the terms of any
Loan Document, at the Borrower’s request and expense, the Administrative Agent
or Collateral Agent, as applicable, shall (without recourse and without any
representation or warranty) execute and deliver or cause to be executed and
delivered to the Borrower such documents (including UCC-3 termination
statements) as the Borrower may reasonably request to evidence or effect such
release.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrower, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.
          (c) Rights under Hedge Agreements. No Hedge Agreement will create (or
be deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement and Section 8 of the Security
Agreement.
Credit and Guranty Agreement

 



--------------------------------------------------------------------------------



 



          (d) Releases of Units in Palazzo Condo Tower. The release by the
Collateral Agent of any Lien in favor of the Secured Parties encumbering any
unit in the Palazzo Condo Tower shall be subject to the following additional
terms, provisions and conditions:
          (i) the Declaration of Covenants, Conditions, and Restrictions
relating to the Palazzo Condo Tower shall have been filed in the Official
Records of Clark County, Nevada;
          (ii) a request for such release shall have been made in writing not
less than ten (10) Business Days prior to the date the partial release is
requested to be effective and shall be accompanied by a legal description for
each Unit to be released, and a schedule containing a list of those Units
previously released by Collateral Agent and those Units remaining encumbered by
the Deed of Trust;
          (iii) such release shall not affect or impair the Lien of the Deed of
Trust and Collateral Agent’s Lien and security interests created by the other
Loan Documents as to Units and other property encumbered by the Deed of Trust
and the other Loan Documents not theretofore released, and said Liens and
security interests shall continue in full force and effect as to the unreleased
Units and such other property; and
          (iv) Borrower shall promptly after any release submit to Collateral
Agent or its counsel a photocopy of the final signed closing statement with
respect to the sale of such unit.
     9.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.
     9.10. Intercreditor Agreements. Each Lender hereby further authorizes the
Administrative Agent, on behalf of and for the benefit of Lenders (and the other
Secured Parties), to enter into the Existing GE FF&E Intercreditor Agreement and
any other intercreditor agreements with any holders of any secured Indebtedness
permitted to be incurred under subsection 6.1(d) or, at the request of the
Borrower, subsection 6.1(f) or (j), or otherwise consented to by the Lenders in
accordance with subsection 10.5, and each Lender agrees to be bound by the terms
of each such agreement.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



SECTION 10. MISCELLANEOUS
     10.1. Notices.
          (a) Notices Generally. Any notice or other communication herein
required or permitted to be given to a Credit Party, Syndication Agents,
Collateral Agent, Administrative Agent, Swing Line Lender, Issuing Bank or
Documentation Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of Administrative Agent
be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto as
designated by Administrative Agent from time to time.
          (b) Electronic Communications.
          (i) Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2 if such Lender or the Issuing Bank, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (ii) Each of the Credit Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



associated with such electronic distribution, except to the extent caused by the
willful misconduct or gross negligence of Administrative Agent.
          (iii) The Platform and any Approved Electronic Communications are
provided “as is” and “as available”. None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the approved electronic
communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
approved electronic communications.
          (iv) Each of the Credit Parties, the Lenders, the Issuing Banks and
the Agents agree that Administrative Agent may, but shall not be obligated to,
store any Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.
     10.2. Expenses. Whether or not the transactions contemplated hereby shall
be consummated, Borrower agrees to pay promptly (a) all the documented actual
and reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the
documented, actual and reasonable costs of furnishing all opinions by counsel
for Borrower and the other Credit Parties; (c) the documented, actual and
reasonable fees, expenses and disbursements of counsel to Agents in connection
with the negotiation, preparation, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by Borrower; (d) all the documented
actual costs and reasonable expenses of creating, perfecting and recording Liens
in favor of Collateral Agent, for the benefit of the Secured Parties, including
filing and recording fees, expenses and taxes, stamp or documentary taxes,
search fees, title insurance premiums and reasonable fees, expenses and
disbursements of counsel to each Agent and of counsel providing any opinions
that any Agent or Requisite Lenders may reasonably request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the documented actual costs and reasonable fees, expenses and disbursements of
any auditors, accountants, consultants or appraisers; (f) all the documented
actual costs and reasonable expenses (including the reasonable fees, expenses
and disbursements of any appraisers, consultants, advisors and agents employed
or retained by Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (g) all other documented actual and
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (h) after
the occurrence of a Default or an Event of Default, all documented costs and
documented expenses, including reasonable attorneys’ fees and costs of
settlement, incurred by any Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.
     10.3. Indemnity.
          (a) In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and the officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates of each Agent and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee as determined in a final
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
          (b) To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Lender, each
Agent and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waive, release and agree not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
     10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any amounts in respect of the Letters of Credit or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.
     10.5. Amendments and Waivers.
          (a) Requisite Lenders’ Consent. Subject to the additional requirements
of Sections 10.5(b) and 10.5(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement or
any of the other Credit Documents to cure any ambiguity, omission, mutual
mistake among all parties hereto, defect or inconsistency, so long as such
amendment, modification or supplement either (x) does not adversely affect the
rights of any Lender or Issuing Bank, or (y) reflects the intent of all parties
to the applicable Credit Document at the time of its execution.
          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
          (i) extend the scheduled final maturity of any Loan or Note;
          (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
          (iii) extend the stated expiration date of any Letter of Credit beyond
the Revolving Commitment Termination Date;
          (iv) reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or any premium payable hereunder;
          (v) extend the time for payment of any such interest or fees;
          (vi) reduce or forgive the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;
          (vii) amend, modify, terminate or waive any provision of
Section 2.13(b)(ii), this Section 10.5(b), Section 10.5(c) or any other
provision of this Agreement that expressly provides that the consent of all
Lenders is required;
          (viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”
or amend Section 2.16(c), 2.17, or 10.5(a) in a manner intended to effect such a
change; provided, with the consent of Requisite Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Share” on substantially the same basis as the Term Loan Commitments, the Term
Loans, the Revolving Commitments and the Revolving Loans are included on the
Closing Date;
          (ix) release all or substantially all of the Collateral, or release
Guarantors comprising a material portion of the aggregate value of the
Guarantees from the Guaranty, except as expressly provided in the Credit
Documents;
          (x) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document;
          (xi) extend the Delayed Draw I Term Loan Commitment Termination Date
or the Delayed Draw II Term Loan Commitment Termination Date; or
          (xii) amend, waive or otherwise modify any of the terms and provisions
(and related definitions) of Section 6.6(a) or any of the terms and provisions
of the proviso set forth in Section 8.1(c) without the written consent of the
Lenders holding a majority of the Revolving Exposure, Delayed Draw II Term Loans
and Delayed Draw II Term Loan Commitments, taken as a whole, and,
notwithstanding anything else in this Agreement to the contrary, any such
amendment, waiver or other modification shall be effective for all purposes of
this Agreement with the written consent of only the Lenders holding a majority
of the Revolving Exposure, Delayed Draw II Term Loans and Delayed Draw II Term
Loan Commitments, taken as a whole (or Administrative Agent with the prior
written consent thereof), on the one hand, and Borrower, on the other hand.
          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
          (i) increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;
          (ii) amend, modify, terminate or waive any provision hereof relating
to the Swing Line Sublimit or the Swing Line Loans without the consent of Swing
Line Lender;
          (iii) alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.15 without the consent of Lenders
holding more than 50% of the aggregate Tranche B Term Loan Exposure of all
Lenders, Delayed Draw I Term Loan Exposure of all Lenders, Delayed Draw II Term
Loan Exposure of all Lenders, Revolving Exposure of all Lenders or New Term Loan
Exposure of all Lenders, as applicable, of each Class which is being allocated a
lesser repayment or prepayment as a result thereof; provided, Requisite Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;
Credit and guaranty Agreement

 



--------------------------------------------------------------------------------



 



          (iv) amend, modify, terminate or waive any obligation of Revolving
Lenders relating to the purchase of participations in Letters of Credit as
provided in Section 2.4(e) without the written consent of Administrative Agent
and of Issuing Bank;
          (v) amend, modify or waive this Agreement or the Security Agreement so
as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” in each case in a manner adverse to any Lender Counterparty with
Obligations then outstanding and that treats such Lender Counterparty
differently than the Lenders without the written consent of any such Lender
Counterparty; or
          (vi) amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
     10.6. Successors and Assigns; Participations.
          (a) Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. Subject to
Section 10.6(b), each Lender shall have the right at any time to (i) sell,
assign or transfer to any Eligible Assignee, or (ii) sell participations to any
Eligible Assignee or any other Person (and in the case of any other Person, with
the approval of Borrower) in all or any part of its Commitments or any Loan or
Loans made by it or its Letters of Credit or participations therein or any other
interest herein or in any other Obligations owed to it; provided that no such
sale, assignment, transfer or participation shall, without the consent of
Borrower, require Borrower to file a registration statement with the Securities
and Exchange Commission or apply to qualify such sale, assignment, transfer or
participation under the securities laws of any state; provided, further that no
such sale, assignment or transfer described in clause (i) above shall be
effective unless and until an Assignment Agreement or Settlement Confirmation
effecting such sale, assignment or transfer shall have been accepted by
Administrative Agent and recorded in the Register as provided in Section 10.6(b)
and provided, further that no such sale,
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



assignment, transfer or participation of any Letter of Credit or any
participation therein may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Commitment and the Loans of
the Lender effecting such sale, assignment, transfer or participation. Except as
otherwise provided in this Section 10.6, no Lender shall, as between Borrower
and such Lender, be relieved of any of its obligations hereunder as a result of
any sale, assignment or transfer of, or any granting of participations in, all
or any part of its Commitments or the Loans, the Letters of Credit or
participations therein, or the other Obligations owed to such Lender.
          (b) Register. Upon its receipt of (x) an Assignment Agreement executed
by an assigning Lender and an assignee representing that it is an Eligible
Assignee, or (y) if applicable, a Settlement Confirmation representing that the
assignee is an Eligible Assignee, together with the processing and recordation
fee referred to in Section 10.6(c) if applicable, and any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to the Administrative
Agent pursuant to Section 2.20(a), Administrative Agent shall, if Administrative
Agent has consented to the assignment evidenced thereby (to the extent such
consent is required pursuant to Section 10.6(c), (a) accept such Assignment
Agreement or, if applicable, Settlement Confirmation by executing a counterpart
thereof as provided therein (which acceptance shall evidence any required
consent of Administrative Agent to such assignment), (b) record the information
contained therein in the Register (on the same Business Day as it is received if
received by 12:00 noon and on the following Business Day if received after such
time) and (c) give prompt notice thereof to Borrower. Administrative Agent shall
maintain a copy of each Assignment Agreement and, if applicable, Settlement
Confirmation delivered to and accepted by it as provided in this
Section 10.6(b). The date of such execution of a counterpart or recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”
          (c) Right to Assign. Each Commitment, Loan, Letter of Credit or
participation therein, or other Obligation may in whole or in part (i) be
assigned, in any amount to another Lender, or to an Affiliate of the assigning
Lender or another Lender or Related Fund, or may be pledged by a Lender in
support of its obligations to such pledgee (without releasing the pledging
Lender from any of its obligations hereunder), or (ii) be assigned in an
aggregate amount of not less than $1,000,000 (or such lesser amount (A) if
contemporaneous assignments approved by Administrative Agent in its sole
discretion aggregating not less than $1,000,000 are being made by one or more
Eligible Assignees which are Affiliates or Related Funds or (B) as shall
constitute the aggregate amount of the Commitments, Loans, Letters of Credit and
participations therein, and other obligations of the assigning Lender) to any
Eligible Assignee, in each case, with the giving of notice to Borrower and
Administrative Agent; provided that if any assignment permitted by this clause
(c) relates to Revolving Loans, Revolving Loan Commitments, Delayed Draw I Term
Loan Commitments prior to the Delayed Draw I Term Loan Commitment Termination
Date or Delayed Draw II Term Loan Commitments prior to the Delayed Draw II Term
Loan Commitment Termination Date, the assignee shall represent that it has the
financial resources to fulfill its commitments hereunder and such assignment is
consented to by Administrative Agent (in its sole discretion, not to be
unreasonably withheld or delayed), and at any time other than when an Event of
Default has occurred and is continuing, such assignee shall be acceptable to
Borrower, such consent not to be unreasonably withheld or delayed. To the extent
of any such assignment in accordance with either clause (i) or (ii) above, the
assigning
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Lender shall be relieved of its obligations with respect to its Commitments,
Loans, Letters of Credit or participations therein, or other Obligations or the
portion thereof so assigned. The assignor or assignee to each such assignment
shall execute and deliver to Administrative Agent, for its acceptance and
recording in the Register, an Assignment Agreement, together with a processing
and recordation fee of $2,000 in respect of assignments other than assignments
to or from any Arranger (it being understood only one such fee shall be payable
in the case of concurrent assignments by a Lender to one or more Affiliates or
Related Funds), and in each case such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to the
Administrative Agent pursuant to Section 2.20(c); provided, however, in the
event that Administrative Agent, in its sole discretion, determines that Tranche
B Term Loans after the Delayed Draw I Term Loan Commitment Termination Date may
be settled through a Settlement Service (defined below) pursuant to
Section 10.6(d), only a written or electronic confirmation of such assignment
issued by a Settlement Service (a “Settlement Confirmation”) shall be delivered
with respect to assignments settled through the Settlement Service.
          (d) Mechanics. Administrative Agent has the right, but not the
obligation, to effectuate assignments of Tranche B Term Loans on or after the
Delayed Draw I Term Loan Commitment Termination Date via an electronic
settlement system acceptable to Administrative Agent as designated in writing
from time to time to the Lenders by Administrative Agent (the “Settlement
Service”). At any time when Administrative Agent elects, in its sole discretion,
to implement such Settlement Service, each such assignment shall be effected by
the assigning Lender and proposed assignee pursuant to the procedures then in
effect under the Settlement Service, which procedures shall be consistent with
the other provisions of this Section 10.6. Each assignor Lender and proposed
assignee shall comply with the requirements of the Settlement Service in
connection with effecting any transfer of Loans pursuant to the Settlement
Service. Administrative Agent’s and Borrower’s consent shall be deemed to have
been granted to the extent required pursuant to Section 10.6(c) with respect to
any transfer effected through the Settlement Service. Assignments and
assumptions of Tranche B Term Loans shall be effected by such manual execution
until Administrative Agent notifies Lenders of the Settlement Service as set
forth herein. Assignments and assumptions of Revolving Loans and Revolving Loan
Commitments shall only be effected by manual execution and delivery to
Administrative Agent of an Assignment Agreement at all times. Assignments made
pursuant to the foregoing provision shall be effective as of the Assignment
Effective Date. Notwithstanding anything herein or in any Assignment Agreement
to the contrary and so long as no Potential Event of Default or Event of Default
has occurred and is continuing, payments in respect of the settlement of an
assignment of any Tranche B Term Loan during periods when assignments may be
settled through a Settlement Service (but not any Revolving Loan or Revolving
Loan Commitment) and with respect to all unpaid interest and commitment fees if
any, which have accrued on such Tranche B Tern Loan, whether such interest and
commitment fees accrued before or after the applicable Assignment Effective
Date, shall be made in the manner provided for by the Settlement Service. Any
and all fees payable to the Settlement Service shall be paid by the assigning
Lender and/or its assignee which becomes a Lender hereunder and Administrative
Agent shall have no responsibility whatsoever for payment thereof.
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.
          (g) Participations.
          (i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee (or, with the consent of Borrower, any
other Person) (other than Borrower, any of its Subsidiaries or any of its
Affiliates) in all or any part of its Commitments, Loans or in any other
Obligation.
          (ii) The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of
Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Credit (unless such Letter of Credit is not extended beyond the Revolving
Commitment Termination Date) in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating.
          (iii) Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, and (y) a participant shall not be entitled to the benefits of
Section 2.20 unless it shall have complied with the requirements of Section 2.20
including, without limitation, Section 2.20(c); provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.17 as though it were
a Lender.
          (h) Certain Other Assignments and Participations. In addition to any
other assignment or participation permitted pursuant to this Section 10.6 any
Lender may, without notice to or consent from the Administrative Agent or
Borrower, assign and/or pledge all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank; provided, that no Lender, as
between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee,
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.
          (i) Nevada Gaming Authorities. Notwithstanding anything to the
contrary in this Section 10.6, the rights of the Lenders to make assignments of,
and grant participations in, any or all of its Commitments or any Loan or Letter
of Credit made or issued by it, or any interest therein, herein or in any other
Obligations owed to any such Lender, shall be subject to the approval of the
Nevada Gaming Authorities, to the extent required by the Nevada Gaming Laws.

 



--------------------------------------------------------------------------------



 



          10.7. Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
          10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.
          10.9. No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
          10.10. Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
          10.11. Severability. In case any provision in or obligation hereunder
or under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
          10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



the obligations or Commitment of any other Lender hereunder. Nothing contained
herein or in any other Credit Document, and no action taken by Lenders pursuant
hereto or thereto, shall be deemed to constitute Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising out
hereof and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
          10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
          10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
          10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT
DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
          10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
          10.17. Confidentiality. Each Agent (which term shall for the purposes
of this Section 10.17 include the Arranger), and each Lender (which term shall
for the purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding Borrower, Interface and their respective
Subsidiaries and their businesses identified as such by Borrower and obtained by
such Lender pursuant to the requirements hereof in accordance with such Lender’s
customary procedures for handling confidential information of such nature, it
being understood and agreed by Borrower that, in any event, each Agent and each
Lender may make (i) disclosures of such information to Affiliates of such Lender
or Agent and to their respective agents, advisors and trustees (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any pledgee referred to in Section 10.6(h) or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations (provided, such assignees, transferees, participants, pledgees,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.17 or other provisions at least as restrictive as
this Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of the Agents or any Lender, and
(iv) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Credit Documents.
          10.18. Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.
          10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
          10.20. Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.
          10.21. Patriot Act. Each Lender and Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act.
          10.22. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
          10.23. Gaming Authorities. Arrangers, Administrative Agent and each
Lender agree to cooperate with the Nevada Gaming Authorities or any other
applicable gaming authority in connection with the administration of their
regulatory jurisdiction over the Credit Parties, including to the extent not
inconsistent with the internal policies of such Lender or Issuing Bank and any
applicable legal or regulatory restrictions the provision of such documents or
other information as may be requested by any such Nevada Gaming Authority or
other gaming authority relating to Arrangers, Administrative Agent or any of the
Lenders, or Borrower or any of its Subsidiaries, or to the Credit Documents.
Notwithstanding any other provision of the Agreement, Borrower expressly
authorizes each Agent and Lender to cooperate with the Nevada Gaming Authorities
and such other gaming authorities as described above.
          10.24. Harrah’s Shared Garage Lease. Notwithstanding any other
provision hereof or in the Collateral Documents, the Credit Parties shall not be
obligated to grant the Lenders a leasehold mortgage covering their leasehold
interest in, to and under the Harrah’s Shared Garage Lease unless and until the
landlord thereunder consents to such a mortgage. Instead, the Borrower shall,
within sixty (60) days (or such longer period as may be agreed to by the
Administrative Agent) after request therefor by the Administrative Agent, cause
VCR to assign its interest in, to and under the Harrah’s Shared Garage Lease to
the Collateral Agent or a third party designated by the Collateral Agent, in
either case on behalf of the Lenders, in which event the Collateral Agent or
such third party, as applicable, shall simultaneously sublease all of the real
property covered by the Harrah’s Shared Garage Lease back to VCR, all pursuant
to documents reasonably satisfactory to the Collateral Agent.
          10.25. Certain Matters Affecting Lenders.
                    (a) If (i) any Nevada Gaming Authority or Pennsylvania
Gaming Authority shall determine that any Lender does not meet suitability
standards prescribed under the Nevada Gaming Laws or Pennsylvania Gaming Laws or
(ii) any other gaming authority with jurisdiction over the gaming business of
the Borrower shall determine that any Lender does not meet its suitability
standards (in any such case, a “Former Lender”), the Administrative Agent or the
Borrower shall have the right (but not the duty) to designate bank(s) or other
financial institution(s) (in each case, a “Substitute Lender”) which may be any
Lender or Lenders that agree to become a Substitute Lender and to assume the
rights and obligations of the Former Lender, subject to receipt by the
Administrative Agent of evidence that such Substitute Lender is an Eligible
Assignee. The Substitute Lender shall assume the rights and obligations of the
Former Lender under this Agreement. The Borrower shall bear the costs and
expenses of any Lender required by any Nevada Gaming Authority, or any other
gaming authority with jurisdiction over the gaming business of the Borrower, to
file an application for a finding of suitability in connection with the
investigation of an application by the Borrower for a license to operate a
gaming establishment, in connection with such application for a finding of
suitability.



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



                    (b) Notwithstanding the provisions of Section 10.25(a), if
any Lender becomes a Former Lender, and if the Administrative Agent or the
Borrower fails to find a Substitute Lender pursuant to Section 10.25(a) within
any time period specified by the appropriate gaming authority for the withdrawal
of a Former Lender (the “Withdrawal Period”), the Borrower shall immediately
prepay in full the outstanding principal amount of Loans made by such Former
Lender, together with accrued interest thereon to the earlier of (x) the date of
payment or (y) the last day of any Withdrawal Period.
[remainder of page intentionally left blank]



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

                  BORROWER:    
 
                LAS VEGAS SANDS, LLC    
 
           
 
  By:
Name:
Title:   /s/ Robert P. Rozek
 
Robert P. Rozek
Senior Vice President and
Chief Financial Officer    



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



                      GUARANTORS:        
 
                    VENETIAN CASINO RESORT, LLC
VENETIAN TRANSPORT LLC    
 
                        By: Las Vegas Sands, LLC
Their Managing Member    
 
                        Executing this Agreement as Senior Vice President and
Chief Financial Officer of the managing member of each of the foregoing persons
on behalf of and so as to bind the persons named above under the caption
“Guarantors”    
 
               
 
      By:
Name:
Title:   /s/ Robert P. Rozek
 
Robert P. Rozek
Senior Vice President and
Chief Financial Officer    



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



                      GUARANTORS:        
 
                    PALAZZO CONDO TOWER, LLC
LIDO INTERMEDIATE HOLDING COMPANY, LLC
MALL INTERMEDIATE HOLDING COMPANY, LLC
VENETIAN VENTURE DEVELOPMENT, LLC    
 
                        By: Venetian Casino Resort, LLC
Their Managing Member    
 
                        By: Las Vegas Sands, LLC Their Managing Member Executing
this Agreement as Senior Vice President and Chief Financial Officer of the
managing member of each of the foregoing persons on behalf of and so as to bind
the persons named above under the caption “Guarantors”    
 
               
 
      By:   /s/ Robert P. Rozek
 
Name: Robert P. Rozek
Title: Senior Vice President and
          Chief Financial Officer    



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



                  GUARANTOR:    
 
                LIDO CASINO RESORT HOLDING COMPANY, LLC
 
                By:   Lido Intermediate Holding Company, LLC, Their
Managing Member
 
                    By:Venetian Casino Resort, LLC
Their Managing Member
 
                    By: Las Vegas Sands, LLC
Their Managing Member
 
                    Executing this Agreement as Senior Vice President and Chief
Financial Officer of the managing member of each of the foregoing persons on
behalf of and so as to bind the persons named above under the caption
“Guarantors”
 
           
 
      By:   /s/ Robert P. Rozek
 
           
 
      Name:
Title:   Robert P. Rozek
Senior Vice President and
Chief Financial Officer



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



                      GUARANTOR:    
 
                    PHASE II MALL HOLDING, LLC
 
                    By:   Lido Casino Resort Holding Company, LLC
Its Managing Member
 
                        By:   Lido Intermediate Holding Company, LLC,
Its Managing Member
 
                            By: Venetian Casino Resort, LLC
Its Managing Member
 
                            By: Las Vegas Sands, LLC
Its Managing Member
 
                            Executing this Agreement as Senior Vice President
and Chief Financial Officer of the managing member of each of the foregoing
persons on behalf of and so as to bind the persons named above under the caption
“Guarantors” persons named above under the caption “Guarant
 
               
 
          By:   /s/ Robert P. Rozek
 
               
 
          Name:   Robert P. Rozek
 
          Title:   Senior Vice President and Chief Financial Officer





Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



                      GUARANTOR:    
 
                    PHASE II MALL SUBSIDIARY, LLC
 
                    By:   Phase II Mall Holding, LLC
Its Managing Member
 
                        By:   Lido Casino Resort Holding Company, LLC
Its Managing Member
 
                            By: Lido Intermediate Holding Company, LLC
Its Managing Member
 
                            By: Venetian Casino Resort, LLC
Its Managing Member
 
                            By: Las Vegas Sands, LLC
Its Managing Member
 
                            Executing this Agreement as Senior Vice President
and Chief Financial Officer of the managing member of each of the foregoing
persons on behalf of and so as to bind the persons named above under the caption
“Guarantors”
 
               
 
          By:   /s/ Robert P. Rozek
 
               
 
          Name:
Title:   Robert P. Rozek
Senior Vice President and             Chief Financial Officer



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



              GUARANTORS:
 
            INTERFACE GROUP-NEVADA, INC.
 
       
 
  By:   /s/ Robert P. Rozek
 
       
 
  Name:
Title:   Robert P. Rozek
Senior Vice President and
    Chief Financial Officer
 
            SANDS PENNSYLVANIA, INC.
 
       
 
  By:   /s/ Robert P. Rozek
 
       
 
  Name:
Title:   Robert P. Rozek
Senior Vice President and
Chief Financial Officer
 
            VENETIAN MARKETING, INC.
 
       
 
  By:   /s/ Robert P. Rozek
 
       
 
  Name:
Title:   Robert P. Rozek
Senior Vice President and
Chief Financial Officer





Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Arranger, Syndication Agent and a Lender
      By:   /s/                   Authorized Signatory                THE BANK
OF NOVA SCOTIA,
as Administrative Agent, Collateral Agent, Swing Line
Lender, Issuing Bank and a Lender
      By:   /s/ Chris Osborn         Name:   Chris Osborn        Title:  
Managing Director        LEHMAN BROTHERS, INC.,
as Arranger and Syndication Agent
      By:   /s/ Diane Albanese         Name:   Diane Albanese        Title:  
Authorized Signatory        LEHMAN COMMERCIAL PAPER INC.,
as Lender
      By:   /s/ Diane Albanese         Name:   Diane Albanese        Title:  
Authorized Signatory     



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS, INC.,
as Arranger and Syndication Agent
      By:   /s/ Jeffrey Rothman         Name:   Jeffrey Rothman        Title:  
Managing Director        CITIBANK, N.A.,
as Lender
      By:   /s/ Jeffrey Rothman         Name:   Jeffrey Rothman        Title:  
Vice President & Managing Director        THE BANK OF EAST ASIA, LTD., NEW YORK
BRANCH
as a Lender
      By:   /s/ Stanley H. Kung         Name:   Stanley H. Kung        Title:  
SVP & Chief Lending Officer              By:   /s/ Danny Leung         Name:  
Danny Leung        Title:   SVP & Controller     



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



            BNP PARIBAS
as a Lender
      By:   /s/ Janice S. H. Ho         Name:   Janice S. H. Ho        Title:  
Managing Director              By:   /s/ Charles C. Jou         Name:   Charles
C. Jou        Title:   Vice President        UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ David B. Julie         Name:   David B. Julie        Title:  
Banking Products Services, US              By:   /s/ Inja R. Otsa        
Name:   Inja R. Otsa        Title:   Banking Products Services, US       
Commerzbank AG, New York and Grand Cayman
Branches
as a Lender
      By:   /s/ Werner Schmidbauer         Name:   Werner Schmidbauer       
Title:   SVP              By:   /s/ Karla Wirth         Name:   Karla Wirth     
  Title:   AVP     



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



            Mega International Commercial Bank Co., Ltd.
New York Branch
as a Lender
      By:   /s/ Tsang Pei Hsu         Name:   Tsang Pei Hsu        Title:   VP &
DGM        Bank of Tokyo-Mitsubishi UFJ Trust Company
as a Lender
      By:   /s/ Tarik Hussain         Name:   Tarik Hussain        Title:   Vice
President        State Bank of India, Los Angeles Agency
as a Lender
      By:   /s/ K.S.S Naidu         Name:   K.S.S Naidu        Title:   Vice
President        Mizuho Corporate Bank, Ltd.
as a Lender
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager     



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



            Bank of Taiwan, Los Angels Branch
as a Lender
      By:   /s/ Ton-Yuan Yeh         Name:   Ton-Yuan Yeh        Title:   Vice
President & General Manager        Hua Nan Commercial Bank, Los Angels Branch,
as a Lender
      By:   /s/ Oliver C. H. Hsu         Name:   Oliver C.H. Hsu        Title:  
Vice President & General Manager        COMMERCE BANK, N.A.
as a Lender
      By:   /s/ Michael P. Thomeon         Name:   Michael P. Thomeon       
Title:   Vice President        UNION BANK OF CALIFORNIA, N.A.
as a Lender
      By:   /s/ Clifford F. Cho         Name:   Clifford F. Cho        Title:  
Vice President     



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



            COMERICA WEST INCORPORATED
as a Lender
      By:   /s/ Craig P. Durno         Name:   Craig P. Durno        Title:  
First Vice President        Keystone Nazareth Bank & Trust Company
as a Lender
      By:   /s/ Edwin C. Detwiler         Name:   Edwin C. Detwiler       
Title:   Senior Vice President        ING CAPITAL LLC
as a Lender
      By:   /s/ William C. James         Name:   William C. James       
Title:   Managing Director     



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK
as a Lender
      By:   /s/ Chris D. Wolfslayer         Name:   Chris D. Wolfslayer       
Title:   Senior Vice President        RAYMOND JAMES BANK, FSB
as a Lender
      By:   /s/ Thomas F. Macina         Name:   Thomas F. Macina       
Title:   Senior Vice President        MERRILL LYNCH BANK USA
as a Lender
      By:   /s/ David Millett         Name:   David Millett        Title:   Vice
President        JPMORGAN CHASE BANK, N.A.,
as Documentation Agent and a Lender
      By:   /s/ Donald Shokrian         Name:   Donald Shokrian        Title:  
Managing Director     



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



            Sumitomo Mitsui Banking Corporation
as a Lender
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
Executive Officer and General Manager        Morgan Stanley Bank
as a Lender
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory
Morgan Stanley Bank        The Royal Bank of Scotland plc
as a Lender
      By:   /s/ William McGinty         Name:   William McGinty        Title:  
Senior Vice President        Standard Chartered Bank
as a Lender
      By:   /s/ Joel Martinez         Name:   Joel Martinez        Title:  
Syndications, Americas              By:   /s/ Robert Reddington         Name:  
Robert Reddington        Title:   AVP / Credit Documentation
Credit Risk Control     



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



            Bank of Scotland
as a Lender
      By:   /s/ Karen Weich         Name:   Karen Weich        Title:   Vice
President   



Credit and Guaranty Agreement  



--------------------------------------------------------------------------------



 



         

APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
Delayed Draw I Term Loan Commitments

              Delayed Draw I Term Loan   Pro Lender   Commitment   Rata Share  
         
 
         
 
         
 
       
Total
  $600,000,000.00     100%
 
       



Appendix A-1-1



--------------------------------------------------------------------------------



 



APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
Delayed Draw II Term Loan Commitments

              Delayed Draw II Term Loan   Pro Lender   Commitment   Rata Share
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
       
Total
  $400,000,000.00     0.50%
 
       



Appendix A-2-1



--------------------------------------------------------------------------------



 



APPENDIX A-3
TO CREDIT AND GUARANTY AGREEMENT
Tranche B Term Loan Commitments

              Delayed Draw   Pro Lender   Term Loan Commitment   Rata Share
 
         
 
         
 
         
 
       
Total
  $3,000,000,000.00     100%
 
       



Appendix A-3-1



--------------------------------------------------------------------------------



 



APPENDIX A-4
TO CREDIT AND GUARANTY AGREEMENT
Revolving Commitments

          Lender   Revolving Commitment   Pro Rata Share
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
       
Total
  $1,000,000,000.00      100%
 
       



Appendix A-4-1



--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
LAS VEGAS SANDS, LLC
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel’s Office
Facsimile: (702) 733-5088
OTHER CREDIT PARTIES
Corporate Offices
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel’s Office
Facsimile: (702) 733-5088
in each case, with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Harris B. Freidus
Facsimile: (212) 492-0064



Appendix B-1



--------------------------------------------------------------------------------



 



GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Lender:
Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention: Pedro Ramirez
Facsimile: (212) 357-4597
Email: gsd.link@gs.com
with a copy to:
Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York 10004
Attention: Elizabeth Fischer
Facsimile: (212) 902-3000
GOLDMAN SACHS CREDIT PARTNERS L.P.,
As Joint Lead Arranger, Joint Bookrunner and Syndication Agent
Goldman Sachs Credit Partners L.P.
30 Hudson Street, 17th Floor
Jersey City, New Jersey 07302
Attention: Philip Green or Kristen Renzulli
Facsimile: (212) 357-4597



Appendix B-2



--------------------------------------------------------------------------------



 



LEHMAN COMMERCIAL PAPER INC.,
as Lender:
Lehman Commercial Paper Inc.
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Diane Albanese
Facsimile: (646) 758-5130
Email: Diane.Albanese@lehman.com
LEHMAN BROTHERS INC.,
As Joint Lead Arranger, Joint Bookrunner and Syndication Agent
Lehman Brothers Inc.
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Diane Albanese
Facsimile: (646) 758-5130
Email: Diane.Albanese@lehman.com



Appendix B-3



--------------------------------------------------------------------------------



 



CITIBANK, N.A.,
as Lender:
Citibank, N.A.
388 Greenwich Street, 21st Floor
New York, NY 10012
Attention: Jeffrey Rothman
Facsimile: (646) 291-5767
Email: jeffrey.rothman@citi.com
CITIGROUP GLOBAL MARKETS INC.,
As Joint Lead Arranger, Joint Bookrunner and Syndication Agent
Citigroup Global Markets Inc.
388 Greenwich Street, 21st Floor
New York, NY 10012
Attention: Jeffrey Rothman
Facsimile: (646) 291-5767
Email: jeffrey.rothman@citi.com



Appendix B-4



--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA,
as Administrative Agent, Collateral Agent,
Swing Line Lender, Issuing Bank and a Lender
Administrative Agent’s Principal Office:
The Bank of Nova Scotia, as Agent
GWS – Loan Operations
720 King Street West, 2nd Floor
c/o Central Mail Room
44 King Street West
Toronto, Ontario
M5H 1H1
Attention: John Hall
Facsimile: (416) 350-5159
with a copy to:
The Bank of Nova Scotia, as Agent
21st Floor
580 California Street
San Francisco, CA 94104
Attention: Alan Pendergast
Facsimile: (416) 350-5159



Appendix B-5



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK, N.A.,
as Documentation Agent and a Lender
JPMORGAN CHASE BANK, N.A.
1111 Fannin – 10th Floor
Houston, Texas 77002
Attention: Loan Services Group
Facsimile: (713) 750-2892
with a copy to:
JPMORGAN CHASE BANK, N.A.
277 Park Avenue – 2nd Floor
New York, NY 10172
Attention: Donald Shokrian
Facsimile: (646) 534-0574



Appendix B-6